THE ALLIANZ CONNECTIONSSM VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract offers optional benefits, for an additional charge: Short Withdrawal Charge Option shortens the withdrawal charge period to four years. Quarterly Value Death Benefit locks in any quarterly investment gains (Quarterly Anniversary Value) to provide a potentially increased death benefit. For optional benefit availability, see section 11, Optional Benefits and check with your Financial Professional, the person who provided you advice regarding this Contract. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to give you different information. Allianz Life Variable Account B is the Separate Account that holds the assets that underlie the Contract. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge on the EDGAR database on the SEC’s website (http://www.sec.gov). A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears after the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information are also available on the EDGAR database. The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: May 1, 2011 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 1 Optional Benefits That Are No Longer Available The prospectus appendices include information on features and charges for the following benefits no longer available. Appendix Benefit No Longer Available Available From Available Through D Lifetime Plus II Benefit November 20, 2007 March 31, 2009 Lifetime Plus 10 Benefit July 17, 2008 March 31, 2009 E Target Date Retirement Benefit July 17, 2008 January 25, 2009 Target Date 10 Benefit January 26, 2009 March 31, 2009 F No Withdrawal Charge Option July 17, 2008 March 31, 2009 These are the currently available Investment Options. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund Mutual Global Discovery Securities Fund AZL FusionSM Balanced Fund Mutual Shares Securities Fund AZL FusionSM Conservative Fund Templeton Global Bond Securities Fund AZL FusionSM Growth Fund Templeton Growth Securities Fund AZL FusionSM Moderate Fund AZL Growth Index StrategySM Fund GATEWAY AZL® Gateway Fund ALLIANZ GLOBAL INVESTORS CAPITAL AZL® Allianz AGIC Opportunity Fund INVESCO AZL® Invesco Equity and Income Fund BLACKROCK AZL® Invesco Growth and Income Fund AZL® BlackRock Capital Appreciation Fund AZL® Invesco International Equity Fund AZL® International Index Fund AZL® Mid Cap Index Fund J.P. MORGAN AZL® Money Market Fund AZL® JPMorgan International Opportunities Fund AZL® S&P 500 Index Fund AZL® JPMorgan U.S. Equity Fund AZL® Small Cap Stock Index Fund BlackRock Global Allocation V.I. Fund MFS AZL® MFS Investors Trust Fund COLUMBIA AZL® Columbia Mid Cap Value Fund MORGAN STANLEY AZL® Columbia Small Cap Value Fund AZL® Morgan Stanley Global Real Estate Fund AZL® Morgan Stanley Mid Cap Growth Fund DAVIS AZL® Davis NY Venture Fund PIMCO Davis VA Financial Portfolio PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio DREYFUS PIMCO VIT CommodityRealReturn® Strategy Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio EATON VANCE PIMCO VIT Global Bond Portfolio (Unhedged) AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio FIDELITY PIMCO VIT Real Return Portfolio Fidelity VIP FundsManager 50% Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT Unconstrained Bond Portfolio FRANKLIN TEMPLETON SCHRODER AZL® Franklin Small Cap Value Fund AZL® Schroder Emerging Markets Equity Fund AZL® Franklin Templeton Founding Strategy Plus Fund Franklin High Income Securities Fund TURNER Franklin Income Securities Fund AZL® Turner Quantitative Small Cap Growth Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 2 TABLE OF CONTENTS Glossary 4 8. Access to Your Money 30 Fee Tables 7 Free Withdrawal Privilege 30 Owner Transaction Expenses 7 Systematic Withdrawal Program 31 Owner Periodic Expenses 7 The Minimum Distribution Program and Required Annual Operating Expenses of the Investment Options 8 Minimum Distribution (RMD) Payments 31 Examples 9 Waiver of Withdrawal Charge Benefit 31 1. The Variable Annuity Contract 10 Suspension of Payments or Transfers 31 State Specific Contract Restrictions 10 9. The Annuity Phase 32 When the Contract Ends 10 Calculating Your Annuity Payments 32 2. Ownership 11 Variable or Fixed Annuity Payments 32 Owner 11 Annuity Payment Options 32 Joint Owner 11 When Annuity Payments Begin 33 Annuitant 11 Partial Annuitization 33 Beneficiary 11 Death Benefit 34 Payee 12 Traditional Death Benefit 34 Assignment, Changes of Ownership and Death of the Owner and/or Annuitant 34 OtherTransfers of a Contract 12 Death Benefit Payment Options During the 3. Purchasing the Contract 12 Accumulation Phase 34 Purchase Requirements 12 Optional Benefits 35 Faxed Applications 13 Quarterly Value Death Benefit 35 Allocation of Purchase Payments 13 Short Withdrawal Charge Option 36 Automatic Investment Plan (AIP) 13 Taxes 36 Dollar Cost Averaging (DCA) Program 13 Qualified and Non-Qualified Contracts 36 Free Look/Right-to-Examine Period 14 Taxation of Annuity Contracts 37 4. Valuing Your Contract 14 Tax-Free Section 1035 Exchanges 38 Accumulation Units 14 Other Information 38 Computing Contract Value 15 Allianz Life 38 5. Investment Options 15 The Separate Account 38 Substitution and Limitation on Further Investments 21 Distribution 38 Transfers Between Investment Options 22 Additional Credits for Certain Groups 40 Electronic Investment Ooption Transfer and Administration/Allianz Service Center 40 Allocation Instructions 22 Legal Proceedings 40 Excessive Trading and Market Timing 22 Financial Statements 40 Flexible Rebalancing Program 24 Status Pursuant to Securities Exchange Act of 1934 40 Financial Advisers – Asset Allocation Programs 25 Privacy and Security Statement 41 Voting Privileges 25 Table of Contents of the Statement of Additional 6. Our General Account 25 Information (SAI) 42 7. Expenses 26 Appendix A – Annual Operating Expenses for Each Mortality and Expense Risk (M&E) Charge 26 Investment Option 43 Contract Maintenance Charge 26 Appendix B – Condensed Financial Information 45 Withdrawal Charge 26 Appendix C – Effects of Partial Withdrawals on the Transfer Fee 29 Values Available Under the Contract 50 Premium Tax 29 Income Tax 29 Investment Option Expenses 29 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 3 Appendix D – Lifetime Benefits 51 Appendix E – Target Date Benefits 64 Removing a Lifetime Benefit 52 Removing a Target Date Benefit 64 Covered Person(s) 52 Target Value Dates 65 Lifetime Plus Payment Overview 54 Target Value 66 Benefit Base 54 Investment Option Allocation and Transfer Restrictions Quarterly Anniversary Value 55 and Quarterly Rebalancing 66 Enhanced 5% Annual Increase 55 When a Target Date Benefit Ends 71 Enhanced 10-Year Value 56 Appendix F – No Withdrawal Charge Option 71 Resets Under Lifetime Plus II Benefit 57 For Service or More Information 72 Lifetime Plus 10 Benefit’s 10% Annual Increase 57 Requesting Lifetime Plus Payments 58 Calculating Your Lifetime Plus Payments 59 Automatic Annual Lifetime Plus Payment Increases 61 Investment Option Allocation and Transfer Restrictions and Quarterly Rebalancing 62 When a Lifetime Benefit Ends 63 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. 10% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 10 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Annuitant – the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant, and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Base Contract – the Contract without any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – a twelve-month anniversary of the Benefit Date or any subsequent twelve-month Benefit Anniversary. Benefit Base – the amount we use to calculate the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments. Benefit Year – any period of twelve months beginning on the Benefit Date or on a subsequent Benefit Anniversary. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 4 Contract Anniversary – a twelve-month anniversary of the Issue Date or any subsequent twelve-month Contract Anniversary. Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. Contract Year – any period of twelve months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments. Cumulative Withdrawal –while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, this is the portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the annual maximum and annual actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Enhanced 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Enhanced 10-Year Value – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit or Lifetime Plus II Benefit. Excess Withdrawal – if you have one of the previously available Lifetime Benefits, please see AppendixD for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – the person who advises you regarding the Contract. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received at the correct mailing address. If you have questions about the information we require, please contact the Service Center. Highest Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Investment Options – the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Lifetime Plus II Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 10 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under the previously available Lifetime Benefits. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 5 Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Purchase Payment – the money you put into the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. Quarterly Anniversary – the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – an amount used to determine the Quarterly Value Death Benefit and Benefit Base. Quarterly Value Death Benefit – an optional benefit that may be available for an additional charge that is intended to provide an increased death benefit. Rider Anniversary Value – an amount used to determine the Target Value. Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – the Allianz Service Center. Our Service Center address and telephone number are listed at the back of this prospectus. The address for sending applications for new Contracts is listed on the application. Short Withdrawal Charge Option – an optional benefit that may be available for an additional charge that shortens the Base Contract’s withdrawal charge period to four years. Target Value – an amount used to determine the guarantee on the Target Value Date. Target Value Date – the date on which we guarantee your Contract Value cannot be less than the Target Value. Traditional Death Benefit – the death benefit provided by the Base Contract. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 6 FEE TABLES These tables describe the fees and expenses you pay when purchasing, owning and taking a withdrawal from the Contract. For more information, see section 7, Expenses. OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(3) Short Withdrawal Charge Option(4) 0 8.5% 8.5% 1 8.5% 7.5% 2 7.5% 5.5% 3 6.5% 3% 4 5% 0% 5 4% 0% 6 3% 0% 7 years or more 0% 0% Transfer Fee(5)…………… $25 for each transfer after twelve. Premium Tax(6)…………… 0% to 3.5% (as a percentage of each Purchase Payment) OWNER PERIODIC EXPENSES Contract Maintenance Charge(7)…………… (per Contract per year) Each Contract Year you can withdraw 10% of your total Purchase Payments without incurring a withdrawal charge. This free withdrawal privilege is not available while you are receiving Lifetime Plus Payments (if applicable). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. The amount subject to a withdrawal charge is the Withdrawal Charge Basis. It is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charges. For more information, see section 7, Expenses – Withdrawal Charge. In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. Some optional benefits may not be available to you; check with your Financial Professional and see section 11, Optional Benefits. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count against the free transfers we allow. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. For more information, see section 7, Expenses – Transfer Fee. We do not currently deduct this tax from your Contract Value, but we reserve the right to do so in the future. For more information, see section 7, Expenses – Premium Tax. We waive this charge if the Contract Value is at least $100,000 at the time we are to deduct the charge. For more information, see section 7, Expenses – Contract Maintenance Charge. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 7 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(8) Accumulation Phase Annuity Phase(9) BASE CONTRACT 1.15% 1.15% Additional Charges for Optional Benefits(10) Quarterly Value Death Benefit 0.30% Short Withdrawal Charge Option(11) 0.45% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. We assess the M&E charge during the Accumulation Phase and on amounts you apply to variable Annuity Payments during the Annuity Phase. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. ( 9) The Contract allows Partial Annuitization. It is possible for the Contract to be in both the Accumulation and Annuity Phases simultaneously and have different M&E charges. For example, if you select the Quarterly Value Death Benefit and request a variable Partial Annuitization we assess an annual M&E charge of 1.15% on the annuitized part of the Contract, and an annual M&E charge of 1.45% on the accumulation part. For more information, see section 9, The Annuity Phase – Partial Annuitization. (10) We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. (11) On the fourth Contract Anniversary, the additional M&E charge reduces to 0%. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS Following are the minimum and maximum total annual operating expenses charged by any of the Investment Options for the period ended December 31, 2010, before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.54% 1.70% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. Amounts may be different for each Investment Option. The maximum current fee is 0.25%. If these fees are deducted from Investment Option assets, they are reflected in the above table and disclosed in Appendix A. Appendix A contains annual operating expense details for each Investment Option. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 8 EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that we may waive this charge during the Accumulation Phase and Annuity Phase (when we make regular periodic payments, called Annuity Payments based on the life a person you designate, called the Annuitant), as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The combination of benefits that produces the maximum potential fees and charges may vary from period to period due to the effect of the withdrawal charge. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.70% (the maximum Investment Option operating expense) $1,263** $1,127* $886* $444** 0.54% (the minimum Investment Option operating expense) $1,147** $1,012* $773* $348** 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is one year after the date we issue the Contract (Issue Date) for Florida, and two years after the Issue Date in all other states. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.70% (the maximum Investment Option operating expense) $413** $419** $426** $444* 0.54% (the minimum Investment Option operating expense) $297** $307** $318** $348** 3) If you do not surrender your Contract. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.70% (the maximum Investment Option operating expense) $413** $419** $426** $444* 0.54% (the minimum Investment Option operating expense) $297** $307** $318** $348** * This expense is for the Base Contract without an optional withdrawal charge benefit, and with Quarterly Value Death Benefit (8.5% declining withdrawal charge and 1.45% M&E charge). ** This expense is for the Base Contract with Short Withdrawal Charge Option and Quarterly Value Death Benefit (8.5% declining withdrawal charge and 1.90% M&E charge). See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges. See the SAI Appendix for condensed financial information regarding the December 31, 2010 AUVs for other charges. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 9 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you as the Owner, and an insurance company (in this case Allianz Life), where you make payments to us and the money is invested in a contract on a tax-deferred basis. Tax deferral means you are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. (For more information, see section 12, Taxes.) Depending upon market conditions, your Contract can gain or lose value based on your selected Investment Options’ performance. When you take Annuity Payments, we promise to make regular periodic payments to you or someone you designate (the Payee). We do not make any changes to your Contract without your permission except as may be required by law. The Contract has an Accumulation Phase and an Annuity Phase. During the Accumulation Phase, you can take withdrawals, and subject to certain restrictions, you can make additional Purchase Payments. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · The death of any Owner (or the Annuitant if the Contract is owned by a non-individual). The Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. “Service Center” means the Allianz Service Center whose address and telephone number are listed at the back of this prospectus. During the Annuity Phase, we make Annuity Payments to the Payee. You can choose when Annuity Payments begin (the Income Date), subject to certain restrictions. We base Annuity Payments on your Contract Value and the payout rates for the Annuity Option you select. If you select variable Annuity Payments, your payments may change based on your selected Investment Options’ performance. If you select fixed Annuity Payments, your payments generally do not change unless an Annuitant dies. The Annuity Phase ends when we make the last Annuity Payment under your selected Annuity Option. For more information, see section 9, The Annuity Phase. STATE SPECIFIC CONTRACT RESTRICTIONS If you purchase a Contract, it is subject to the law of the state in which it is issued. Some of the features of your Contract may differ from the features of a Contract issued in another state because of state-specific legal requirements. Features for which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Free look rights. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll-free telephone number listed at the back of this prospectus. WHEN THE CONTRACT ENDS The Contract ends when: · all applicable phases of the Contract (Accumulation Phase and Annuity Phase) have ended, and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the total Contract Value, both the Accumulation Phase and the Contract end even though the Annuity Phase never began and we did not make any death benefit payments. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 10 2. OWNERSHIP OWNER You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Any change of ownership is subject to our approval. Qualified Contracts, which are Contracts purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change is effective as of the date you sign the request. A change of ownership does not automatically change the Annuitant or the person you designate to receive any death benefit (the Beneficiary). Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. JOINT OWNER A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. ANNUITANT The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract. If the Annuitant of a jointly, individually owned Contract dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If a sole Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies after a Full Annuitization under an Annuity Option with a guaranteed period, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. BENEFICIARY The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, we pay any death benefit to your estate. NOTE: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 11 PAYEE The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided the Payee designation is consistent with federal and state laws and regulations. ASSIGNMENT, CHANGES OF OWNERSHIP AND OTHER TRANSFERS OF A CONTRACT An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. 3. PURCHASING THE CONTRACT PURCHASE REQUIREMENTS To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. The Purchase Payment requirements for this Contract are as follows. · The minimum initial Purchase Payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · You can make additional Purchase Payments of $50 or more during the Accumulation Phase. · If you select Short Withdrawal Charge Option, we do not accept additional Purchase Payments on or after the first Contract Anniversary. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total Purchase Payments we accept without our prior approval is $1 million including amounts already invested in other Allianz Life variable annuities. We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. Once we receive your initial Purchase Payment and all necessary information, we issue the Contract within two Business Days and allocate your payment to your selected Investment Options. If you do not give us all of the information we need, we contact you or your Financial Professional. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the Purchase Payment until we receive it. A Purchase Payment is “received” when it arrives at our Service Center regardless of how or when you made the payment. We forward applications and Purchase Payments received at our home office address to the address listed on your application, which may delay processing. NOTE: For Contracts issued in Mississippi: We do not accept additional Purchase Payments on or after the first Contract Anniversary. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 12 FAXED APPLICATIONS We accept faxed applications, but we currently do not accept applications delivered via email or our website. It is important to verify receipt of any faxed application. We are not liable for faxed applications that we do not receive. A manually signed faxed application is considered the same as an application delivered by mail. Our fax system may not always be available; any fax system can experience outages or slowdowns and may delay fax application processing. Although we have taken precautions to help our system handle heavy use, we cannot promise complete reliability. If you experience problems, please submit your written application by mail to our Service Center. Wereservethe right to discontinue or modify our faxed application policy at any time and for any reason. ALLOCATION OF PURCHASE PAYMENTS You must allocate your money to the Investment Options in whole percentages. Currently we allow you to invest in up to 15 Investment Options at any one time. We may change this maximum in the future, but you can always invest in at least five Investment Options. You can instruct us how to allocate additional Purchase Payments. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. Contract Value transfers between Investment Options do not change your future allocation instructions. For more information, see section 5, Investment Options – Electronic Investment Option Transfer and Allocation Instructions. You can change your future allocation instructions at any time without fee or penalty by writing to us, or electronically by telephone, fax, or website at http://www.allianzlife.com. We do not currently accept future Purchase Payment allocation instructions from you through any other form of electronic communication. Future allocation instruction changes are effective on the Business Day we receive them in Good Order at our Service Center. If you change your future allocation instructions by writing, telephone or fax, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and are participating in the automatic investment plan, dollar cost averaging program or flexible rebalancing program, you must contact us separately to change directions for your plan or program. We accept changes to future allocation instructions from any Owner unless you instruct otherwise. We may allow you to authorize someone else to change allocation instructions on your behalf. AUTOMATIC INVESTMENT PLAN (AIP) The AIP makes additional Purchase Payments during the Accumulation Phase on a monthly or quarterly basis by electronic money transfer from your savings, checking or brokerage account. You can participate in AIP by completing our AIP form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process AIP Purchase Payments on the 20th of the month, or the next Business Day if the 20th is not a Business Day. We allocate AIP Purchase Payments according to your future allocation instructions which must comply with the allocation requirements and restrictions stated in this section. AIP has a maximum of $1,000 per month. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the Business Day we process AIP to make the change that month, with the following exception. If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. If you select the Short Withdrawal Charge Option, AIP ends on the last Business Day before the first Contract Anniversary. NOTE: For Owners of Qualified Contracts, AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program transfers Contract Value monthly from the AZL Money Market Fund to your selected Investment Options. By allocating on a regularly scheduled basis, as opposed to making a one-time allocation, your Contract Value may be less susceptible to market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You can participate in either the six- or twelve-month DCA program by completing our DCA form. You can participate in this program, during the Accumulation Phase, one or more times. There are no fees for DCA transfers and currently, we do not count them as a free transfer. We reserve the right to discontinue or modify the DCA program at any time and for any reason. If you choose to participate immediately in this program, we apply 100% of the initial Purchase Payment to the AZL Money Market Fund. If you choose to participate later, you must allocate at least $1,500 to the AZL Money Market Fund. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 13 Each month while the program is in effect, we transfer Contract Value applied to the DCA program from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. Information on the AZL Money Market Fund can be found in section 5, Investment Options; Appendix A – Annual Operating Expenses for Each Investment Option; and in the AZL Money Market Fund prospectus that you can obtain from your Financial Professional or us by calling the toll-free telephone number at the back of this prospectus. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers or your participation does not begin until next month. Your participation ends on the earliest of the following: · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); · the DCA program period ends (which is either six or twelve months); or · your Contract ends. If the DCA program ends at your request, on the Business Day your program ends we transfer any remaining DCA program Contract Value in the AZL Money Market Fund according to your future allocation instructions. FREE LOOK/RIGHT-TO-EXAMINE PERIOD If you change your mind about owning the Contract, you can cancel it within ten days after receiving it (or the period required in your state). If you cancel within the allowed period, in most states we return your Contract Value as of the day we receive your cancellation request. This may be more or less than your initial Purchase Payment. In certain states where we are required to return Purchase Payments less withdrawals, or if you have an IRA Qualified Contract, we refund your Purchase Payments less withdrawals, or Contract Value, if greater. In states that require return of Purchase Payments, we reserve the right to allocate your initial Purchase Payment to the AZL Money Market Fund until the free look period ends, and then re-allocate your money, less fees and charges, according to your future Purchase Payment allocation instructions. If we do this, we return the greater of Purchase Payments less withdrawals, or Contract Value. For Owners in California age 60 or older, we are required to allocate your money to the AZL Money Market Fund during the free look period unless you specify otherwise on the appropriate form. For Owners in California age 60 or older, we return the greater of Purchase Payments less withdrawals, or Contract Value less fees and charges. In the Contract, the free look provision is also called the right-to-examine. 4. VALUING YOUR CONTRACT Your Contract Value increases and decreases based on Purchase Payments, transfers, withdrawals, deduction of fees and charges, and your selected Investment Options’ performance. We place Purchase Payments you allocate to the Investment Options into subaccounts under our Separate Account (Allianz Life Variable Account B). Each subaccount invests exclusively in one Investment Option. We use accumulation units to account for all amounts allocated to or withdrawn from each subaccount. If you request variable Annuity Payments during the Annuity Phase, we call this measurement an annuity unit. ACCUMULATION UNITS When we receive a Purchase Payment at our Service Center, we credit your Contract with accumulation units based on the Purchase Payment amount and daily price (the net asset value) for your selected Investment Option. An Investment Option’s net asset value is typically determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. We arbitrarily set the initial accumulation unit value for each subaccount. On the Issue Date, the number of accumulation units in each subaccount is equal to the initial Purchase Payment amount allocated to a subaccount, divided by that subaccount’s accumulation unit value. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 14 Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the accumulation unit value is $13.25 based on your selected Investment Option. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for your selected Investment Option. At the end of each Business Day, we adjust the number of accumulation units in each subaccount as follows. Additional Purchase Payments and transfers into a subaccount increase the number of accumulation units. Withdrawals, transfers out of a subaccount, and the deduction of any Contract charge other than the M&E charge decrease the number of accumulation units. The M&E reduces the accumulation unit value, not the number of accumulation units. Each Business Day, we calculate changes to each subaccount's accumulation unit value to reflect: · changes in the value of underlying Investment Option shares, · dividends (including income and capital gains) declared by the Investment Option with an ex-dividend date of that Business Day, and · the deduction of the M&E charge. For more detailed information about how we determine each subaccount’s accumulation unit value, see the Statement of Additional Information – Accumulation Unit Values. COMPUTING CONTRACT VALUE We calculate your Contract Value each Business Day by multiplying each subaccount’s accumulation unit value by its number of accumulation units, and then adding those results together for all subaccounts. Your Contract Value on any given Business Day is determined at the end of the prior Business Day. For example, your Contract Value on a Contract Anniversary reflects the number and value of the accumulation units at the end of the prior Business Day. 5. INVESTMENT OPTIONS The following table lists this Contract’s Investment Options and their associated investment advisers and subadvisers, investment objectives, and primary investments. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. The operation of the Investment Options and their various risks and expenses are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. A material conflict of interest may arise between insurance companies, owners of different types of contracts, and retirement plans or their participants. Each Investment Option’s Board of Directors monitors for material conflicts, and determines what action, if any, should be taken. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios managed by the same investment advisers. Although the names, objectives and policies may be similar, the Investment Options investment results may be higher or lower than these other portfolios’ results. The investment advisers cannot guarantee, and make no representation, that these similar funds’ investment results will be comparable even though the Investment Options have the same names, investment advisers, objectives, and policies. Each Investment Option offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust) is a “fund of funds” and diversifies its assets by investing primarily in shares of several other affiliated mutual funds. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 15 The Investment Options may pay 12b-1 fees to the Contracts’ distributor, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. In addition, we may enter into certain arrangements under which we, or Allianz Life Financial Services, LLC, are compensated by the Investment Options’ advisers, distributors and/or affiliates for administrative services and benefits we provide to the Investment Options. The compensation amount usually is based on the Investment Options’ aggregate assets purchased through contracts we issue or administer. Some advisers may pay us more or less than others. The maximum service fee we currently receive is 0.50% annually of the average aggregate amount invested by us in the Investment Options. The Allianz VIP Fund of Funds Trust underlying funds do not pay 12b-1 fees or service fees to the Trust, and the Trust does not charge 12b-1 fees or service fees. The Allianz VIP Fund of Funds Trust underlying funds or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to you. Service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in these Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us through common ownership: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 16 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE Index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 17 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies with market capitalizations under $3.5 billion at the time of investment. Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests primarily to predominantly in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 18 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Invesco Growth and Income Fund Large Value Income and long-term growth of capital Invests primarily in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of equity securities of foreign issuers that are considered by the fund’s subadviser to have strong earnings growth. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan International Opportunities Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers primarily from developed countries other than the U.S. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 19 MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. May invest in securities and instruments that are economically tied to foreign countries. PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Advantage Strategy Bond Portfolio Intermediate-Term Bonds Total return, which exceeds that of its benchmarks, consistent with prudent investment management At least 80% of its assets in fixed income instruments that are economically tied to at least three countries (one of which may be the United States), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 20 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Unconstrained Bond Portfolio Specialty Maximum long-term return, consistent with preservation of capital and prudent investment management At least 80% of its assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 21 TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between Investment Options, subject to the following restrictions. Currently, there is no maximum number of transfers allowed, but we may change this in the future. Transfers may be subject to a transfer fee, see section7, Expenses. The following applies to any transfer. · The minimum transfer is $1,000, or the entire Investment Option amount if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state the Investment Options involved and how much to transfer. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Contract Value transfers between Investment Options do not change your future Purchase Payment allocation instructions. We process transfer requests based on prices we determine after we receive your request in Good Order at our Service Center. If we do not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s prices. You can request transfers in writing, or electronically by telephone, fax, or website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. Unless you instruct us not to, we accept transfer instructions from any Owner. We may also allow you to authorize someone else to request transfers on your behalf. NOTE: For Partial Annuitizations, transfer instructions apply equally to the accumulation and all annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. ELECTRONIC INVESTMENT OPTION TRANSFER AND ALLOCATION INSTRUCTIONS We use reasonable procedures to confirm that electronic transfer and allocation instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request or allocation instruction change, and to discontinue or modify our electronic instruction privileges at any time for any reason. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your transfer request or allocation instruction change. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your instructions in writing to our Service Center. By authorizing electronic instructions, you authorize us to accept and act upon these instructions for your Contract. There are risks associated with electronic communications that do not occur with a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone with your password; we cannot verify that the person providing instructions on the website is you, or is authorized by you. EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 22 We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Impose redemption fees on short-term trading (or implement and administer an Investment Option’s redemption fees). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify you in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 23 We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. FLEXIBLE REBALANCING PROGRAM Your selected Investment Options’ performance may cause the percentage of Contract Value in each Investment Option to change. Flexible rebalancing can help you maintain your selected allocation percentages. You can direct us to automatically adjust your Contract Value in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. We make flexible rebalancing transfers on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we rebalance, or your program does not begin until next month. If you participate in this program, there are no fees for the flexible rebalancing transfers and we do not currently count them as a free transfer. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 24 FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. If any Owner is under age 59½ it may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and we vote shares proportionally, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can cast votes based on the dollar value of Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional votes. · We determine the number of shares you can vote. · You receive proxy materials, a voting instruction form, and periodic reports on your selected Investment Options. 6. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you apply to fixed Annuity Payments during the Annuity Phase become part of our general account. Any guaranteed values greater than the Contract Value are subject to our claims paying ability. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 25 7. EXPENSES Contract fees and expenses reduce your investment return and are described here in detail. MORTALITY AND EXPENSE RISK (M&E) CHARGE We calculate and accrue the M&E charge on a daily basis, at an annualized rate of the Investment Options’ net asset value. Each Business Day during the Accumulation Phase, we deduct this charge from your Investment Options’ assets. We also deduct this charge during the Annuity Phase on amounts you apply to variable Annuity Payments. Your M&E charge is as follows. M&E Charge Accumulation Phase Annuity Phase BASE CONTRACT 1.15% 1.15% Additional Charges for Optional Benefits Quarterly Value Death Benefit 0.30% Short Withdrawal Charge Option(1) 0.45% On the fourth Contract Anniversary, the additional M&E charge reduces to 0%. The M&E charge compensates us for all your Contract’s benefits, including our contractual obligation to make Annuity Payments, certain Contract expenses, and assuming the expense risk that the current charges are less than future Contract administration costs. If the M&E charge covers these costs and risks, any excess is profit to us. We anticipate making such a profit. CONTRACT MAINTENANCE CHARGE Your annual contract maintenance charge is $50. This charge is for Contract administration and maintenance expenses. During the Accumulation Phase, we waive this charge for all your Connections Contracts registered with the same social security or tax identification number if their total Contract Value is at least $100,000 at the time we are to deduct the charge. We also waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. If you select fixed Annuity Payments and do not qualify for the waiver, we only deduct this charge once on the Income Date. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct the full contract maintenance charge. During the Accumulation Phase, we deduct this charge on a dollar for dollar basis from the Contract Value, determined at the end of the last Business Day before the Contract Anniversary. We deduct this charge proportionately from your selected Investment Options before we use the Contract Value to compute any of your Contract’s guaranteed values, but this charge does not directly decrease these guaranteed values. During the Annuity Phase, we collect a portion of the charge out of each variable Annuity Payment. WITHDRAWAL CHARGE You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of a withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. We assess the withdrawal charge against the Withdrawal Charge Basis, which is equal to total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals), and less any applicable withdrawal charge. We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges. We also do not assess a withdrawal charge on penalty-free withdrawals or amounts we deduct to pay Contract charges, other than the withdrawal charge. However, any amounts used to pay a withdrawal charge are subject to a withdrawal charge. Amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; and Annuity Payments. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 26 For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we process withdrawal requests as follows. 1. First, we withdraw from Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, on a Base Contract, Purchase Payments we have had for seven or more complete years). This withdrawal is not subject to a withdrawal charge and it reduces the Withdrawal Charge Basis. 2. If this is a partial withdrawal, we withdraw from the free withdrawal privilege (see section 8, Access to Your Money – Free Withdrawal Privilege). This withdrawal is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw from Purchase Payments within your Contract’s withdrawal charge period and assess a withdrawal charge. Withdrawing payments on a FIFO basis may help reduce the total withdrawal charge because the charge declines over time. We determine your total withdrawal charge by multiplying each payment by its applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally, we withdraw any Contract earnings. This withdrawal is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. The withdrawal charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(1) Short Withdrawal Charge Option 0 8.5% 8.5% 1 8.5% 7.5% 2 7.5% 5.5% 3 6.5% 3% 4 5% 0% 5 4% 0% 6 3% 0% 7 years or more 0% 0% In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. Upon a full withdrawal, we first deduct any applicable contract maintenance charge and rider charge before we calculate the withdrawal charge. For a full withdrawal, we deduct any applicable withdrawal charge as a percentage of the Withdrawal Charge Basis from the total Contract Value and send you the remaining amount. For a partial withdrawal we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value. We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from your selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. The withdrawal charge compensates us for expenses associated with selling the Contract. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 27 Example: You make an initial Purchase Payment of $30,000 on a Base Contract and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a $52,000 withdrawal. We withdraw money and compute the withdrawal charge as follows. 1) Purchase Payments beyond the withdrawal charge period. All payments are still within the withdrawal charge period, so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year, so you can withdraw up to 10% of your total payments (or $10,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we withdraw from the second Purchase Payment. So far, you received $37,750 ($10,000 under the partial withdrawal privilege and $27,750 from the first Purchase Payment), so we withdraw $14,250 from the second Purchase Payment to equal the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and its withdrawal charge as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $14,250 ÷ 0.915 $15,574 4) Contract earnings. We already withdrew your requested amount, so this does not apply. In total we withdrew $55,574 from your Contract, you received $52,000 and paid a withdrawal charge of $3,574. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if a large group of individuals purchases Contracts or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or eliminate the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We must pre-approve any withdrawal charge reduction or elimination. NOTE: · Because we do not reduce the Withdrawal Charge Basis for penalty-free withdrawals or the deduction of other Contract charges, we may assess a withdrawal charge on more than the amount you are withdrawing upon a full withdrawal of the total Contract Value. Also, upon full withdrawal, if the Contract Value has declined due to poor performance, the withdrawal charge may be greater than the total Contract Value and you will not receive any money. · Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. · Partial Annuitizations reduce each Purchase Payment and the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. · For Contracts issued in Washington: Penalty-free withdrawals reduce the Withdrawal Charge Basis. It is equal to total Purchase Payments less any withdrawals (including any withdrawal charges). · For Contracts issued in Florida: The withdrawal charge can not exceed 10% of the Contract Value. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 28 TRANSFER FEE The first twelve transfers every Contract Year are free. After that, we deduct a $25 transfer fee for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following do not count against the free transfers we allow and are not subject to a transfer fee: dollar cost averaging transfers, flexible rebalancing transfers. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value determined at the end of the Business Day that we process the transfer request. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in an Investment Option, we deduct a transfer fee from the amount transferred. We deduct this fee before we use the Contract Value to compute any of your Contract’s guaranteed values, but this fee does not directly decrease these guaranteed values. PREMIUM TAX Some states and other governmental entities (for example, municipalities) assess a tax (premium tax) on us based on Purchase Payments or amounts applied to Annuity Payments. We are responsible for paying this tax. Your Contract may indicate that we deduct this tax from your Contract Value. Currently, we do not deduct this tax, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES The Investment Options’ assets are subject to operating expenses (including management fees). These expenses are described in the Fee Tables, Appendix A, and in the Investment Options’ prospectuses. These expenses reduce the Investment Options’ performance and, therefore, negatively affect your Contract Value and any guaranteed values or payments based on Contract Value. The Investment Options’ investment advisers provided us with the expense information in this prospectus and we did not independently verify it. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 29 8. ACCESS TO YOUR MONEY The money in your Contract is available under the following circumstances: · by withdrawing your Contract Value; · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process withdrawal requests based on values determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the next Business Day’s values. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000. We reserve the right to treat a partial withdrawal that reduces the Contract Value below this minimum as a full withdrawal. * Does not apply to systematic withdrawals, or required minimum distributions. We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. When you take a full withdrawal of the total Contract Value, weprocessyour request on the Business Day we receive it in Good Order at our Service Center: · based on the values determined at the end of the day, · less any rider charge, · less any withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 7, Expenses for a discussion of these charges. We pay withdrawals within seven days of receipt of your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the discussion later in this section). NOTE: · Ordinary income taxes and tax penalties may apply to any withdrawal you take. · We may be required to provide information about you or your Contract to government regulators. We may also be required to stop Contract disbursements and thereby refuse any transfer requests, and refuse to pay any withdrawals, surrenders, or death benefits until we receive instructions from the appropriate regulator. If, pursuant to SEC rules, the AZL Money Market Fund suspends payment of redemption proceeds in connection with a fund liquidation, we will delay payment of any transfer, partial withdrawal, surrender, or death benefit from the AZL Money Market Fund subaccount until the fund is liquidated. FREE WITHDRAWAL PRIVILEGE Each Contract Year, you can withdraw up to 10% of your total Purchase Payments without incurring a withdrawal charge (the free withdrawal privilege). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. Withdrawals of Purchase Payments that are beyond the withdrawal charge period are not subject to a withdrawal charge and do not reduce your free withdrawal privilege. Required minimum distribution payments are not subject to a withdrawal charge, but do reduce your free withdrawal privilege. NOTE: The free withdrawal privilege is not available upon a full withdrawal (except for Contracts issued in Washington). The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 30 SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program can provide automatic withdrawal payments to you. You can request to receive these withdrawal payments monthly, quarterly, semi-annually or annually. The minimum amount you can withdraw under this program is $500, and there is no maximum. During the withdrawal charge period (if applicable), systematic withdrawals in excess of the free withdrawal privilege are subject to a withdrawal charge. We make systematic withdrawals on the ninth of the month, or the prior Business Day if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these withdrawals, or your program does not begin until the next month. This program ends at your request or when you withdraw your total Contract Value. However, we reserve the right to discontinue the systematic withdrawal program at any time and for any reason. NOTE: ·Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the prior Business Day if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program does not begin until the next month. NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. WAIVER OF WITHDRAWAL CHARGE BENEFIT After the first Contract Year, if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary, you can take a withdrawal and we waive the withdrawal charge. This waiver is not available if any Owner was confined to a nursing home on the Issue Date. We base this benefit on the Annuitant for non-individually owned Contracts. We must receive proof of confinement in Good Order before we waive the withdrawal charge. NOTE FOR CONTRACTS ISSUED IN: · Massachusetts – The waiver of withdrawal charge benefit is not available. · New Hampshire – The definition of nursing home is an institution operated in accordance with state law. · Pennsylvania – The waiver is not available if the terminal illness was already diagnosed as of the Issue Date. Also, the nursing home confinement requirement is a total of 90 days within a six month period. These 90 days do not need to be consecutive. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Excess Withdrawals, and/or Cumulative Withdrawals. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 31 9. THE ANNUITY PHASE Prior to annuitization, you can surrender your Contract and receive your total Contract Value. Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can apply your Contract Value to regular periodic annuity payments (Annuity Payments). The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, we pay the amount that would have been paid at the true age or gender. CALCULATING YOUR ANNUITY PAYMENTS We base Annuity Payments upon the following: · The Contract Value on the Income Date. · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Annuity Payments. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant where permitted. · The Annuity Option you select. · Your Contract’s mortality table. We guarantee the dollar amount of fixed Annuity Payments and this amount does not change. Variable payments are not predetermined and the dollar amount changes with your selected Investment Options’ investment experience. VARIABLE OR FIXED ANNUITY PAYMENTS You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. After the Income Date, you cannot make a transfer from a fixed Annuity Payment stream to variable, but you can transfer from a variable Annuity Payment stream and establish a new fixed Annuity Payment stream. We base fixed Annuity Payments on your Contract’s interest rate and mortality table or current rates, if higher. The dollar amount of variable Annuity Payments depends on the assumed investment rate (AIR) you select and your selected Investment Options’ performance. You can choose a 3%, 5% or 7% AIR.* Using a higher AIR results in a higher initial variable Annuity Payment, but future payments increase more slowly and decrease more rapidly. If your Investment Options’ actual performance exceeds your selected AIR, variable Annuity Payments increase. Similarly, if the actual performance is less than your selected AIR, variable Annuity Payments decrease. * The maximum available AIR in Florida is 4%, and in Oregon it is 5%. If you choose a variable payout, you can invest in up to 15 Investment Options. We may change this in the future, but we will always allow you to invest in at least five Investment Options. If you do not instruct us, we base variable Annuity Payments on your future Purchase Payment allocation instructions. Currently, we require your initial Annuity Payment to be more than $50. ANNUITY PAYMENT OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant, with payments for a guaranteed minimum period that you select. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 32 Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount that you selected. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant, with payments for a minimum guaranteed period that you select. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total paid under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. Annuity Payments are usually lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. NOTE: If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. WHEN ANNUITY PAYMENTS BEGIN Annuity Payments begin on the Income Date. Your scheduled Income Date is the maximum permitted date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. An earlier or later Income Date may not be available to you depending on the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month at least two years after the Issue Date.* The Income Date cannot be later than what is permitted under applicable law. * In Florida, the earliest acceptable Income Date is one year after the Issue Date. NOTE: · If on the maximum permitted Income Date your Contract Value is greater than zero, you must take a Full Annuitization. We notify you of your available options in writing 60 days in advance. If you have not selected an Annuity Option, we make payments under the default option described in “Annuity Payments.” Upon Full Annuitization you no longer have Contract Value, a death benefit, or any other periodic withdrawals or payments other than Annuity Payments. PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. If you take a Partial Annuitization, your Contract is in both the Accumulation and Annuity Phases at the same time. We allow one Partial Annuitization every twelve months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 33 DEATH BENEFIT “You” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. The Base Contract provides the Traditional Death Benefit. If available, you can instead select the Quarterly Value Death Benefit at Contract issue (see section 11, Optional Benefits – Quarterly Value Death Benefit). Death benefits are only available during the Accumulation Phase. If you die during the Accumulation Phase, we process the death benefit using prices determined after we receive both due proof of death and the death benefit payment election in Good Order at our Service Center. If we receive this information at or after the end of the current Business Day, we use the next Business Day’s prices. We consider due proof of death to be any of the following: a copy of a certified copy of the death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof satisfactory to us. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit that is in the Investment Options remains there until distribution begins. From the time we determine the death benefit until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments or process transfer requests. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death and the death benefit payment election. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit value. The Traditional Death Benefit value is the total of all Purchase Payments received, reduced by the percentage of Contract Value withdrawn (including any withdrawal charge), determined at the end of each Business Day. Withdrawals include Partial Annuitizations, but do not include amounts we withdraw for other Contract charges. The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit value and Contract Value are both zero. · When the Contract ends. DEATH OF THE OWNER AND/OR ANNUITANT The appendix to the Statement of Additional Information includes tables that are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you do not designate a death benefit payment option, a Beneficiary must select one of the options listed below. If OptionA(lump sum payment) is selected, we pay the amount within seven days of our receipt of due proof of death and a death benefit payment election, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. Spousal Continuation: If the Beneficiary is the deceased Owner’s spouse, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center both due proof of death and death benefit payment election, we increase their portion of the Contract Value to equal their portion of the death benefit if that amount is greater. If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights, including naming a new Beneficiary or Beneficiaries. If the spouse continues the Contract, the spouse will be subject to any remaining withdrawal charge. Option A: Lump sum payment of the death benefit. We do not deduct the contract maintenance charge. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 34 Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the Beneficiary’s lifetime, or over a period not extending beyond the Beneficiary’s life expectancy. This means only Annuity Options 1, 2 and 5 are available. Distribution must begin within one year of the date of the Owner’s death. We waive the contract maintenance charge on any portion of the death benefit applied to fixed Annuity Payments, or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s death benefit portion applied to variable Annuity Payments if they do not qualify for the waiver. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. 11. OPTIONAL BENEFITS Check with your Financial Professional regarding availability of optional benefits. Each optional benefit carries an additional M&E charge. For more information, please see the Fee Tables and section 7, Expenses. · Quarterly Value Death Benefit. This benefit locks in any quarterly investment gains to provide an increased death benefit as described in this section. · Short Withdrawal Charge Option. This benefit shortens the Base Contract’s withdrawal charge period from seven to four years as described in this section. · Lifetime Benefits, Target Date Benefits and No Withdrawal Charge Option. These benefits are no longer available. Please see Appendix D for information on Lifetime Benefits, Appendix E for information on Target Date Benefits, and Appendix F for information on No Withdrawal Charge Option. At issue you first select one of the following: Base Contract or Short Withdrawal Charge Option. You then choose whether to add the Quarterly Value Death Benefit to your Contract. After we issue the Contract, you cannot remove any of these optional benefits from your Contract. QUARTERLY VALUE DEATH BENEFIT We designed the Quarterly Value Death Benefit to lock in any quarterly investment gains to provide an increased death benefit for Beneficiaries. You can select this benefit at issue and once you select it you cannot remove it from your Contract. The Quarterly Value Death Benefit carries an additional M&E charge as described in the Fee Tables and section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We determine the Quarterly Value Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and the death benefit payment election. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges; but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the end date, we compare the Quarterly Anniversary Value to the Contract Value, using the values determined at the end of the prior Business Day and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 35 The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and the death benefit payment election. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Quarterly Anniversary Value does not increase as of the Business Day we receive the above required death claim documentation from the Beneficiary that first files claim. However, if the surviving spouse continues the Contract, the Quarterly Anniversary Value can continue to increase until the next end date if the new Owner is not yet age 91. The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE: · The Quarterly Value Death Benefit cannot be less than the Traditional Death Benefit, but they may be equal. Please discuss this benefit’s appropriateness with your Financial Professional. SHORT WITHDRAWAL CHARGE OPTION We designed the Short Withdrawal Charge Option for Owners concerned with short-term liquidity. This benefit shortens the Base Contract’s withdrawal charge period from seven to four years. You can select the Short Withdrawal Charge Option at issue and once you select it you cannot remove it from your Contract. This benefit ends when the Accumulation Phase ends. The Short Withdrawal Charge Option carries an additional M&E charge as described in the Fee Tables and section 7, Expenses. NOTE: · If you do not take a withdrawal in the fifth through seventh years after we receive a Purchase Payment, you will have paid for this benefit without receiving any of its advantages. Please discuss this benefit’s appropriateness with your Financial Professional. TAXES This section provides a summary explanation of the tax ramifications of purchasing a Contract. More detailed information about product taxation is contained in the Statement of Additional Information, which is available by calling the toll-free telephone number at the back of this prospectus. We do not provide individual tax advice. You should contact your tax adviser to discuss this Contract’s effects on your personal tax situation. QUALIFIED AND NON-QUALIFIED CONTRACTS You can purchase either a Qualified Contract or a Non-Qualified Contract. A Qualified Contract is purchased pursuant to a specialized provision of the Internal Revenue Code (Code). For example, a Contract may be purchased pursuant to Section 408 of the Code as an Individual Retirement Annuity (IRA). Qualified Contracts are subject to certain restrictions, including restrictions on the amount of annual contributions, restrictions on how much you can earn and still be able to contribute to a Qualified Contract, and specialized restrictions on withdrawals. Qualified Contracts must be purchased from earned income from the relevant year or years, or from a rollover or transfer from a qualified contract. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 36 Currently, we offer the following types of Qualified Contracts. Type of Contract Persons and Entities that can buy the Contract IRA Must have the same individual as Owner and Annuitant. Roth IRA Must have the same individual as Owner and Annuitant. Simplified Employee Pension (SEP) IRA Must have the same individual as Owner and Annuitant. Certain Code Section 401 Plans A qualified retirement plan is the Owner and the Annuitant must be an individual. We may determine which types of qualifed retirement plans are eligible to purchase this Contract. If you purchase a Qualified Contract, you already receive the benefit of tax deferral through the qualified plan, and so you should purchase this Contract for purposes other than tax deferral. You can instead purchase a Non-Qualified Contract, which is not qualified pursuant to a specialized provision of the Code. There are no Code restrictions on annual contributions to a Non-Qualified Contract or how much you can earn and still contribute to a Contract. TAXATION OF ANNUITY CONTRACTS The Contract has the following tax characteristics. · Taxes on earnings are deferred until you take money out. · When you take money out, earnings are generally subject to Federal income tax and applicable state income tax, but qualified distributions from Roth IRA Contracts are not subject to federal income tax. This prospectus does not address specific state tax laws. You should discuss state taxation with your tax adviser. · You are taxed on earnings at an ordinary income tax rate, rather than at a capital gains rate. · Beginning in 2013, distributions from Non-Qualified Contracts will be considered investment income for purposes of the newly enacted Medicare tax on investment income. Thus, in certain circumstances, a 3.8% tax may apply to some or all of the taxable portion of distributions (e.g. earnings) to individuals whose income exceeds certain threshold amounts ($200,000 for filing single, $250,000 for married filing jointly and $125,000 for married filing separately.) Please consult a tax advisor for more information. · If you take partial withdrawals from your Contract, the withdrawals are generally taxed as though you were paid taxable earnings first, and then as a non-taxable return of Purchase Payments. · If you annuitize your Contract and receive a stream of Annuity Payments, you receive the benefit of the exclusion ratio, and each Annuity Payment you receive is treated partly as taxable earnings and partly as a non-taxable return of Purchase Payments. · If you take out earnings before age 59½, you may be subject to a Federal 10% penalty tax, unless you take a lifetime annuitization of your Contract or you take money out in a stream of substantially equal payments over your expected life in accordance with the requirements of the Code. · A pledge or assignment of a Contract may be treated as a taxable event. You should discuss any pledge or assignment of a Contract with your tax adviser. · If you purchase multiple non-qualified deferred annuity contracts from an affiliated group of companies in one taxable year, these contracts are treated as one contract for purposes of determining the tax consequences of any distribution. · Death benefit proceeds are taxable to the beneficiary as ordinary income to the extent of any earnings. Death benefit proceeds must be paid out in accordance with the requirements of the Code. Federally recognized spouses are given specialized treatment in receipt of payments. · Depending upon the type of Qualified Contract you own, required minimum distributions (RMDs) must be satisfied when you reach a certain age. If you enroll in our minimum distribution program, we make RMD payments to you that are designed to meet this Contract’s RMD requirements. · When you take money out of a Contract, we may deduct premium tax that we pay on your Contract. This tax varies from 0% to 3.5%, depending on your state. Currently, we pay this tax and do not pass it on to you. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 37 TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial is a limited liability company organized in Minnesota, and is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934, as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with Allianz Life Financial for the distribution of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 38 We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals. Financial Professionals may receive cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what they and their firm may receive in connection with your purchase of a Contract. We intend to recover commissions and other expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. Broker-dealers and their Financial Professionals and managers involved in sales of the Contracts may receive payments from us for administrative and other services that do not directly involve the sale of the Contracts, including payments made for recordkeeping, the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their Financial Professionals may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to their Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. The Investment Options may assess a Rule 12b-1 fee. These fees are paid to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These fees typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. In certain instances, an investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may make payments for administrative services to Allianz Life Financial or its affiliates. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 39 ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, will be mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 40 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we maintain about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies except to administer or service your policy. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We use state of the art technology to secure our websites and protect the information that may be shared over these sites. We restrict access to information about you to those employees who need the information to service your policy. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Your ability to access and correct your information You have the right to access and obtain a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 41 This will ensure the identity of the person requesting your information. You may also make your request through our secure website. Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Department at 800.328.5600, write us at the following address or contact us via the secured website. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Insurance Company of New York · Allianz Investment Management LLC · Allianz Life Financial Services, LLC · Questar Asset Management, Inc. · Questar Capital Corporation M40018 (12/2010) TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life……………. 2 Income Tax Withholding…………… 8 Experts…………… 2 Multiple Contracts……………. 9 Legal Opinions…………… 2 Partial 1035 Exchanges…………… 9 Distributor…………… 2 Assignments, Pledges and Gratuitous Transfers…. 9 Federal Tax Status…………… 3 Death Benefits…………… 9 Annuity Contracts in General…………… 3 Federal Estate Taxes…………… 9 Taxation of Annuities in General…………… 3 Generation-Skipping Transfer Tax……………. 10 Qualified Contracts……………. 4 Foreign Tax Credits…………… 10 Purchasing a Qualified Contract…………… 5 Possible Tax Law Changes……………. 10 Distributions Qualified Contracts…………… 5 Accumulation Unit Values…………… 10 Distributions Non-Qualified Contracts……………. 6 Annuity Payments…………… 10 Required Distributions…………… 7 Annuity Payment Options…………… 11 Withholding…………… 8 Annuity Units/Calculating Variable Annuity Diversification…………… 8 Payments…………….……………. 12 Owner Control……………. 8 Financial Statements……………. 13 Contracts Owned by Non-Individuals…………… 8 Appendix A– Death of the Owner and/or Annuitant… 14 Annuity Purchases by Nonresident Aliens and Foreign Appendix B– Condensed Financial Information 17 Corporations…………… 8 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 42 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis NY Venture Fund – Class 2 – – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Equity Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – – FIDELITY Fidelity VIP FundsManager 50% Portfolio – Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio – Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Small Cap Value Fund – – AZL Franklin Templeton Founding Strategy Plus Fund – – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Global Discovery Securities Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund(2) – INVESCO AZL Invesco Equity and Income Fund – AZL Invesco Growth and Income Fund – – AZL Invesco International Equity Fund – J.P. MORGAN AZL JPMorgan International Opportunities Fund – – AZL JPMorgan U.S. Equity Fund – Class 2 – – MFS AZL MFS Investors Trust Fund – – The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 43 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley Mid Cap Growth Fund – – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class(2) – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class(1) – PIMCO VIT Emerging Markets Bond Portfolio – Admin. Class(1) – – – PIMCO VIT Global Advantage Strategy Bond Portfolio – Admin. Class – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – PIMCO VIT Global Multi-Asset Portfolio – Admin. Class – – PIMCO VIT High Yield Portfolio – Admin. Class(1) – – – PIMCO VIT Real Return Portfolio – Admin. Class(1) – – PIMCO VIT Total Return Portfolio – Admin. Class(1) – – – PIMCO VIT Unconstrained Bond Portfolio – Admin Class – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – TURNER AZL Turner Quantitative Small Cap Growth Fund – – “Other Expenses” reflect interest expense. “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix A 44 APPENDIX B – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract described by this prospectus as of the end of the most recent calendar year is listed in the tables below. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option M&E Charge Allianz Connections – Base Contract 1.15% Allianz Connections – Base Contract with Short Withdrawal Charge Option and Quarterly Value Death Benefit 1.90% The following Investment Options commenced operations under this Contract after December 31, 2010. Therefore, no AUV information is shown for them: Fidelity VIP FundsManager 50% Portfolio; Fidelity VIP FundsManager 60% Portfolio; PIMCO VIT Global Advantage Strategy Bond Portfolio; PIMCO VIT Unconstrained Bond Portfolio. (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Allianz AGIC Opportunity Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 9 12/31/2008 N/A 0 12/31/2009 16 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Balanced Index Strategy Fund 1.15% 12/31/2009 N/A 12 1.90% 12/31/2009 N/A 0 12/31/2010 1 12/31/2010 0 AZL BlackRock Capital Appreciation Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 5 12/31/2008 N/A 0 12/31/2009 31 12/31/2009 1 12/31/2010 3 12/31/2010 1 AZL Columbia Mid Cap Value Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 17 12/31/2008 N/A 0 12/31/2009 17 12/31/2009 0 12/31/2010 1 12/31/2010 0 AZL Columbia Small Cap Value Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 4 12/31/2008 N/A 0 12/31/2009 4 12/31/2009 0 12/31/2010 2 12/31/2010 0 AZL Davis NY Venture Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 51 12/31/2008 N/A 0 12/31/2009 35 12/31/2009 0 12/31/2010 3 12/31/2010 0 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 45 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Dreyfus Equity Growth Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 12 12/31/2008 N/A 0 12/31/2009 15 12/31/2009 0 12/31/2010 3 12/31/2010 0 AZL Eaton Vance Large Cap Value Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 4 12/31/2008 N/A 0 12/31/2009 4 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Franklin Small Cap Value Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 18 12/31/2008 N/A 0 12/31/2009 18 12/31/2009 0 12/31/2010 2 12/31/2010 0 AZL Franklin Templeton Founding Strategy Plus Fund 1.15% 12/31/2009 N/A 2 1.90% 12/31/2009 N/A 0 12/31/2010 1 12/31/2010 0 AZL Fusion Balanced Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 91 12/31/2008 N/A 0 12/31/2009 92 12/31/2009 0 12/31/2010 11 12/31/2010 0 AZL Fusion Conservative Fund 1.15% 12/31/2009 N/A 0 1.90% 12/31/2009 N/A 0 12/31/2010 0 12/31/2010 0 AZL Fusion Growth Fund 1.15% 12/31/2007 N/A 49 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A 0 12/31/2009 12/31/2009 0 12/31/2010 14 12/31/2010 0 AZL Fusion Moderate Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 69 12/31/2008 N/A 0 12/31/2009 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Gateway Fund 1.15% 12/31/2010 N/A 0 1.90% 12/31/2010 N/A 0 AZL Growth Index Strategy Fund 1.15% 12/31/2009 N/A 74 1.90% 12/31/2009 N/A 0 12/31/2010 0 12/31/2010 0 AZL International Index Fund 1.15% 12/31/2009 N/A 25 1.90% 12/31/2009 N/A 0 12/31/2010 0 12/31/2010 0 AZL Invesco Equity and Income Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 9 12/31/2008 N/A 0 12/31/2009 10 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Invesco Growth and Income Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 4 12/31/2008 N/A 0 12/31/2009 6 12/31/2009 0 12/31/2010 0 12/31/2010 0 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 46 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Invesco International Equity Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 32 12/31/2008 N/A 0 12/31/2009 36 12/31/2009 0 12/31/2010 2 12/31/2010 0 AZL JPMorgan International Opportunities Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 23 12/31/2008 N/A 0 12/31/2009 34 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL JPMorgan U.S. Equity Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 0 12/31/2008 N/A 0 12/31/2009 7 12/31/2009 0 12/31/2010 1 12/31/2010 0 AZL MFS Investors Trust Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 44 12/31/2008 N/A 0 12/31/2009 37 12/31/2009 0 12/31/2010 2 12/31/2010 0 AZL Mid Cap Index Fund 1.15% 12/31/2010 N/A 0 1.90% 12/31/2010 N/A 0 AZL Money Market Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A 0 12/31/2009 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Morgan Stanley Global Real Estate Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 26 12/31/2008 N/A 0 12/31/2009 23 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Morgan Stanley Mid Cap Growth Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 19 12/31/2008 N/A 0 12/31/2009 40 12/31/2009 0 12/31/2010 1 12/31/2010 0 AZL S&P 500 Index Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 1 12/31/2008 N/A 0 12/31/2009 33 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Schroder Emerging Markets Equity Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 37 12/31/2008 N/A 0 12/31/2009 35 12/31/2009 0 12/31/2010 1 12/31/2010 0 AZL Small Cap Stock Index Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 0 12/31/2008 N/A 0 12/31/2009 0 12/31/2009 0 12/31/2010 0 12/31/2010 0 AZL Turner Quantitative Small Cap Growth Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 5 12/31/2008 N/A 0 12/31/2009 6 12/31/2009 0 12/31/2010 0 12/31/2010 0 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 47 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period BlackRock Global Allocation V.I. Fund 1.15% 12/31/2008 N/A 11 1.90% 12/31/2008 N/A 0 12/31/2009 30 12/31/2009 0 12/31/2010 10 12/31/2010 0 Davis VA Financial Portfolio 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 15 12/31/2008 N/A 0 12/31/2009 10 12/31/2009 0 12/31/2010 0 12/31/2010 0 Franklin High Income Securities Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 2 12/31/2008 N/A 0 12/31/2009 10 12/31/2009 0 12/31/2010 0 12/31/2010 0 Franklin Income Securities Fund 1.15% 12/31/2007 N/A 6 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 37 12/31/2008 N/A 0 12/31/2009 20 12/31/2009 0 12/31/2010 0 12/31/2010 0 Franklin Templeton VIP Founding Funds Allocation Fund 1.15% 12/31/2007 N/A 6 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A 0 12/31/2009 12/31/2009 0 12/31/2010 0 12/31/2010 0 Franklin U.S. Government Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 0 12/31/2008 N/A 0 12/31/2009 1 12/31/2009 0 12/31/2010 0 12/31/2010 0 Mutual Global Discovery Securities Fund 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 19 12/31/2008 N/A 0 12/31/2009 18 12/31/2009 0 12/31/2010 0 12/31/2010 0 Mutual Shares Securities Fund 1.15% 12/31/2007 N/A 10 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A 0 12/31/2009 32 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO EqS Pathfinder Portfolio 1.15% 12/31/2010 N/A 0 1.90% 12/31/2010 N/A 0 PIMCO VIT All Asset Portfolio 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 4 12/31/2008 N/A 0 12/31/2009 3 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO VIT CommodityRealReturn Strategy Portfolio 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 44 12/31/2008 N/A 0 12/31/2009 45 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO VIT Emerging Markets Bond Portfolio 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 18 12/31/2008 N/A 0 12/31/2009 20 12/31/2009 0 12/31/2010 0 12/31/2010 0 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 48 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT Global Bond Portfolio (Unhedged) 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 14 12/31/2008 N/A 0 12/31/2009 15 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO VIT Global Multi-Asset Portfolio 1.15% 12/31/2009 N/A 1 1.90% 12/31/2009 N/A 0 12/31/2010 0 12/31/2010 0 PIMCO VIT High Yield Portfolio 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 4 12/31/2008 N/A 0 12/31/2009 4 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO VIT Real Return Portfolio 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 31 12/31/2008 N/A 0 12/31/2009 34 12/31/2009 0 12/31/2010 0 12/31/2010 0 PIMCO VIT Total Return Portfolio 1.15% 12/31/2007 N/A 1 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 10 12/31/2008 N/A 0 12/31/2009 19 12/31/2009 0 12/31/2010 0 12/31/2010 0 Templeton Global Bond Securities Fund 1.15% 12/31/2007 N/A 0 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 8 12/31/2008 N/A 0 12/31/2009 16 12/31/2009 0 12/31/2010 0 12/31/2010 0 Templeton Growth Securities Fund 1.15% 12/31/2007 N/A 8 1.90% 12/31/2007 N/A N/A N/A 12/31/2008 42 12/31/2008 N/A 0 12/31/2009 20 12/31/2009 0 12/31/2010 0 12/31/2010 0 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix B 49 APPENDIX C – EFFECTS OF PARTIAL WITHDRAWALS ON THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of partial withdrawals and lifetime payments on the Contract’s values. All fractional numbers in these examples have been rounded up to the next whole number. Partial withdrawals (including Partial Annuitizations and withdrawal charges, but not amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and reduce all of the guaranteed values by the percentage of Contract Value withdrawn. The following example shows the effect on the available guaranteed values assuming a Contract with a $90,000 initial Purchase Payment and a $5,000 free partial withdrawal when the Contract Value is $100,000. Partial Withdrawal Contract Value Traditional Death Benefit value Quarterly Anniversary Value (Quarterly Value Death Benefit) Prior to withdrawal $ 100,000 $ 90,000 $5,000 withdrawal –[($5,000/ 100,000) x 114,000) –[($5,000/ 100,000) x90,000)] X 102,000)] – $5,000 – $4,500 – $5,100 After withdrawal $ 95,000 $ 85,500 $ 96,900 The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix C 50 APPENDIX D – LIFETIME BENEFITS We previously offered two Lifetime Benefits. Lifetime Plus II Benefit was available from November 20, 2007 through March 31, 2009. Lifetime Plus 10 Benefit was available from July 17, 2008 through March 31, 2009. The additional M&E charge for these benefits during the Accumulation Phase is as follows. There is no additional M&E charge for these benefits during the Annuity Phase. Current M&E Charge(1) Maximum M&E Charge(1) Optional Benefits(2) Lifetime PlusIIBenefit and Lifetime Plus 10 Benefit(both available from January 26, 2009 until March 31, 2009) Single Lifetime Plus Payments 0.95% 1.60%(3) Joint Lifetime Plus Payments 1.10% 1.75%(4) Lifetime PlusIIBenefit and Lifetime Plus 10 Benefit (both available before January 26, 2009) Single Lifetime Plus Payments(5) 0.80% 1.60%(3) Joint Lifetime Plus Payments(6) 0.95% 1.75%(4) The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. This is the maximum charge we could impose if you remove a Covered Person, if a Lifetime Benefit’s guaranteed value is reset, or if you receive an annual payment increase. This is the maximum charge we could impose if a Lifetime Benefit’s guaranteed value is reset, or if you receive an annual payment increase. On the Benefit Date, the M&E charge reduces to 0.70% and the maximum M&E charge reduces to 1.50%. On the Benefit Date, the M&E charge reduces to 0.85% and the maximum M&E charge reduces to 1.65%. Except as specified in this appendix, the same terms and conditions apply to each Lifetime Benefit. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die or are removed from the Contract before Lifetime Plus Payments begin, your Lifetime Benefit ends and payments are not available to you. In the case of non-spouse Joint Owners, if a Joint Owner dies before payments begin, this benefit ends and payments are not available to you even if the Covered Person is still alive. You can begin payments immediately if the Covered Person(s) meet the minimum exercise age requirement (see “Requesting Lifetime Plus Payments”). You choose your payment frequency and amount subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points to note about Lifetime Benefits. · If you do not begin receiving Lifetime Plus Payments during the eligibility period, your benefit ends and you will have paid for the benefit without receiving any of its advantages. · Joint Lifetime Plus Payments are not available under Lifetime Plus II Benefit if there is more than a 40-year age difference between spouses. Joint Lifetime Plus Payments are not available under Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Benefits do not create Contract Value or guarantee the performance of any Investment Option. · If you select the No Withdrawal Charge Option, you can only remove a Lifetime Benefit as discussed under “Removing a Lifetime Benefit.” · We restrict Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Benefit Base. · Under the Cumulative Withdrawal Benefit, if you take less than the annual maximum Lifetime Plus Payment, you may not receive an annual payment increase. Allocations to the Cumulative Withdrawal Benefit (the difference between your annual maximum Lifetime Plus Payment and the annual actual Lifetime Plus Payment you receive) do not earn interest or participate in your selected Investment Options’ performance, and are not available to your Beneficiaries(1) upon death. (See the “Cumulative Withdrawal Benefit” discussion later in this appendix.) If you selected joint Lifetime Plus Payments and the surviving spouse who is also the joint Covered Person continues the Contract, the Cumulative Withdrawal Value is available to your spouse. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 51 NOTE: · For the flexible rebalancing program: The program is not available while your Lifetime Benefit is in effect. However, you can participate in the flexible rebalancing program after the rider termination date if you remove a Lifetime Benefit from your Contract. · For partial withdrawals: You cannot take a partial withdrawal from specific Investment Options if you select a Lifetime Benefit. REMOVING A LIFETIME BENEFIT You can remove a Lifetime Benefit from your Contract before Lifetime Plus Payments begin. If you select the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you simultaneously replace it with Investment Protector (see section 11, Selection of Optional Benefits – Replacing Optional Benefits). You can remove a Lifetime Benefit by completing the appropriate form. We remove your benefit from your Contract on the Contract Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Contract Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Contract Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Contract Anniversary. On the rider termination date, we no longer assess the Lifetime Benefit’s additional M&E charge, and the restrictions on Contract Value allocations and transfers no longer apply. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove a Lifetime Benefit on or after the Benefit Date, you can end your selected benefit by: · taking an Excess Withdrawal of the total Contract Value (your Contract Value must be greater than the Cumulative Withdrawal Value); or · requesting a Full Annuitization. COVERED PERSON(S) We base Lifetime Plus Payments on the lives of the Covered Person(s). Their ages determined availability of the benefit, when lifetime payments can begin and the initial annual maximum lifetime payment. When you selected a benefit, you chose whether you wanted payments based on your life (single Lifetime Plus Payments), or the lifetime of you and your spouse (joint Lifetime Plus Payments). However, joint Lifetime Plus Payments are not available under Lifetime PlusII Benefit if there is more than a 40-year age difference between spouses; and joint Lifetime Plus Payments are not available under Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. Based on your payment selection, we determine the Covered Persons as follows. For single Lifetime Plus Payments and: · solely owned Contracts, the Covered Person is the Owner. · jointly owned Contracts, you can choose which Owner is the Covered Person. · Contracts owned by a non-individual, the Covered Person is the Annuitant. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 52 For joint Lifetime Plus Payments, Covered Persons must be spouses and: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. You cannot add or replace a Covered Person. However, you can remove a joint Covered Person on a Contract Anniversary or a Benefit Anniversary by completing the appropriate form and sending it to us within 30 days before the anniversary. We process your request on the Contract Anniversary* (or Benefit Anniversary) that occurs immediately after we receive your request in Good Order at our Service Center. Removing a joint Covered Person does not change Lifetime Plus Payments, but it may change your M&E charge. If you remove a joint Covered Person we reserve the right to declare a new additional M&E charge. Any new additional M&E charge cannot be greater than the maximum for your Lifetime Benefit with single Lifetime Plus Payments stated at the beginning of this appendix. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. NOTE: · A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. · For non-spouse Joint Owners selecting single Lifetime Plus Payments: Upon the death of any Owner, we pay any applicable death benefit, and your Lifetime Benefit and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. · For joint Lifetime Plus Payments: Covered Persons must continue to qualify as spouses under federal law while your benefit is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we may change the additional M&E charge for your Lifetime Benefit as discussed in this appendix. However, any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, your benefit, any Lifetime Plus Payments and the Contract all end. · For Contracts issued to civil union partners in New Jersey: We allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently from persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continue. Upon the death of one federally recognized spouse, the survivor can continue the Contract and lifetime payments also continue if the survivor is a Covered Person. This type of continuation is generally not allowed for a surviving civil union partner under the federal tax law with the following exception. If the Contract Value reduces to zero before the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments can continue if the survivor is a Covered Person and the survivor chooses not to take the death benefit. If instead the Contract Value is positive at this time, or if the survivor chooses to take the death benefit, Lifetime Plus Payments end. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 53 LIFETIME PLUS PAYMENT OVERVIEW We base your initial Lifetime Plus Payment on the Benefit Base and payment percentage. When payments begin, the Benefit Base is the greater of: · Contract Value as of the end of the last Business Day before the Benefit Date, · Quarterly Anniversary Value, or · for Lifetime Plus II Benefit, an annual 5% compounded interest applied to Purchase Payments adjusted for withdrawals for up to ten years. Each Contract Anniversary before the older Covered Person’s 81st birthday we automatically reset the compounded interest to equal the Contract Value, if greater (Enhanced 5% Annual Increase). The 5% Annual increase is subject to a maximum of two times Purchase Payments adjusted for withdrawals received ten years ago (Enhanced 10-Year Value). Each reset establishes a new Enhanced 5% Annual Increase and Enhanced 10-Year Value. · for Lifetime Plus 10 Benefit, a quarterly simple interest of 2.5% applied to Purchase Payments adjusted for withdrawals for up to 20 years. Each quarter we reset the simple interest to equal the Contract Value, if greater (10% Annual Increase). We determine your payment percentage by using the Lifetime Plus Payment Table for your selected benefit. We established your Contract’s Lifetime Plus Payment Table on the rider effective date and we cannot change it. Lifetime Plus Payment Table for Lifetime PlusIIBenefit Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) 50 - 59 4% 60 - 69 5% 70 - 79 6% 80+ 7% Lifetime Plus Payment Table for Lifetime Plus 10 Benefit Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 5% 80+ 6% The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year, but you can choose to take less. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your payment does not increase annually just as a result of the Covered Person moving into a new age band; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum Lifetime Plus Payment for your payment to increase. For more information, see the “Automatic Annual Lifetime Plus Payment Increases.” BENEFIT BASE The Benefit Base determines your initial annual maximum Lifetime Plus Payment. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment. On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greatest of: · the Quarterly Anniversary Value, · for Lifetime Plus II Benefit, the Highest Annual Increase (including the Enhanced 5% Annual Increase and the Enhanced 10-Year Value), or · for Lifetime Plus 10 Benefit, the 10% Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 54 On and after the Benefit Date, your Benefit Base only changes if you take an Excess Withdrawal, or we increase your annual maximum Lifetime Plus Payment. Excess Withdrawals reduce your Benefit Base by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If we increase your annual maximum Lifetime Plus Payment because the Contract Value increased, we increase your Benefit Base by the same percentage that we increased the payment. · If we increase your annual maximum Lifetime Plus Payment because the current payment percentage multiplied by the current Contract Value results in a higher payment, we change your Benefit Base to equal this Contract Value. This change may increase or decrease your Benefit Base. QUARTERLY ANNIVERSARY VALUE While your Lifetime Benefit is in effect, we only calculate the Quarterly Anniversary Value before the Benefit Date. If the rider effective date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare the Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. ENHANCED 5% ANNUAL INCREASE While your Lifetime Plus II Benefit is in effect, we only calculate the Enhanced 5% Annual Increase before the Benefit Date. If the rider effective date is the Issue Date, the Enhanced 5% Annual Increase is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Enhanced 5% Annual Increase is initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day before the tenth rider anniversary (or tenth reset anniversary), we adjust each Enhanced 5% Annual Increase as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On the first rider anniversary (or first reset anniversary), each Enhanced 5% Annual Increase is equal to: b + (1.05 x (a – b)) Where: a The Enhanced 5% Annual Increase at the end of the prior Business Day; and b Purchase Payments* received during the last Contract Year. If the rider effective date is the Issue Date and there has not been a reset, we exclude from “b” any Purchase Payments received within 90 days of the Issue Date. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 55 On the second through ninth rider anniversaries (or second through ninth reset anniversaries), each Enhanced 5% Annual Increase is equal to: d + [1.05 x ((c – d) + (0.05 x e)] Where: c The Enhanced 5% Annual Increase at the end of the prior Business Day; d Purchase Payments* received during the last Contract Year; and e Purchase Payments* received during the Contract Year that began two years ago. If the rider effective date is the Issue Date and there has not been a reset, we exclude from “e” any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Business Day on or after the tenth rider anniversary (or tenth reset anniversary), each annual increase is equal to the Enhanced 10-Year Value established on the same date. NOTE: To receive the maximum benefit, you must wait to begin Lifetime Plus Payments until the 11th Contract Anniversary after we receive your last Purchase Payment, or the 11th reset anniversary. If the older Covered Person was age 80 on the rider effective date and you want to receive this maximum benefit, you have less than one year to begin Lifetime Plus Payments after this waiting period before the benefit ends. ENHANCED 10-YEAR VALUE While your Lifetime Plus II Benefit is in effect, we only calculate the Enhanced 10-Year Values before the Benefit Date. The Enhanced 10-Year Value acts as both an increase and a cap to the Enhanced 5% Annual Increase. If you begin Lifetime Plus Payments on or after the tenth rider anniversary (or on or after the tenth reset anniversary), the Enhanced 10-Year Value is at least equal to twice its initial value, which is either the initial Purchase Payment or Contract Value depending on when you selected the benefit and any resets. Before the tenth rider anniversary (or tenth reset anniversary), we do not use the Enhanced 10-Year Value to calculate the Benefit Base that determines your Lifetime Plus Payments. If the rider effective date is the Issue Date, the Enhanced 10-Year Value is initially equal to twice the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Enhanced 10-Year Value is initially equal to twice the Contract Value at the end of the prior Business Day. At the end of each Business Day we adjust each Enhanced 10-Year Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. If the rider effective date is the Issue Date and there has not been a reset, then on the first Contract Anniversary the Enhanced 10-Year Value is equal to: · the Enhanced 10-Year Value at the end of the prior Business Day, · plus Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. On the eleventh and later rider anniversaries (or eleventh and later reset anniversaries) each Enhanced 10-Year Value is equal to: · the Enhanced 10-Year Value at the end of the prior Business Day, · plus Purchase Payments* received during the Contract Year that began eleven years ago. If you selected Lifetime Plus Benefit at issue and there has not been a reset, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. NOTE: If the older Covered Person was age 80 on the rider effective date, any Purchase Payments received more than 91 days after the rider effective date do not double under the Enhanced 10-Year Value before Lifetime Plus II Benefit ends. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 56 RESETS UNDER LIFETIME PLUS II BENEFIT While your Lifetime Plus II Benefit is in effect, and before the older Covered Person’s 91st birthday or Benefit Date, we automatically reset the Enhanced 5% Annual Increase to equal the Contract Value if twice the Contract Value is greater than the most recently established Enhanced 10-Year Value plus all Purchase Payments received within the previous ten Contract Years, but received on or after the most recent reset date, excluding Purchase Payments received within 90 days of the Issue Date. This reset establishes a new additional Enhanced 5% Annual Increase equal to the Contract Value determined at the end of the last Business Day before the reset date. We also establish a new additional Enhanced 10-Year Value equal to two times the Contract Value determined at the end of the last Business Day before the reset date. An automatic reset does not cancel any previously established Enhanced 5% Annual Increases or their associated Enhanced 10-Year Values. Resets can establish several Enhanced 5% Annual Increases and associated Enhanced 10-Year Values. We continue to calculate all previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values and use them to determine the Highest Annual Increase. Upon an automatic reset, we reserve the right to declare a new additional M&E charge for Lifetime Plus II Benefit. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the reset date, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if Lifetime Plus II Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the reset. If you decline the reset, you will not receive any future automatic resets, but you keep all previous resets (including this reset) and their associated Enhanced 5% Annual Increases and Enhanced 10-Year Values. If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to Lifetime Plus II Benefit’s additional M&E charge, then you continue to be eligible to receive future resets. If we change Lifetime Plus II Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. LIFETIME PLUS 10 BENEFIT’S 10% ANNUAL INCREASE While your Lifetime Plus 10 Benefit is in effect, we only calculate the 10% Annual Increase before the Benefit Date. On each Quarterly Anniversary for up to a maximum of 20 years, we apply a simple interest increase of 2.5% to the Purchase Payments adjusted for withdrawals (or the Contract Value on the rider effective date, if applicable). Next, we compare this value to the Contract Value and increase it to equal the Contract Value if the Contract Value is greater (reset). We then apply any future simple interest increases to the reset value. Contract Value resets occur during the entire period we calculate the Annual Increase, and are not subject to the 20 year maximum. A reset may result in an increase to the additional M&E charge as described later in this appendix. If the rider effective date is the Issue Date, both the 10% Annual Increase and increase base are initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, both the 10% Annual Increase and increase base are initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust both the 10% Annual Increase and increase base as follows. · We increase them by the amount of any additional Purchase Payments. · We reduce them by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 57 On each Quarterly Anniversary on or before the 20th rider anniversary, the 10% Annual Increase is equal to: a + 0.025 (b – c) Where: a The 10% Annual Increase at the end of the prior Business Day; b The increase base at the end of the prior Business Day; and c Purchase Payments* received on or after the prior Quarterly Anniversary. If you select this benefit at issue, we exclude from “c” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We then compare this 10% Annual Increase to the Contract Value at the end of the prior Business Day and increase both the 10% Annual Increase and the increase base to equal this Contract Value if it is greater. As previously stated, these resets can occur during the entire period we calculate the 10% Annual Increase. Upon a reset, we reserve the right to declare a new additional M&E charge for the Lifetime Plus 10 Benefit. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the reset date, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if Lifetime Plus 10 Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the reset. If you decline the reset, you will not receive any future automatic resets, but you keep all previous resets (including this reset). If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to Lifetime Plus 10 Benefit’s additional M&E charge, then you continue to be eligible to receive future resets. If we change Lifetime Plus 10 Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. REQUESTING LIFETIME PLUS PAYMENTS You request Lifetime Plus Payments by completing a payment election form. Lifetime Plus Payments begin on the Benefit Date, which must be either the 1st or 15th of a calendar month. Your Benefit Date is the next available date that occurs at least 15 calendar days after we receive your request in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. You cannot submit this form until the younger Covered Person reaches the exercise age, or once the older Covered Person reaches age 91. The exercise age for Lifetime Plus II Benefit is age 50, and for Lifetime Plus 10 Benefit it is age 65. You can receive Lifetime Plus Payments semi-monthly, monthly, quarterly, semi-annually, or annually. If the scheduled payment date does not fall on a Business Day, we make the payment on the next Business Day. You can change your payment frequency once each Benefit Year while your Contract Value is positive. Once your Contract Value reduces to zero, you receive your maximum Lifetime Plus Payment at the previous selected payment frequency. You must provide notice of any requested payment frequency change to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we implement it on the Benefit Anniversary and it remains in effect until the benefit ends or you request another change. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before the Benefit Date, we calculate your annual maximum Lifetime Plus Payment and begin making annual payments to you on the next available Benefit Date. If the Benefit Date has not occurred six months before the older Covered Person reaches age 91, we send you written notice that the benefit is about to end. If the benefit ends before Lifetime Plus Payments begin, you will have paid for the benefit without receiving any of its advantages. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 58 Once Lifetime Plus Payments begin: · You can no longer remove your selected Lifetime Benefit from the Contract. · You cannot take new Partial Annuitizations. · You cannot make additional Purchase Payments so the Traditional Death Benefit value (if applicable) no longer increases. · Any active automatic investment plan and/or systematic withdrawal or dollar cost averaging programs end. · The free withdrawal privilege is not available. · You can only change the Owner if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · If your rider effective date is before January 26, 2009, the additional M&E charge decreases as indicated at the beginning of this appendix, and it continues until the benefit ends, or the Contract Value reduces to zero. · If your rider effective date is from January 26, 2009 until March 31, 2009, the additional M&E charge continues until the benefit ends, or the Contract Value reduces to zero. · If you selected the Quarterly Value Death Benefit, its additional M&E charge continues until that benefit ends. · If you take a Full Annuitization, Lifetime Plus Payments stop and your Lifetime Benefit ends. · The Contract Value continues to fluctuate as a result of Investment Option performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal and any Excess Withdrawal, and the deduction of Contract charges other than the M&E charge. · Lifetime Plus Payments and Cumulative Withdrawals do not reduce your Benefit Base, but Excess Withdrawals reduce your Benefit Base and annual maximum Lifetime Plus Payment by the percentage of Contract Value withdrawn (including any withdrawal charge). Excess Withdrawals may cause your Lifetime Plus Payments to stop and your Lifetime Benefit to end. · Each Lifetime Plus Payment, Cumulative Withdrawal and any Excess Withdrawal reduces the Traditional Death Benefit value (or the Quarterly Anniversary Value under the Quarterly Value Death Benefit, if applicable) by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may increase your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person reaches age 91. If you receive a payment increase, we may also change your Benefit Base and we reserve the right to change your Lifetime Benefit’s additional M&E charge subject to the maximum additional M&E charge stated at the beginning of this appendix. NOTE: If the older Covered Person was age 80 on the rider effective date, we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Benefit Base values. CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each Benefit Year. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base multiplied by the current payment percentage, determined by using the Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this appendix). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment is less than $100, your benefit ends. The annual maximum Lifetime Plus Payment is the amount you are entitled to, but the Cumulative Withdrawal Benefit allows you to take less. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 59 We deduct each Lifetime Plus Payment, Cumulative Withdrawal, Excess Withdrawal, and any additional payments resulting from a required minimum distribution, proportionately from the Investment Options. We continue to rebalance the Contract Value quarterly among the Investment Options according to your future Purchase Payment allocation instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect, subject to the restrictions set out in section 5, Investment Options – Transfers Between Investment Options, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix. If your Contract Value reduces to zero for any reason other than an Excess Withdrawal or Full Annuitization, then Lifetime Plus Payments continue until the deaths of all Covered Persons. Cumulative Withdrawal Benefit Cumulative Withdrawal Benefit allows you to control the amount of actual Lifetime Plus Payment you receive. Any part of your annual maximum Lifetime Plus Payment that you do not withdraw in a given Benefit Year is added to the Cumulative Withdrawal Value, which is available to you upon request. Cumulative Withdrawal Benefit is automatically part of your Lifetime Benefit and has no additional fee or charge. You can change the amount of your actual Lifetime Plus Payment once each Benefit Year while your Contract Value is positive. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we implement it on the Benefit Date or Benefit Anniversary and it remains in effect until you request another change, your Contract Value reduces to zero, or your benefit ends. Once your Contract Value reduces to zero you must take the maximum Lifetime Plus Payment at your previously selected payment frequency. The Cumulative Withdrawal Value is the total of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease with your selected Investment Options’ performance. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract until you take a Cumulative Withdrawal. The Cumulative Withdrawal Value is not available to your Beneficiaries upon death, unless your Beneficiary is your spouse, a joint Covered Person and continues the Contract. You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal you take on or after the Benefit Date that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce your Withdrawal Charge Basis. Each Cumulative Withdrawal reduces your Contract Value and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) by the percentage of Contract Value withdrawn. If your Contract Value reduces to zero for any reason other than an Excess Withdrawal, we send you any remaining Cumulative Withdrawal Value and your Cumulative Withdrawal Benefit ends. Otherwise your Cumulative Withdrawal Benefit ends when your Lifetime Benefit ends. Excess Withdrawals Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is any portion of a withdrawal you take on or after the Benefit Date that is greater than your Cumulative Withdrawal Value. Excess Withdrawals include any applicable withdrawal charge. Any partial Excess Withdrawal must comply with the restrictions in section 8, Access to Your Money and the following provisions. If your Contract Value is less than $2,000, you can only withdraw the total remaining Contract Value. Also, if at the end of the Business Day that we process your Excess Withdrawal your Contract Value is less than $2,000, you must withdraw the total remaining Contract Value. We also review how each partial Excess Withdrawal would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take a partial Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage as of the prior Benefit Anniversary is less than $100, you must withdraw the total remaining Contract Value. If you take an Excess Withdrawal of the total remaining Contract Value your entire Contract ends. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 60 Excess Withdrawals reduce your annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process each withdrawal. NOTE: · For Qualified Contracts, if we calculate a required minimum distribution (RMD) based on this Contract, after making all Lifetime Plus Payments for the calendar year, we determine whether this calendar year’s total RMD has been satisfied by these payments, Cumulative Withdrawals and any Excess Withdrawals. If the RMD amount has not been satisfied, we send you this remaining amount as one RMD payment by the end of the calendar year. We consider this payment to be withdrawal, but it is not an Excess Withdrawal and it is not subject to a withdrawal charge. · For required annuitizations, if on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee to pay you the greater of your maximum Lifetime Plus Payment, or fixed Annuity Payments based on the greater of Contract Value or Cumulative Withdrawal Value under Annuity Option 1 or Annuity Option 3. If we pay you the maximum Lifetime Plus Payment on the maximum permitted Income Date, we also send you any remaining Cumulative Withdrawal Value. If you select any other Annuity Option, or if you choose variable Annuity Payments, these guarantees do not apply. For more information, see section 9, The Annuity Phase. AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES We may change your annual maximum Lifetime Plus Payment on each Benefit Anniversary before the older Covered Person reaches age 91 as follows. · If you took your annual maximum Lifetime Plus Payment during the last Benefit Year, we increase next year’s annual maximum payment if the Contract Value at the end of the prior Business Day is greater than the Contract Value from one year ago (which is the end of the last Business Day before the prior Benefit Anniversary, or the Benefit Date if this is the first Benefit Anniversary). This increase is equal to the percentage of growth between these two Contract Values. For example, if the Contract Value increased by 5%, we also increase your annual maximum Lifetime Plus Payment by 5%. · If the current payment percentage multiplied by the Contract Value at the end of the prior Business Day results in a higher annual maximum Lifetime Plus Payment (or higher annual Lifetime Plus Payment in Nevada). If your actual Lifetime Plus Payment is an exact dollar amount, an automatic annual payment increase does not increase your actual payment. However, if your actual Lifetime Plus Payment is a percentage of your annual maximum Income Advantage Payment, an automatic annual payment increase does increase your actual payment. We reserve the right to declare a new additional M&E charge for your Lifetime Benefit on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries) if you receive an annual Lifetime Plus Paymentincrease. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if your Lifetime Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the annual payment increase. If you decline the payment increase, you will not receive any future annual Lifetime Plus Payment increases, but you keep all previous increase. If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to your Lifetime Benefit’s additional M&E charge, then you continue to be eligible to receive future annual Lifetime Plus Payment increases. If we change your Lifetime Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. NOTE: Automatic annual Lifetime Plus Payment increases are not available once the older Covered Person reaches age 91, or on or after the Business Day your Contract Value reduces to zero. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 61 INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under your Lifetime Benefit, we restrict your Investment Option selection. When you selected your benefit, you agreed to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support your Lifetime Benefit’s guarantees and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Benefit Base. We established your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. If your rider effective date is from January 26, 2009 until March 31, 2009: We require you to allocate 100% of your total Contract Value to Investment Option Group C. If your rider effective date is before January 26, 2009: · You cannot allocate more than 25% of your total Contract Value to Investment Option Group A. · You cannot allocate more than 70% of your total Contract Value to Investment Option Group A and Group B. · We do not limit allocations to Investment Option Group C. Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If your rider effective date is before January 26, 2009, the following are included in Investment Option Group C, and not in Group A: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group C Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund AZL Money Market Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 62 We may add, remove or substitute Investment Options from this group. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. We send you written notice regarding additions, removals or substitutions. When an Investment Option within a group is removed or substituted, we send your written notice 30 days before the removal or substitution date. While your Lifetime Benefit is in effect and your Contract Value is positive, we rebalance your Contract Value quarterly according to your future Purchase Payment allocation instructions. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. Your Investment Options’ performance may cause your chosen allocations to shift. Quarterly rebalancing helps you maintain your selected allocation mix. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. To change this quarterly rebalancing, you must change your future Purchase Payment allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your Lifetime Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, the date of death of any Joint Owner. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and your benefit ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, your Lifetime Benefit ends on the earliest of the following. · The Business Day you take an Excess Withdrawal of the total Contract Value. · The Business Day before the Income Date that you take a Full Annuitization (only available while your Contract Value is positive). · On the Benefit Date if the initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment in Nevada) is less than $100. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, if the Contract Value has not been reduced to zero, the date of death of any Joint Owner. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, if the Contract Value has not been reduced to zero, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of the last surviving Covered Person. However, if a Covered Person dies and the surviving spouse who is also a Covered Person elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and your Lifetime Benefitends as of this date of death. · When the Contract ends. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix D 63 APPENDIX E – TARGET DATE BENEFITS We previously offered two Target Date Benefits. Target Date Retirement Benefit was available from July 17, 2008 through January 25, 2009. Target Date 10 Benefit was available from January 26, 2009 through March 31, 2009. The additional M&E charge for these benefits during the Accumulation Phase is as follows. There is no additional M&E charge for these benefits during the Annuity Phase. Additional M&E Charge(1) Optional Benefits(2) Target Date 10 Benefit 0.55% Target Date Retirement Benefit 0.40% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE:Your Contract refers to both of these benefits as “Target Date Retirement Benefit Rider.” If your Contract has a minimum of ten Contract Years to the initial Target Value Date, then you have Target Date 10 Benefit; if the minimum is seven, you have Target Date Retirement Benefit. Except as specified in this appendix, the same terms and conditions apply to each Target Date Benefit. Each Target Date Benefit provides, during the Accumulation Phase, a level of protection for your principal and any annual investment gains through the Target Value which is available at a future point you select, called the Target Value Date. The earliest initial Target Value Date you can select under Target Date 10 Benefit is the tenth rider anniversary and under Target Date Retirement Benefit it is the seventh rider anniversary. Each rider anniversary occurs on a Contract Anniversary. Additional Target Value Dates occur on every subsequent rider anniversary. The Target Value is only guaranteed to be available to you on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. There are several important points to note about Target Date Benefits. · Target Date Benefits do not guarantee Investment Option performance. · You cannot take a partial withdrawal from specific Investment Options if you select a Target Date Benefit. · If you select the No Withdrawal Charge Option, you can only remove a Target Date Benefit as discussed under “Removing a Target Date Benefit.” · We restrict Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Target Value. · You can only make additional Purchase Payments and participate in the automatic investment plan for the first three rider years. In addition, the flexible rebalancing program is not available while your Target Date Benefit is in effect. However, in all states except Massachusetts, these restrictions no longer apply once the benefit ends. For Contract issued in Massachusetts with a Target Date Benefit, you can only make additional Purchase Payments to the Contract for the first three Contract Years even if you subsequently remove your Target Date Benefit or move to another state. Contracts issued in Massachusetts with a Target Date Benefit are issued as limited purchase payment variable deferred annuity contracts. · The Target Value does not lock in any Contract Value gains that occur between rider anniversaries. · The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. REMOVING A TARGET DATE BENEFIT You can remove a Target Date Benefit from your Contract once while the Contract Value is positive. If you select the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing Optional Benefits). The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 64 You can remove a Target Date Benefit by completing the appropriate form. We remove your benefit from your Contract on the Contract Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Contract Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Contract Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Contract Anniversary. On the rider termination date, we no longer assess the Target Date Benefit’s additional M&E charge, and the restrictions on Contract Value allocations and transfers no longer apply. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. On the rider termination date, the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. TARGET VALUE DATES Target Date Benefits guarantee that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this appendix). You selected the initial Target Value Date when you selected your benefit. The earliest available initial Target Value Date under Target Date Retirement Benefit is the seventh rider anniversary, and under Target Date 10 Benefit it is the tenth rider anniversary. The latest date under both benefits is the rider anniversary prior to the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual). Additional Target Value Dates occur on each subsequent rider anniversary after the initial Target Value Date while your benefit is in effect. For example, you purchased a Contract with Target Date Retirement Benefit as the sole Owner on September 1, 2009 and you were age 70. The earliest available initial Target Value Date is December 1, 2016 and the latest date is December 1, 2029. If you select the earliest available initial date (December 1, 2016), subsequent Target Value Dates would occur on December 1st in 2017, 2018, 2019, etc. If your Contract Value is less than the Target Value at the end of the last Business Day before each Target Value Date, we credit your Contract Value with the difference. This credit is available for immediate withdrawal, subject to any applicable withdrawal charge and penalty tax. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. We allocate this credit to your selected Investment Options based on the percentage of Contract Value in each Investment Option on the date of the credit. We apply the credit to your Contract after we do any quarterly Contract Value rebalancing. For tax purposes, we treat the credit as earnings under the Contract. However, if the Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments less any payments withdrawn), then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you withdraw the total Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 7, Expenses – Withdrawal Charge). Initial Target Value Date Resets You can reset the initial Target Value Date before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Owner is a non-individual). Resets are only available if your Contract Value is at least equal to the Target Value using the values determined at the end of the last Business Day before the rider anniversary that we process your reset request. The earliest new initial Target Value Date is seven rider anniversaries after we process your request under Target Date Retirement Benefit, or ten rider anniversaries after we process your request under Target Date 10 Benefit. The latest available initial Target Value Date is the rider anniversary prior to the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual). You request a reset by completing the appropriate form. We process your request as of the immediately preceding rider anniversary (or on the next Business Day if the anniversary is not a Business Day) once we receive your request in Good Order at our Service Center. For the request to be in Good Order, we must receive this form within 30 days after a rider anniversary. If we receive your request outside this time period, we reject your request. The reset date is the rider anniversary that we process your request. On the reset date, we change the Target Value to equal the Contract Value determined at the end of the last Business Day before the reset date. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 65 Initial Target Value Date resets may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your future Purchase Payments allocation instructions and they must comply with the current maximum allowable allocations. TARGET VALUE The Target Value determines if you receive a Contract Value credit on each Target Value Date. We only calculate the Target Value while your benefit is in effect. If the rider effective date is the Issue Date, the Target Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Target Value is initially equal to the Contract Value at the end of the prior Business Day. If you reset the initial Target Value Date, the Target Value is equal to the Contract Value at the end of the last Business Day before the reset date. At the end of each Business Day, we adjust the Target Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Contract Anniversary, we compare the Target Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Target Value to equal this Contract Value if it is greater. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under your Target Date Benefit, we restrict your Investment Option selection. When you selected your benefit, you agreed to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support your Target Date Benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Target Value. We established your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. We may add, remove or substitute Investment Options from these groups. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. We send you written notice regarding additions, removals or substitutions. When an Investment Option in one of these groups is removed or substituted, we send your written notice 30 days before the removal or substitution date. TABLE1: Investment Option Groups Group A (1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If your rider effective date is before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 66 Group B AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Group Y AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Income Securities Fund PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 67 The maximum allowed Contract Value allocation for Investment Option Groups A, B and X is as follows. The minimum required Contract Value for Investment Option Group Y appears in Table 3 on the next page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are seven rider years and four months away from your initial Target Value Date, in this table you are eight rider years from the initial Target Value Date. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 68 The maximum Contract Value allocation for Investment Option Group A and the minimum required Contract Value allocation for Investment Option Group Y depends on the maximum allowed allocation for Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% You can only make Investment Option transfers if they comply with these restrictions. Transfers do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value each quarter. To change this quarterly rebalancing, you must change your future allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. We automatically rebalance your Contract Value quarterly until this benefit ends. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. This rebalancing applies to your selected Investment Options in Groups A, B, X and Y. If you are participating in the DCA program, quarterly rebalancing transfers do not apply to the Contract Value you apply to the AZL Money Market Fund under that program. If your future allocation instructions allocate 5% or less to the Investment Options in Group A; and 35% or less to the Investment Options in the combined Groups A, B and X; we rebalance according to your future allocation instructions. Otherwise, we determine your Investment Option allocations at the end of the last Business Day before each Quarterly Anniversary as follows. First, we establish the maximum allowed allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your future allocation instructions adjusted downward to match the new maximum allowable group allocation if necessary. Lastly, we rebalance your Contract Value according to the new required allocation for each Investment Option. Determining the Maximum Allowed and Minimum Required Group Allocation Combined Groups A, B and X. The new maximum allowed allocation for Groups A, B, and X on each Quarterly Anniversary is the lesser of the maximum allowed allocation from the prior Quarterly Anniversary, or as set out in Table2 (which appears earlier in this appendix). Groups A and Y. We then use Table 3 and the new maximum allowed allocation for Groups A, B and X to determine the new maximum allowed allocation for Group A and minimum required allocation for Group Y. Combined Groups B and X. The new maximum allowed allocation for Groups B and X is the new maximum allowed allocation for Groups A, B and X, less the new required allocation for GroupA, computed as described next in this appendix. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 69 Determining the Required Group Allocation On the rider effective date, we require your future Purchase Payment allocation instructions to comply with maximum allowed and minimum required group allocations set out in Tables 2 and 3. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. 1. Your current future allocation instructions comply with the new maximum allowed and new minimum required group allocations. No change to your future allocation instructions. 2. Your current future allocation instructions for Group A comply with the new maximum allowed allocation, but your current future allocation instructions for combined Groups B and X Investment Options are greater than the new maximum allowed allocation. No change to your Group A future allocation instructions, but we decrease the required allocation for Groups B and X to equal the new maximum allowed allocation. We then take the excess from Groups B and X (your future allocation instructions for Group B and X minus the new maximum allowed allocation) and apply it to Group Y. 3. Your current future allocation instructions for Group A are greater than the new maximum allowed allocation. We decrease the required allocation for Group A to equal the new maximum allowed allocation. We then take the excess from Group A (your future allocation instructions for Group A minus the new maximum allowed allocation) and reallocate it as follows. a) If your future allocation instructions for combined Groups B and X are less than the new maximum allowed allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess from Group A, subject to the new maximum allowed allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your future allocation instructions for combined Groups B and X are greater than or equal to the new maximum allowed allocation for these groups, then we decrease the new required allocation for Groups B and X to equal the new maximum allowed allocation. We then take any excess allocation from Groups B and X (your future allocation instructions for Group B and X minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocation for Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option, as discussed next. Determining the Required Allocation for Each Investment Option We rebalance your Investment Options’ Contract Value on each Quarterly Anniversary using the formula: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the prior Business Day. c The required group allocation at the end of the prior Business Day. We round your required allocation to the nearest whole percentage. The current required Investment Option allocations then become your future Purchase Payment allocation instructions. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary, or the Business Day we process any new future Purchase Payment allocation instructions. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E 70 NOTE: · In any twelve-month period, we cannot reduce the maximum allowed Contract Value allocation in Group A by more than 10%, and in combined Groups A, B and X by more than 15%. · Unless the maximum allowed allocation for combined Groups A, B, and X changes, the maximum allowed allocation for Group A and the minimum required allocation for Group Y do not change. · We may move all of your Contract Value out of one or more of your selected Investment Options. However, we send you a transaction confirmation each time we move Contract Value between Investment Options. · Unless you reset the initial Target Value Date, the maximum allowed in Group A, and in combined Groups A, B and X never increases. · If you allocate less than the maximum allowed to combined Groups A, B and X, you may be subject to fewer Investment Option reallocations. WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your benefit from your Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. APPENDIX F – NO WITHDRAWAL CHARGE OPTION No Withdrawal Charge Option was available from July 17, 2008 through March 31, 2009. No Withdrawal Charge Option eliminated the Base Contract’s withdrawal charge and carried a 0.60% additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. There is no additional M&E charge for this benefit during the Annuity Phase. The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. You cannot remove No Withdrawal Charge Option from your Contract. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 Appendix E & F 71 FOR SERVICE OR MORE INFORMATION You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 If you need service (such as changes in Contract information, information on Contract Values, requesting a withdrawal or transfer, changing your allocation instructions, etc.), please contact our Service Center: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending us a check for an additional Purchase Payment, please mail it to the following address as appropriate. Checks for additional Purchase Payments Regular Mail Overnight, certified or registered mail Allianz Life Insurance Company of North America Wells Fargo LBX Services NW 5989 NW 5989 Allianz P.O. Box 1450 1350 Energy Lane, Suite 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 NOTE: Checks for additional Purchase Payments you send to the wrong address are forwarded to the address listed above for overnight, certified or registered mail, which may delay processing. The Allianz ConnectionsSM Variable Annuity Contract Prospectus – May 1, 2011 72 STATEMENT OF ADDITIONAL INFORMATION ALLIANZ CONNECTIONSSM INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (ALLIANZ LIFE, WE, US, OUR) MAY 1, 2011 This Statement of Additional Information (SAI) is incorporated by reference into the prospectus that has been filed as PartA of the Registration Statement. This SAI should be read in conjunction with the prospectus. Definitions of capitalized terms can be found in the glossary of the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 TABLE OF CONTENTS Allianz Life……………. 2 Income Tax Withholding…………… 8 Experts…………… 2 Multiple Contracts……………. 9 Legal Opinions…………… 2 Partial 1035 Exchanges…………… 9 Distributor…………… 2 Assignments, Pledges and Gratuitous Transfers…. 9 Federal Tax Status…………… 3 Death Benefits…………… 9 Annuity Contracts in General…………… 3 Federal Estate Taxes…………… 9 Taxation of Annuities in General…………… 3 Generation-Skipping Transfer Tax……………. 10 Qualified Contracts……………. 4 Foreign Tax Credits…………… 10 Purchasing a Qualified Contract…………… 5 Possible Tax Law Changes……………. 10 Distributions Qualified Contracts…………… 5 Accumulation Unit Values…………… 10 Distributions Non-Qualified Contracts……………. 6 Annuity Payments…………… 10 Required Distributions…………… 7 Annuity Payment Options…………… 11 Withholding…………… 8 Annuity Units/Calculating Variable Annuity Diversification…………… 8 Payments…………….……………. 12 Owner Control……………. 8 Financial Statements……………. 13 Contracts Owned by Non-Individuals…………… 8 Appendix A– Death of the Owner and/or Annuitant… 14 Annuity Purchases by Nonresident Aliens and Foreign Appendix B– Condensed Financial Information 17 Corporations…………… 8 CON (RJ2) SAI-0511 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2010 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2010 and 2009 and for each of the years in the three-year period ended December 31, 2010, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2010 financial statements and supplemental schedules of Allianz Life Insurance Company of North America refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. We pay commissions for Contract sales. Allianz Life Financial passes through most of the commissions it receives to the selling firms. Allianz Life Financial received commissions for contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms $0 $0 $0 Allianz Life Financial sells contracts issued by Allianz Life primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 975 retail broker/dealers to sell its contracts. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain third-party firms for marketing our contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 46 broker-dealer firms. These payments vary in amount. In 2010, the five firms receiving the largest payments, ranging from $484,593 to $3,290,452, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 2 Firm Name Cetera Financial Group LPL Financial Network National Planning Holdings The Advisor Group Wells Fargo Network FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized the importance of saving for retirement and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you will not be taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you will be taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract under Section 72(u) of the Code. TAXATION OF ANNUITIES IN GENERAL Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. Partial Annuitizations are taxed as partial withdrawals, not as Annuity Payments, until the entire Contract Value has been applied to Annuity Payments. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 3 QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. Types of Qualified Contracts We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans: Pension and Profit-Sharing Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees are not included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 4 If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. PURCHASING A QUALIFIED CONTRACT The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. The tax rules regarding qualified plans are very complex and have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information, see prospectus section 7, Taxes – Distributions – Qualified Contracts. DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 5 Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions will be exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception will no longer apply after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun will result in the modification of the series of substantially equal payments and therefore will result in the imposition of the 10% federal penalty tax and interest for the period as described above. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments will also result in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date will have an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally will not be taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 6 Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received will generally be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments are treated as partial withdrawals. While the Benefit Base is greater than the Contract Value, if you begin receiving Lifetime Plus Payments, it is possible that the IRS could assert that the amount you receive will be taxable as ordinary income up to an amount equal to the excess of the Benefit Base immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally will be taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and will not be taxed. The remaining portion of the payment will be treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid your total Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions will be exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun will result in the modification of the series of substantially equal payments and therefore will result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments will also result in a modification of the payments. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions regarding distributions when an Owner dies. Specifically, Section 72(s) requires that: (a) if an Owner dies on or after a Full Annuitization, but before distribution of the entire Contract’s interest, the entire Contract’s interest must be distributed at least as rapidly as under the distribution method being used as of the Owner’s date of death; and (b) if any Owner dies before a Full Annuitization, the Contract’s entire interest must be distributed within five years after the Owner’s date of death. These requirements are satisfied as to any part of an Owner’s interest that is payable to, or for the benefit of, a designated Beneficiary and distributed over the designated Beneficiary’s life, or over a period not extending beyond that Beneficiary’s life expectancy, provided that distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the deceased Owner’s surviving spouse, the surviving spouse can continue the Contract as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 7 WITHHOLDING Annuity distribution recipients are generally subject to federal income tax withholding. Recipients can, however, generally choose not to have this tax withheld unless withholding is required in their state. “Eligible rollover distributions” from qualified plans are subject to a mandatory 20% federal income tax withholding. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions required by the Code, a series of substantially equal periodic payments made for life or ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. DIVERSIFICATION Code Section 817(h) imposes diversification standards on the assets underlying variable annuity contracts. The Code provides that a variable annuity contract cannot be treated as an annuity contract for any period during which its investments are not adequately diversified as required by the United States Treasury Department (Treasury Department). If the Contract no longer qualifies as an annuity contract, you would be subject to federal income tax each year with respect to Contract earnings accrued. The Code contains a safe harbor provision which provides that annuity contracts, such as this Contract, meet the diversification standards if, as of the end of each quarter, the Contract’s underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. Treasury regulations (Treasury Reg. 1.817-5) amplify the Code’s diversification standards for variable contracts and provide an alternative to this safe harbor provision. We intend that all Contract Investment Options be managed by the investment advisers so that they comply with these diversification standards. OWNER CONTROL The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which an Owner’s control of the Separate Account’s investments may cause the Owner to be treated as the owner of the Separate Account’s assets, which would cause the Contract to loose its favorable tax treatment. In certain circumstances, variable annuity contract owners have been considered for federal income tax purposes to be the owners of the separate account’s assets, due to their ability to exercise investment control over those assets. In this case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area and some of our Contracts’ features, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the Investment Options have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets. CONTRACTS OWNED BY NON-INDIVIDUALS When a Non-Qualified Contract is owned by a non-individual (for example, certain entities other than a trust holding the Contract as an agent for an individual), the Contract is not generally treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. We do not accept corporations as non-individual Owners. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents are generally subject to 30% federal withholding tax on distributions, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. INCOME TAX WITHHOLDING Any part of a distribution that is included in the Owner’s gross income is subject to federal income tax withholding. Generally, we withhold amounts from periodic payments at the same rate as wages, and we withhold 10% from non-periodic payments. However, in most cases, you may elect not to have taxes withheld or to have withholding done at a different rate. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 8 Certain distributions from retirement plans qualified under Code Section 401, that are not directly rolled over to another eligible retirement plan or IRA, are subject to a mandatory 20% federal income tax withholding. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · required minimum distributions; or · any part of a distribution not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. MULTIPLE CONTRACTS Code Section 72(e)(12) provides that multiple Non-Qualified deferred annuity contracts issued within the same calendar year to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining a distribution’s tax consequences. This treatment may result in adverse tax consequences, including more rapid taxation of distribution from combined contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. PARTIAL 1035 EXCHANGES Code Section 1035 provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. IRS guidance however, confirmed that the direct transfer of a part of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before partial exchanging an annuity contract. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Any assignment or pledge (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. Qualified Contracts generally cannot be assigned or pledged. The Contract’s tax basis is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than in their spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the Contract’s tax basis at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of Contract ownership, the designation of an Annuitant, the selection of certain Income Dates, or a Contract exchange may result in other tax consequences that are not discussed here. An Owner should consult a tax adviser before requesting a transfer, assignment, or exchange. DEATH BENEFITS Any death benefits is taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. FEDERAL ESTATE TAXES While no attempt is being made to discuss the Contract’s federal estate tax implications, an Owner should keep in mind the annuity contract’s value payable to a Beneficiary upon the Owner’s death is included in the deceased Owner’s gross estate. Depending on the annuity contract, the annuity’s value included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary, or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 9 GENERATION-SKIPPING TRANSFER TAX The Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations may require us to deduct this tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the Contract’s tax treatment could change. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. ACCUMULATION UNIT VALUES Each Business Day we determine each subaccount’s accumulation unit value by multiplying the prior Business Day’s accumulation unit value by the net investment factor for the current Business Day. We calculate each accumulation unit value after regular trading on the New York Stock Exchange closes each Business Day. We determine the net investment factor by: · Adding accrued but unpaid distributions (daily interest, dividends, long term gains and short term gains) for an Investment Option to its net asset value (NAV), then subtracting the NAV at the end of the prior business day. · That change is then divided by the NAV the end of the prior business day to determine the overall daily performance in the Investment Option. · That calculation is then multiplied by one minus the current Business Day’s mortality and expense risk charge and any additional calendar days since the prior Business Day. ANNUITY PAYMENTS We base Annuity Payments on your Contract Value. We guarantee the dollar amount of fixed Annuity Payments (equal installments) and this amount does not change except as provided under Annuity Option 3. If you request fixed Annuity Payments, the amount of Contract Value that you apply to fixed Annuity Payments is placed in our general account and do not participate in the Investment Options’ performance. Fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. Your Contract’s fixed Annuity Payment rates are guaranteed and we cannot use lower rates. Variable payments are not predetermined and the dollar amount varies with your selected Investment Options’ performance. We use annuity units to determine your variable Annuity Payment amount. Annuity Payments end upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 10 ANNUITY PAYMENT OPTIONS The Annuity Payment Options are briefly described in prospectus section 11 – The Annuity Phase, and we included additional information that you may find helpful here. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available under a Partial Annuitization. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 11 Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total paid under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 ANNUITY UNITS/CALCULATING VARIABLE ANNUITY PAYMENTS The first variable Annuity Payment is equal to the Contract Value you apply to variable Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for your selected Annuity Option. We then purchase a fixed number of annuity units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Annuity Payment among your selected Investment Options’ subaccounts according to your future Purchase Payment allocation instructions. We then divide the Annuity Payment amount in each subaccount by the subaccount’s annuity unit value. We determine the annuity unit value on each Business Day as follows: · we multiply the annuity unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 12 The assumed net investment factor for the current Business Day is one plus the annual assumed investment rate (AIR) adjusted to reflect the number of calendar days that lapsed since the immediately preceding Business Day. We allow an AIR of 3%, 5% or 7% based on your selection and applicable state law. Thereafter, the number of subaccount annuity units remains unchanged unless you make a transfer. However, the number of annuity units changes if Annuity Option 3 is in effect, one Annuitant dies, and you requested Annuity Payments at 75% or 50% of the previous payment amount. All calculations appropriately reflect your selected payment frequency. The Annuity Payment on each subsequent payment date is equal to the sum of the Annuity Payments for each subaccount. We determine the Annuity Payment for each subaccount by multiplying the subaccount’s number of annuity units by the annuity unit value on the payment date. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2010 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2010 are also included in Part C of the Registration Statement and are incorporated herein by reference. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 13 APPENDIX A – DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion in the prospectus, section10, Death Benefit. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the Annuity Payment Options discussion in this SAI. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see the Annuity Payment Options discussion in this SAI. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. (1) If the Beneficiary is the deceased’s spouse, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center both due proof of death and the death benefit payment election. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix A 14 UPON THE DEATH OF A JOINT OWNER (NOTE: Joint Owners cannot take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion in the prospectus, section10, Death Benefit. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the Annuity Payment Options discussion in this SAI. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or5. For more information, see the Annuity Payment Options discussion in this SAI. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. (1) If the surviving Joint Owner is the deceased’s spouse, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center both due proof of death and the death benefit payment election. If both Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries, or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. (2) If the surviving spouse continues the Contract after the Benefit Date, then Lifetime Plus Payments continue at the prior amount. For joint Lifetime Plus Payments, the annual maximum payment may increase based on the age of the surviving Covered Person and the current Contract Value. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix A 15 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the Annuity Payment Options discussion in this SAI. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or5. For more information, see the Annuity Payment Options discussion in this SAI. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), we do not pay a death benefit. The Owner can name a new Annuitant subject to our approval. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · For a description of the payout options, see the “Death Benefit Payment Options” discussion in the prospectus, section10, Death Benefit. (1) If the Beneficiary is the deceased’s spouse, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center both due proof of death and the death benefit payment election. If the deceased was the Annuitant and the Owner was a non-individual, the surviving spouse becomes the new Owner upon Contract continuation. (2) If the surviving Joint Owner is the deceased’s spouse, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center both due proof of death and the death benefit payment election. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries, or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. (3) If the surviving spouse continues the Contract after the Benefit Date, then Lifetime Plus Payments continue at the prior amount. For joint Lifetime Plus Payments, the annual maximum payment may increase based on the age of the surviving Covered Person and the current Contract Value. UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We only allow joint Annuitants on Full Annuitization) · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see the Annuity Payment Options discussion in this SAI. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix A 16 APPENDIX B – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract as of the end of the most recent calendar year are found in the prospectus – Appendix B. AUV information for the additional combinations of charges are found below. This information should be read in conjunction with the financial statements and related Separate Account notes that are included in Part C of the Registration Statement. Key to Benefit Option* M&E Charges VISR 10 Allianz Connections – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.30% VISR 11 Allianz Connections – Contract with the Target Date Retirement Benefit 1.55% VISR 13 Allianz Connections – Contract with the Short Withdrawal Charge Option 1.60% VISR 15 Allianz Connections – Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.40% VISR 16 Allianz Connections – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.70% VISR 17 Allianz Connections – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.55% VISR 18 Allianz Connections – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) ; Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.85% VISR 19 Allianz Connections – Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with the No Withdrawal Charge Option and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.30% VISR 2 Allianz Connections – Contract with the Quarterly Value Death Benefit 1.45% VISR 20 Allianz Connections – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.60% VISR 21 Allianz Connections – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.45% VISR 22 Allianz Connections – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.75% VISR 23 Allianz Connections –Contract with the Short Withdrawal Charge Option and the Target Date Retirement Benefit 2.00% VISR 25 Allianz Connections – Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.55% The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 17 Key to Benefit Option* M&E Charges VISR 26 Allianz Connections – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.85% VISR 27 Allianz Connections – Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.70% VISR 28 Allianz Connections – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the No Withdrawal Charge Option,Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.00% VISR 29 Allianz Connections – Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); Contract with the No Withdrawal Charge Option and the Target Date Retirement Benefit 2.45% VISR 3 Allianz Connections – Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 1.95% VISR 30 Allianz Connections – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.75% VISR 31 Allianz Connections – Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.60% VISR 32 Allianz Connections – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.90% VISR 33 Allianz Connections – Contract with the Target Date 10 Benefit 1.70% VISR 34 Allianz Connections – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.15% VISR 35 Allianz Connections – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.55% VISR 36 Allianz Connections – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefitand joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.00% VISR 39 Allianz Connections – Contract with the No Withdrawal Charge Option and the Quarterly Value Death Benefit (issued July 22, 2009 and after) 2.05% VISR 4 Allianz Connections – Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.25% VISR 5 Allianz Connections – Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.10% VISR 6 Allianz Connections – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.40% The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 18 Key to Benefit Option* M&E Charges VISR 7 Allianz Connections – Contract with the Quarterly Value Death Benefit and the Target Date Retirement Benefit; and Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 1.85% VISR 8 Allianz Connections – Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin);Contract with the No Withdrawal Charge Option and the Target Date Retirement Benefit; Contract with the the Short Withdrawal Option and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.15% VISR 9 Allianz Connections – Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); Contract with the Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.00% The following Investment Options commenced operations under this Contract after December 31, 2010. Therefore, no AUV information is shown for them: Fidelity VIP FundsManager 50% Portfolio; Fidelity VIP FundsManager 60% Portfolio; PIMCO VIT Global Advantage Strategy Bond Portfolio; PIMCO VIT Unconstrained Bond Portfolio. (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Allianz AGIC Opportunity Fund VISR 102.30% 12/31/2008N/A8.1810 12/31/20098.18112.6400 12/31/201012.64014.6731 VISR 111.55% 12/31/2008N/A8.6010 12/31/20098.60113.3890 12/31/201013.38915.6600 VISR 131.60% 12/31/2008N/A8.6330 12/31/20098.63313.4330 12/31/201013.43315.7030 VISR 152.40% 12/31/2008N/A8.1260 12/31/20098.12612.5440 12/31/201012.54414.5460 VISR 162.70% 12/31/2008N/A7.9650 12/31/20097.96512.2580 12/31/201012.25814.1730 VISR 172.55% 12/31/2008N/A8.0454 12/31/20098.04512.4003 12/31/201012.40014.3583 VISR 182.85% 12/31/2008N/A7.8860 12/31/20097.88612.1180 12/31/201012.11813.9890 VISR 192.30% 12/31/2008N/A8.1810 12/31/20098.18112.6400 12/31/201012.64014.6730 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2007N/A16.6240 12/31/200816.6248.6594 12/31/20098.65913.4931 12/31/201013.49315.7960 VISR 202.60% 12/31/2008N/A8.0190 12/31/20098.01912.3520 12/31/201012.35214.2960 VISR 212.45% 12/31/2008N/A8.0990 12/31/20098.09912.4961 12/31/201012.49614.4831 VISR 222.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 12/31/201012.21114.1110 VISR 232.00% 12/31/2008N/A8.3461 12/31/20098.34612.9351 12/31/201012.93515.0601 VISR 252.55% 12/31/2008N/A8.0451 12/31/20098.04512.4000 12/31/201012.40014.3580 VISR 262.85% 12/31/2008N/A7.8860 12/31/20097.88612.1180 12/31/201012.11813.9890 VISR 272.70% 12/31/2008N/A7.9650 12/31/20097.96512.2580 12/31/201012.25814.1730 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 19 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 283.00% 12/31/2008N/A7.8070 12/31/20097.80711.9790 12/31/201011.97913.8080 VISR 292.45% 12/31/2008N/A8.0990 12/31/20098.09912.4960 12/31/201012.49614.4830 VISR 31.95% 12/31/2007N/A16.1590 12/31/200816.1598.3741 12/31/20098.37412.9859 12/31/201012.98515.12626 VISR 302.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 12/31/201012.21114.1110 VISR 312.60% 12/31/2008N/A8.0190 12/31/20098.01912.3520 12/31/201012.35214.2960 VISR 322.90% 12/31/2008N/A7.8600 12/31/20097.86012.0710 12/31/201012.07113.9290 VISR 331.70% 12/31/2009N/A13.2360 12/31/201013.23615.4570 VISR 343.15% 12/31/2009N/A11.8420 12/31/201011.84213.6300 VISR 352.55% 12/31/2009N/A12.4000 12/31/201012.40014.3580 VISR 363.00% 12/31/2009N/A11.9790 12/31/201011.97913.8080 VISR 392.05% 12/31/2009N/A12.8850 12/31/201012.88514.9950 VISR 42.25% 12/31/2007N/A15.8870 12/31/200815.8878.2080 12/31/20098.20812.6890 12/31/201012.68914.7371 VISR 52.10% 12/31/2007N/A16.0220 12/31/200816.0228.2912 12/31/20098.29112.8362 12/31/201012.83614.9304 VISR 62.40% 12/31/2007N/A15.7520 12/31/200815.7528.1261 12/31/20098.12612.5440 12/31/201012.54414.5460 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 71.85% 12/31/2008N/A8.4300 12/31/20098.43013.0850 12/31/201013.08515.2580 VISR 82.15% 12/31/2008N/A8.2630 12/31/20098.26312.7870 12/31/201012.78714.8650 VISR 92.00% 12/31/2008N/A8.3460 12/31/20098.34612.9350 12/31/201012.93515.0602 AZL Balanced Index Strategy Fund VISR 102.30% 12/31/2009N/A10.0170 12/31/201010.01710.8170 VISR 111.55% 12/31/2009N/A10.03279 12/31/201010.03210.91492 VISR 131.60% 12/31/2009N/A10.0310 12/31/201010.03110.9080 VISR 152.40% 12/31/2009N/A10.0150 12/31/201010.01510.8040 VISR 162.70% 12/31/2009N/A10.0100 12/31/201010.01010.7660 VISR 172.55% 12/31/2009N/A10.0130 12/31/201010.01310.7850 VISR 182.85% 12/31/2009N/A10.0070 12/31/201010.00710.7470 VISR 192.30% 12/31/2009N/A10.0170 12/31/201010.01710.8170 VISR 21.45% 12/31/2009N/A10.0344 12/31/201010.03410.9274 VISR 202.60% 12/31/2009N/A10.0120 12/31/201010.01210.7790 VISR 212.45% 12/31/2009N/A10.0140 12/31/201010.01410.7980 VISR 222.75% 12/31/2009N/A10.0090 12/31/201010.00910.7590 VISR 232.00% 12/31/2009N/A10.02320 12/31/201010.02310.85620 VISR 252.55% 12/31/2009N/A10.0130 12/31/201010.01310.7852 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 20 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 262.85% 12/31/2009N/A10.0070 12/31/201010.00710.7470 VISR 272.70% 12/31/2009N/A10.0102 12/31/201010.01010.7660 VISR 283.00% 12/31/2009N/A10.0040 12/31/201010.00410.7270 VISR 292.45% 12/31/2009N/A10.0140 12/31/201010.01410.7980 VISR 31.95% 12/31/2009N/A10.02426 12/31/201010.02410.86338 VISR 302.75% 12/31/2009N/A10.0090 12/31/201010.00910.7590 VISR 312.60% 12/31/2009N/A10.0120 12/31/201010.01210.7790 VISR 322.90% 12/31/2009N/A10.0060 12/31/201010.00610.7400 VISR 331.70% 12/31/2009N/A10.02913 12/31/201010.02910.89510 VISR 343.15% 12/31/2009N/A10.0010 12/31/201010.00110.7080 VISR 352.55% 12/31/2009N/A10.01314 12/31/201010.01310.78518 VISR 363.00% 12/31/2009N/A10.0041 12/31/201010.00410.7271 VISR 392.05% 12/31/2009N/A10.0220 12/31/201010.02210.8500 VISR 42.25% 12/31/2009N/A10.01819 12/31/201010.01810.82420 VISR 52.10% 12/31/2009N/A10.02136 12/31/201010.02110.84340 VISR 62.40% 12/31/2009N/A10.01534 12/31/201010.01510.80423 VISR 71.85% 12/31/2009N/A10.02625 12/31/201010.02610.87626 VISR 82.15% 12/31/2009N/A10.0200 12/31/201010.02010.8370 VISR 92.00% 12/31/2009N/A10.02317 12/31/201010.02310.85617 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL BlackRock Capital Appreciation Fund VISR 102.30% 12/31/2008N/A7.9580 12/31/20097.95810.5340 12/31/201010.53412.2710 VISR 111.55% 12/31/2008N/A8.18020 12/31/20098.18010.91034 12/31/201010.91012.80435 VISR 131.60% 12/31/2008N/A8.1650 12/31/20098.16510.8852 12/31/201010.88512.7682 VISR 152.40% 12/31/2008N/A7.9290 12/31/20097.92910.4850 12/31/201010.48512.2010 VISR 162.70% 12/31/2008N/A7.8420 12/31/20097.84210.3390 12/31/201010.33911.9950 VISR 172.55% 12/31/2008N/A7.8850 12/31/20097.88510.4120 12/31/201010.41212.0980 VISR 182.85% 12/31/2008N/A7.7980 12/31/20097.79810.2670 12/31/201010.26711.8940 VISR 192.30% 12/31/2008N/A7.9580 12/31/20097.95810.5340 12/31/201010.53412.2710 VISR 21.45% 12/31/2007N/A13.0920 12/31/200813.0928.2100 12/31/20098.21010.9611 12/31/201010.96112.8781 VISR 202.60% 12/31/2008N/A7.8700 12/31/20097.87010.3870 12/31/201010.38712.0640 VISR 212.45% 12/31/2008N/A7.9140 12/31/20097.91410.4600 12/31/201010.46012.1670 VISR 222.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 12/31/201010.31511.9610 VISR 232.00% 12/31/2008N/A8.0462 12/31/20098.04610.6832 12/31/201010.68312.4822 VISR 252.55% 12/31/2008N/A7.8850 12/31/20097.88510.4120 12/31/201010.41212.0983 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 21 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 262.85% 12/31/2008N/A7.7980 12/31/20097.79810.2670 12/31/201010.26711.8940 VISR 272.70% 12/31/2008N/A7.8420 12/31/20097.84210.3390 12/31/201010.33911.9950 VISR 283.00% 12/31/2008N/A7.7560 12/31/20097.75610.1960 12/31/201010.19611.7940 VISR 292.45% 12/31/2008N/A7.9140 12/31/20097.91410.4600 12/31/201010.46012.1670 VISR 31.95% 12/31/2007N/A12.9180 12/31/200812.9188.0613 12/31/20098.06110.70825 12/31/201010.70812.51749 VISR 302.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 12/31/201010.31511.9610 VISR 312.60% 12/31/2008N/A7.8700 12/31/20097.87010.3870 12/31/201010.38712.0640 VISR 322.90% 12/31/2008N/A7.7840 12/31/20097.78410.2430 12/31/201010.24311.8600 VISR 331.70% 12/31/2009N/A10.83327 12/31/201010.83312.69617 VISR 343.15% 12/31/2009N/A10.1240 12/31/201010.12411.6930 VISR 352.55% 12/31/2009N/A10.4120 12/31/201010.41212.0980 VISR 363.00% 12/31/2009N/A10.1960 12/31/201010.19611.7940 VISR 392.05% 12/31/2009N/A10.6580 12/31/201010.65812.4470 VISR 42.25% 12/31/2007N/A12.8150 12/31/200812.8157.9720 12/31/20097.97210.55910 12/31/201010.55912.3067 VISR 52.10% 12/31/2007N/A12.8670 12/31/200812.8678.0163 12/31/20098.01610.63328 12/31/201010.63312.41135 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 62.40% 12/31/2007N/A12.7640 12/31/200812.7647.9290 12/31/20097.92910.4854 12/31/201010.48512.2014 VISR 71.85% 12/31/2008N/A8.0910 12/31/20098.09110.7587 12/31/201010.75812.5889 VISR 82.15% 12/31/2008N/A8.0020 12/31/20098.00210.6081 12/31/201010.60812.3760 VISR 92.00% 12/31/2008N/A8.0460 12/31/20098.04610.6838 12/31/201010.68312.48212 AZL Columbia Mid Cap Value Fund VISR 102.30% 12/31/2008N/A4.7530 12/31/20094.7536.1450 12/31/20106.1457.3660 VISR 111.55% 12/31/2008N/A4.8490 12/31/20094.8496.31712 12/31/20106.3177.62915 VISR 131.60% 12/31/2008N/A4.8430 12/31/20094.8436.3050 12/31/20106.3057.6110 VISR 152.40% 12/31/2008N/A4.7400 12/31/20094.7406.1230 12/31/20106.1237.3320 VISR 162.70% 12/31/2008N/A4.7020 12/31/20094.7026.0550 12/31/20106.0557.2300 VISR 172.55% 12/31/2008N/A4.7210 12/31/20094.7216.0890 12/31/20106.0897.2800 VISR 182.85% 12/31/2008N/A4.6830 12/31/20094.6836.0220 12/31/20106.0227.1790 VISR 192.30% 12/31/2008N/A4.75310 12/31/20094.7536.14513 12/31/20106.1457.3667 VISR 21.45% 12/31/2007N/A10.3100 12/31/200810.3104.8626 12/31/20094.8626.3406 12/31/20106.3407.6653 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 22 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 202.60% 12/31/2008N/A4.7150 12/31/20094.7156.0780 12/31/20106.0787.2630 VISR 212.45% 12/31/2008N/A4.7340 12/31/20094.7346.1110 12/31/20106.1117.3150 VISR 222.75% 12/31/2008N/A4.6960 12/31/20094.6966.0440 12/31/20106.0447.2130 VISR 232.00% 12/31/2008N/A4.7910 12/31/20094.7916.2130 12/31/20106.2137.4700 VISR 252.55% 12/31/2008N/A4.7217 12/31/20094.7216.0890 12/31/20106.0897.2800 VISR 262.85% 12/31/2008N/A4.6830 12/31/20094.6836.0220 12/31/20106.0227.1790 VISR 272.70% 12/31/2008N/A4.7020 12/31/20094.7026.0550 12/31/20106.0557.2300 VISR 283.00% 12/31/2008N/A4.6650 12/31/20094.6655.9890 12/31/20105.9897.1290 VISR 292.45% 12/31/2008N/A4.7340 12/31/20094.7346.1110 12/31/20106.1117.3150 VISR 31.95% 12/31/2007N/A10.2240 12/31/200810.2244.79814 12/31/20094.7986.22533 12/31/20106.2257.48831 VISR 302.75% 12/31/2008N/A4.6960 12/31/20094.6966.0440 12/31/20106.0447.2130 VISR 312.60% 12/31/2008N/A4.7150 12/31/20094.7156.0780 12/31/20106.0787.2630 VISR 322.90% 12/31/2008N/A4.6770 12/31/20094.6776.0110 12/31/20106.0117.1620 VISR 331.70% 12/31/2009N/A6.2829 12/31/20106.2827.57628 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 343.15% 12/31/2009N/A5.9560 12/31/20105.9567.0790 VISR 352.55% 12/31/2009N/A6.0890 12/31/20106.0897.2800 VISR 363.00% 12/31/2009N/A5.9890 12/31/20105.9897.1290 VISR 392.05% 12/31/2009N/A6.2020 12/31/20106.2027.4530 VISR 42.25% 12/31/2007N/A10.1730 12/31/200810.1734.7598 12/31/20094.7596.15652 12/31/20106.1567.3839 VISR 52.10% 12/31/2007N/A10.1980 12/31/200810.1984.7784 12/31/20094.7786.1916 12/31/20106.1917.43514 VISR 62.40% 12/31/2007N/A10.1470 12/31/200810.1474.7400 12/31/20094.7406.1230 12/31/20106.1237.3320 VISR 71.85% 12/31/2008N/A4.8100 12/31/20094.8106.2480 12/31/20106.2487.5231 VISR 82.15% 12/31/2008N/A4.7720 12/31/20094.7726.1790 12/31/20106.1797.4180 VISR 92.00% 12/31/2008N/A4.7911 12/31/20094.7916.2132 12/31/20106.2137.4707 AZL Columbia Small Cap Value Fund VISR 102.30% 12/31/2008N/A7.9870 12/31/20097.9879.7330 12/31/20109.73311.9780 VISR 111.55% 12/31/2008N/A8.2711 12/31/20098.27110.1555 12/31/201010.15512.5925 VISR 131.60% 12/31/2008N/A8.2530 12/31/20098.25310.1271 12/31/201010.12712.5511 VISR 152.40% 12/31/2008N/A7.9500 12/31/20097.9509.6780 12/31/20109.67811.8980 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 23 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 162.70% 12/31/2008N/A7.8390 12/31/20097.8399.5140 12/31/20109.51411.6620 VISR 172.55% 12/31/2008N/A7.8940 12/31/20097.8949.5960 12/31/20109.59611.7790 VISR 182.85% 12/31/2008N/A7.7840 12/31/20097.7849.4340 12/31/20109.43411.5460 VISR 192.30% 12/31/2008N/A7.9870 12/31/20097.9879.7330 12/31/20109.73311.9780 VISR 21.45% 12/31/2007N/A12.4170 12/31/200812.4178.3110 12/31/20098.31110.2140 12/31/201010.21412.6770 VISR 202.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 12/31/20109.56811.7400 VISR 212.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 12/31/20109.65011.8580 VISR 222.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 12/31/20109.48711.6230 VISR 232.00% 12/31/2008N/A8.1000 12/31/20098.1009.9000 12/31/20109.90012.2200 VISR 252.55% 12/31/2008N/A7.8942 12/31/20097.8949.5961 12/31/20109.59611.7793 VISR 262.85% 12/31/2008N/A7.7840 12/31/20097.7849.4340 12/31/20109.43411.5460 VISR 272.70% 12/31/2008N/A7.8390 12/31/20097.8399.5140 12/31/20109.51411.6620 VISR 283.00% 12/31/2008N/A7.7302 12/31/20097.7309.3542 12/31/20109.35411.4322 VISR 292.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 12/31/20109.65011.8580 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 31.95% 12/31/2007N/A12.1910 12/31/200812.1918.1196 12/31/20098.1199.92813 12/31/20109.92812.26112 VISR 302.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 12/31/20109.48711.6230 VISR 312.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 12/31/20109.56811.7400 VISR 322.90% 12/31/2008N/A7.7660 12/31/20097.7669.4070 12/31/20109.40711.5070 VISR 331.70% 12/31/2009N/A10.0691 12/31/201010.06912.4671 VISR 343.15% 12/31/2009N/A9.2750 12/31/20109.27511.3170 VISR 352.55% 12/31/2009N/A9.5960 12/31/20109.59611.7790 VISR 363.00% 12/31/2009N/A9.3540 12/31/20109.35411.4320 VISR 392.05% 12/31/2009N/A9.8720 12/31/20109.87212.1800 VISR 42.25% 12/31/2007N/A12.0570 12/31/200812.0578.0060 12/31/20098.0069.7600 12/31/20109.76012.0180 VISR 52.10% 12/31/2007N/A12.1240 12/31/200812.1248.0623 12/31/20098.0629.8447 12/31/20109.84412.1399 VISR 62.40% 12/31/2007N/A11.9910 12/31/200811.9917.9500 12/31/20097.9509.6780 12/31/20109.67811.8980 VISR 71.85% 12/31/2008N/A8.1570 12/31/20098.1579.9840 12/31/20109.98412.3430 VISR 82.15% 12/31/2008N/A8.0430 12/31/20098.0439.8161 12/31/20109.81612.0981 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 24 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 92.00% 12/31/2008N/A8.1000 12/31/20098.1009.9000 12/31/20109.90012.2200 AZL Davis NY Venture Fund VISR 102.30% 12/31/2008N/A7.4560 12/31/20097.4569.6050 12/31/20109.60510.5170 VISR 111.55% 12/31/2008N/A7.86726 12/31/20097.86710.21138 12/31/201010.21111.26539 VISR 131.60% 12/31/2008N/A7.7320 12/31/20097.73210.0311 12/31/201010.03111.0611 VISR 152.40% 12/31/2008N/A7.4021 12/31/20097.4029.5272 12/31/20109.52710.4211 VISR 162.70% 12/31/2008N/A7.2450 12/31/20097.2459.2960 12/31/20109.29610.1390 VISR 172.55% 12/31/2008N/A7.3230 12/31/20097.3239.4110 12/31/20109.41110.2790 VISR 182.85% 12/31/2008N/A7.1670 12/31/20097.1679.1830 12/31/20109.18310.0000 VISR 192.30% 12/31/2008N/A7.4560 12/31/20097.4569.6050 12/31/20109.60510.5170 VISR 21.45% 12/31/2007N/A13.5130 12/31/200813.5137.92414 12/31/20097.92410.29618 12/31/201010.29611.37014 VISR 202.60% 12/31/2008N/A7.2970 12/31/20097.2979.3730 12/31/20109.37310.2320 VISR 212.45% 12/31/2008N/A7.3760 12/31/20097.3769.4880 12/31/20109.48810.3740 VISR 222.75% 12/31/2008N/A7.2190 12/31/20097.2199.2590 12/31/20109.25910.0920 VISR 232.00% 12/31/2008N/A7.6183 12/31/20097.6189.8436 12/31/20109.84310.8115 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 252.55% 12/31/2008N/A7.3234 12/31/20097.3239.4110 12/31/20109.41110.2790 VISR 262.85% 12/31/2008N/A7.1670 12/31/20097.1679.1830 12/31/20109.18310.0000 VISR 272.70% 12/31/2008N/A7.2451 12/31/20097.2459.2961 12/31/20109.29610.1391 VISR 283.00% 12/31/2008N/A7.0910 12/31/20097.0919.0720 12/31/20109.0729.8640 VISR 292.45% 12/31/2008N/A7.3760 12/31/20097.3769.4880 12/31/20109.48810.3740 VISR 31.95% 12/31/2007N/A13.1030 12/31/200813.1037.64522 12/31/20097.6459.88447 12/31/20109.88410.86055 VISR 302.75% 12/31/2008N/A7.2190 12/31/20097.2199.2590 12/31/20109.25910.0920 VISR 312.60% 12/31/2008N/A7.2970 12/31/20097.2979.3730 12/31/20109.37310.2320 VISR 322.90% 12/31/2008N/A7.1420 12/31/20097.1429.1460 12/31/20109.1469.9540 VISR 331.70% 12/31/2009N/A10.0874 12/31/201010.08711.11212 VISR 343.15% 12/31/2009N/A8.9610 12/31/20108.9619.7290 VISR 352.55% 12/31/2009N/A9.4110 12/31/20109.41110.2790 VISR 363.00% 12/31/2009N/A9.0720 12/31/20109.0729.8640 VISR 392.05% 12/31/2009N/A9.8040 12/31/20109.80410.7620 VISR 42.25% 12/31/2007N/A12.8630 12/31/200812.8637.48230 12/31/20097.4829.64473 12/31/20109.64410.5665 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 25 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2007N/A12.9820 12/31/200812.9827.56318 12/31/20097.5639.76330 12/31/20109.76310.71235 VISR 62.40% 12/31/2007N/A12.7440 12/31/200812.7447.40215 12/31/20097.4029.52718 12/31/20109.52710.42115 VISR 71.85% 12/31/2008N/A7.7005 12/31/20097.7009.9655 12/31/20109.96510.9609 VISR 82.15% 12/31/2008N/A7.5360 12/31/20097.5369.7240 12/31/20109.72410.6630 VISR 92.00% 12/31/2008N/A7.6181 12/31/20097.6189.8432 12/31/20109.84310.8114 AZL Dreyfus Equity Growth Fund VISR 102.30% 12/31/2008N/A6.2190 12/31/20096.2198.1910 12/31/20108.1919.8391 VISR 111.55% 12/31/2008N/A6.5630 12/31/20096.5638.7080 12/31/20108.70810.5390 VISR 131.60% 12/31/2008N/A6.3720 12/31/20096.3728.4510 12/31/20108.45110.2230 VISR 152.40% 12/31/2008N/A6.1751 12/31/20096.1758.1241 12/31/20108.1249.7500 VISR 162.70% 12/31/2008N/A6.0440 12/31/20096.0447.9270 12/31/20107.9279.4850 VISR 172.55% 12/31/2008N/A6.1090 12/31/20096.1098.0250 12/31/20108.0259.6170 VISR 182.85% 12/31/2008N/A5.9790 12/31/20095.9797.8310 12/31/20107.8319.3560 VISR 192.30% 12/31/2008N/A6.2190 12/31/20096.2198.1910 12/31/20108.1919.8390 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2007N/A11.4910 12/31/200811.4916.6109 12/31/20096.6108.78013 12/31/20108.78010.6379 VISR 202.60% 12/31/2008N/A6.0870 12/31/20096.0877.9920 12/31/20107.9929.5730 VISR 212.45% 12/31/2008N/A6.1530 12/31/20096.1538.0910 12/31/20108.0919.7050 VISR 222.75% 12/31/2008N/A6.0220 12/31/20096.0227.8950 12/31/20107.8959.4420 VISR 232.00% 12/31/2008N/A6.3550 12/31/20096.3558.3940 12/31/20108.39410.1140 VISR 252.55% 12/31/2008N/A6.1093 12/31/20096.1098.0250 12/31/20108.0259.6170 VISR 262.85% 12/31/2008N/A5.9790 12/31/20095.9797.8310 12/31/20107.8319.3560 VISR 272.70% 12/31/2008N/A6.0440 12/31/20096.0447.9270 12/31/20107.9279.4850 VISR 283.00% 12/31/2008N/A5.9163 12/31/20095.9167.7363 12/31/20107.7369.2293 VISR 292.45% 12/31/2008N/A6.1530 12/31/20096.1538.0910 12/31/20108.0919.7050 VISR 31.95% 12/31/2007N/A11.1420 12/31/200811.1426.3770 12/31/20096.3778.4283 12/31/20108.42810.16012 VISR 302.75% 12/31/2008N/A6.0220 12/31/20096.0227.8950 12/31/20107.8959.4420 VISR 312.60% 12/31/2008N/A6.0870 12/31/20096.0877.9920 12/31/20107.9929.5730 VISR 322.90% 12/31/2008N/A5.9580 12/31/20095.9587.7990 12/31/20107.7999.3130 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 26 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 331.70% 12/31/2009N/A8.6020 12/31/20108.60210.3950 VISR 343.15% 12/31/2009N/A7.6420 12/31/20107.6429.1020 VISR 352.55% 12/31/2009N/A8.0250 12/31/20108.0259.6170 VISR 363.00% 12/31/2009N/A7.7360 12/31/20107.7369.2290 VISR 392.05% 12/31/2009N/A8.3600 12/31/20108.36010.0680 VISR 42.25% 12/31/2007N/A10.9380 12/31/200810.9386.2420 12/31/20096.2428.2240 12/31/20108.2249.8851 VISR 52.10% 12/31/2007N/A11.0390 12/31/200811.0396.3094 12/31/20096.3098.3264 12/31/20108.32610.0226 VISR 62.40% 12/31/2007N/A10.8370 12/31/200810.8376.1753 12/31/20096.1758.1243 12/31/20108.1249.7505 VISR 71.85% 12/31/2008N/A6.4230 12/31/20096.4238.4970 12/31/20108.49710.2540 VISR 82.15% 12/31/2008N/A6.2870 12/31/20096.2878.2920 12/31/20108.2929.9760 VISR 92.00% 12/31/2008N/A6.3552 12/31/20096.3558.3942 12/31/20108.39410.1141 AZL Eaton Vance Large Cap Value Fund VISR 102.30% 12/31/2008N/A7.2740 12/31/20097.2748.9940 12/31/20108.9949.6530 VISR 111.55% 12/31/2008N/A7.7052 12/31/20097.7059.5996 12/31/20109.59910.3806 VISR 131.60% 12/31/2008N/A7.5590 12/31/20097.5599.4130 12/31/20109.41310.1730 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 152.40% 12/31/2008N/A7.2180 12/31/20097.2188.9160 12/31/20108.9169.5600 VISR 162.70% 12/31/2008N/A7.0540 12/31/20097.0548.6870 12/31/20108.6879.2860 VISR 172.55% 12/31/2008N/A7.1350 12/31/20097.1358.8010 12/31/20108.8019.4220 VISR 182.85% 12/31/2008N/A6.9730 12/31/20096.9738.5750 12/31/20108.5759.1530 VISR 192.30% 12/31/2008N/A7.2740 12/31/20097.2748.9940 12/31/20108.9949.6530 VISR 21.45% 12/31/2007N/A12.3440 12/31/200812.3447.7640 12/31/20097.7649.6821 12/31/20109.68210.4811 VISR 202.60% 12/31/2008N/A7.1080 12/31/20097.1088.7630 12/31/20108.7639.3770 VISR 212.45% 12/31/2008N/A7.1900 12/31/20097.1908.8780 12/31/20108.8789.5140 VISR 222.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 12/31/20108.6499.2420 VISR 232.00% 12/31/2008N/A7.4430 12/31/20097.4439.2310 12/31/20109.2319.9370 VISR 252.55% 12/31/2008N/A7.1350 12/31/20097.1358.8010 12/31/20108.8019.4220 VISR 262.85% 12/31/2008N/A6.9730 12/31/20096.9738.5750 12/31/20108.5759.1530 VISR 272.70% 12/31/2008N/A7.0540 12/31/20097.0548.6870 12/31/20108.6879.2860 VISR 283.00% 12/31/2008N/A6.8930 12/31/20096.8938.4640 12/31/20108.4649.0210 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 27 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 292.45% 12/31/2008N/A7.1900 12/31/20097.1908.8780 12/31/20108.8789.5140 VISR 31.95% 12/31/2007N/A11.9390 12/31/200811.9397.4720 12/31/20097.4729.2715 12/31/20109.2719.9869 VISR 302.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 12/31/20108.6499.2420 VISR 312.60% 12/31/2008N/A7.1080 12/31/20097.1088.7630 12/31/20108.7639.3770 VISR 322.90% 12/31/2008N/A6.9460 12/31/20096.9468.5380 12/31/20108.5389.1080 VISR 331.70% 12/31/2009N/A9.4753 12/31/20109.47510.2303 VISR 343.15% 12/31/2009N/A8.3540 12/31/20108.3548.8910 VISR 352.55% 12/31/2009N/A8.8010 12/31/20108.8019.4220 VISR 363.00% 12/31/2009N/A8.4640 12/31/20108.4649.0210 VISR 392.05% 12/31/2009N/A9.1910 12/31/20109.1919.8890 VISR 42.25% 12/31/2007N/A11.7030 12/31/200811.7037.3010 12/31/20097.3019.0330 12/31/20109.0339.7000 VISR 52.10% 12/31/2007N/A11.8200 12/31/200811.8207.3862 12/31/20097.3869.1512 12/31/20109.1519.8421 VISR 62.40% 12/31/2007N/A11.5860 12/31/200811.5867.2180 12/31/20097.2188.9162 12/31/20108.9169.5602 VISR 71.85% 12/31/2008N/A7.5292 12/31/20097.5299.3522 12/31/20109.35210.0832 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 82.15% 12/31/2008N/A7.3580 12/31/20097.3589.1120 12/31/20109.1129.7940 VISR 92.00% 12/31/2008N/A7.4433 12/31/20097.4439.2316 12/31/20109.2319.9374 AZL Franklin Small Cap Value Fund VISR 102.30% 12/31/2008N/A10.8570 12/31/200910.85713.8580 12/31/201013.85817.2141 VISR 111.55% 12/31/2008N/A11.32910 12/31/200911.32914.57014 12/31/201014.57018.23413 VISR 131.60% 12/31/2008N/A11.2970 12/31/200911.29714.5210 12/31/201014.52118.1650 VISR 152.40% 12/31/2008N/A10.7950 12/31/200910.79513.7660 12/31/201013.76617.0820 VISR 162.70% 12/31/2008N/A10.6130 12/31/200910.61313.4930 12/31/201013.49316.6930 VISR 172.55% 12/31/2008N/A10.7043 12/31/200910.70413.6293 12/31/201013.62916.8873 VISR 182.85% 12/31/2008N/A10.5231 12/31/200910.52313.3581 12/31/201013.35816.5021 VISR 192.30% 12/31/2008N/A10.8570 12/31/200910.85713.8580 12/31/201013.85817.2140 VISR 21.45% 12/31/2007N/A17.4450 12/31/200817.44511.3937 12/31/200911.39314.6677 12/31/201014.66718.3753 VISR 202.60% 12/31/2008N/A10.6730 12/31/200910.67313.5830 12/31/201013.58316.8220 VISR 212.45% 12/31/2008N/A10.7650 12/31/200910.76513.7201 12/31/201013.72017.0171 VISR 222.75% 12/31/2008N/A10.5830 12/31/200910.58313.4480 12/31/201013.44816.6290 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 28 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 232.00% 12/31/2008N/A11.0432 12/31/200911.04314.1383 12/31/201014.13817.6152 VISR 252.55% 12/31/2008N/A10.7042 12/31/200910.70413.6290 12/31/201013.62916.8870 VISR 262.85% 12/31/2008N/A10.5230 12/31/200910.52313.3580 12/31/201013.35816.5020 VISR 272.70% 12/31/2008N/A10.6130 12/31/200910.61313.4930 12/31/201013.49316.6930 VISR 283.00% 12/31/2008N/A10.4340 12/31/200910.43413.2250 12/31/201013.22516.3130 VISR 292.45% 12/31/2008N/A10.7650 12/31/200910.76513.7200 12/31/201013.72017.0170 VISR 31.95% 12/31/2007N/A17.0420 12/31/200817.04211.0750 12/31/200911.07514.1865 12/31/201014.18617.68310 VISR 302.75% 12/31/2008N/A10.5830 12/31/200910.58313.4480 12/31/201013.44816.6290 VISR 312.60% 12/31/2008N/A10.6730 12/31/200910.67313.5830 12/31/201013.58316.8220 VISR 322.90% 12/31/2008N/A10.4930 12/31/200910.49313.3140 12/31/201013.31416.4390 VISR 331.70% 12/31/2009N/A14.4258 12/31/201014.42518.0267 VISR 343.15% 12/31/2009N/A13.0930 12/31/201013.09316.1270 VISR 352.55% 12/31/2009N/A13.6290 12/31/201013.62916.8870 VISR 363.00% 12/31/2009N/A13.2250 12/31/201013.22516.3130 VISR 392.05% 12/31/2009N/A14.0910 12/31/201014.09117.5480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 42.25% 12/31/2007N/A16.8040 12/31/200816.80410.8880 12/31/200910.88813.90412 12/31/201013.90417.2801 VISR 52.10% 12/31/2007N/A16.9230 12/31/200816.92310.9814 12/31/200910.98114.0446 12/31/201014.04417.48010 VISR 62.40% 12/31/2007N/A16.6870 12/31/200816.68710.7952 12/31/200910.79513.7662 12/31/201013.76617.0825 VISR 71.85% 12/31/2008N/A11.1381 12/31/200911.13814.2811 12/31/201014.28117.8192 VISR 82.15% 12/31/2008N/A10.9500 12/31/200910.95013.9980 12/31/201013.99817.4130 VISR 92.00% 12/31/2008N/A11.0431 12/31/200911.04314.1382 12/31/201014.13817.6152 AZL Franklin Templeton Founding Strategy Plus Fund VISR 102.30% 12/31/2009N/A10.2000 12/31/201010.20010.9670 VISR 111.55% 12/31/2009N/A10.2150 12/31/201010.21511.0660 VISR 131.60% 12/31/2009N/A10.2140 12/31/201010.21411.0590 VISR 152.40% 12/31/2009N/A10.1980 12/31/201010.19810.9540 VISR 162.70% 12/31/2009N/A10.1920 12/31/201010.19210.9150 VISR 172.55% 12/31/2009N/A10.1950 12/31/201010.19510.9350 VISR 182.85% 12/31/2009N/A10.1890 12/31/201010.18910.8960 VISR 192.30% 12/31/2009N/A10.2000 12/31/201010.20010.9670 VISR 21.45% 12/31/2009N/A10.2170 12/31/201010.21711.0790 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 29 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 202.60% 12/31/2009N/A10.1940 12/31/201010.19410.9280 VISR 212.45% 12/31/2009N/A10.1970 12/31/201010.19710.9480 VISR 222.75% 12/31/2009N/A10.1910 12/31/201010.19110.9090 VISR 232.00% 12/31/2009N/A10.2060 12/31/201010.20611.0060 VISR 252.55% 12/31/2009N/A10.1950 12/31/201010.19510.9350 VISR 262.85% 12/31/2009N/A10.1890 12/31/201010.18910.8960 VISR 272.70% 12/31/2009N/A10.1920 12/31/201010.19210.9150 VISR 283.00% 12/31/2009N/A10.1870 12/31/201010.18710.8760 VISR 292.45% 12/31/2009N/A10.1970 12/31/201010.19710.9480 VISR 31.95% 12/31/2009N/A10.2070 12/31/201010.20711.0130 VISR 302.75% 12/31/2009N/A10.1910 12/31/201010.19110.9090 VISR 312.60% 12/31/2009N/A10.1940 12/31/201010.19410.9280 VISR 322.90% 12/31/2009N/A10.1890 12/31/201010.18910.8890 VISR 331.70% 12/31/2009N/A10.2120 12/31/201010.21211.0460 VISR 343.15% 12/31/2009N/A10.1840 12/31/201010.18410.8570 VISR 352.55% 12/31/2009N/A10.1950 12/31/201010.19510.9350 VISR 363.00% 12/31/2009N/A10.1870 12/31/201010.18710.8760 VISR 392.05% 12/31/2009N/A10.2050 12/31/201010.20511.0000 VISR 42.25% 12/31/2009N/A10.2010 12/31/201010.20110.9745 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2009N/A10.2041 12/31/201010.20410.9931 VISR 62.40% 12/31/2009N/A10.1980 12/31/201010.19810.9540 VISR 71.85% 12/31/2009N/A10.2090 12/31/201010.20911.0261 VISR 82.15% 12/31/2009N/A10.2030 12/31/201010.20310.9870 VISR 92.00% 12/31/2009N/A10.2060 12/31/201010.20611.0060 AZL Fusion Balanced Fund VISR 102.30% 12/31/2008N/A8.3900 12/31/20098.39010.3890 12/31/201010.38911.2770 VISR 111.55% 12/31/2008N/A8.62477 12/31/20098.62410.760118 12/31/201010.76011.767131 VISR 131.60% 12/31/2008N/A8.6090 12/31/20098.60910.7350 12/31/201010.73511.7340 VISR 152.40% 12/31/2008N/A8.3590 12/31/20098.35910.34110 12/31/201010.34111.21310 VISR 162.70% 12/31/2008N/A8.2670 12/31/20098.26710.1970 12/31/201010.19711.0240 VISR 172.55% 12/31/2008N/A8.3130 12/31/20098.31310.2690 12/31/201010.26911.1180 VISR 182.85% 12/31/2008N/A8.2220 12/31/20098.22210.1250 12/31/201010.12510.9300 VISR 192.30% 12/31/2008N/A8.3903 12/31/20098.39010.3896 12/31/201010.38911.2770 VISR 21.45% 12/31/2007N/A12.1054 12/31/200812.1058.65671 12/31/20098.65610.81176 12/31/201010.81111.83562 VISR 202.60% 12/31/2008N/A8.2980 12/31/20098.29810.2450 12/31/201010.24511.0870 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 30 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 212.45% 12/31/2008N/A8.3440 12/31/20098.34410.3170 12/31/201010.31711.1810 VISR 222.75% 12/31/2008N/A8.2520 12/31/20098.25210.1730 12/31/201010.17310.9930 VISR 232.00% 12/31/2008N/A8.4836 12/31/20098.48310.53615 12/31/201010.53611.47122 VISR 252.55% 12/31/2008N/A8.3130 12/31/20098.31310.2690 12/31/201010.26911.1180 VISR 262.85% 12/31/2008N/A8.2220 12/31/20098.22210.1250 12/31/201010.12510.9300 VISR 272.70% 12/31/2008N/A8.2670 12/31/20098.26710.1970 12/31/201010.19711.0240 VISR 283.00% 12/31/2008N/A8.1770 12/31/20098.17710.0560 12/31/201010.05610.8390 VISR 292.45% 12/31/2008N/A8.3440 12/31/20098.34410.3170 12/31/201010.31711.1810 VISR 31.95% 12/31/2007N/A11.9440 12/31/200811.9448.49949 12/31/20098.49910.56160 12/31/201010.56111.503123 VISR 302.75% 12/31/2008N/A8.2520 12/31/20098.25210.1730 12/31/201010.17310.9930 VISR 312.60% 12/31/2008N/A8.2980 12/31/20098.29810.2450 12/31/201010.24511.0870 VISR 322.90% 12/31/2008N/A8.2070 12/31/20098.20710.1020 12/31/201010.10210.8990 VISR 331.70% 12/31/2009N/A10.685103 12/31/201010.68511.667129 VISR 343.15% 12/31/2009N/A9.9850 12/31/20109.98510.7460 VISR 352.55% 12/31/2009N/A10.26915 12/31/201010.26911.11821 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 363.00% 12/31/2009N/A10.0560 12/31/201010.05610.8390 VISR 392.05% 12/31/2009N/A10.5120 12/31/201010.51211.4390 VISR 42.25% 12/31/2007N/A11.8490 12/31/200811.8498.40546 12/31/20098.40510.414138 12/31/201010.41411.309157 VISR 52.10% 12/31/2007N/A11.8970 12/31/200811.8978.45224 12/31/20098.45210.487130 12/31/201010.48711.406178 VISR 62.40% 12/31/2007N/A11.8020 12/31/200811.8028.3595 12/31/20098.35910.34170 12/31/201010.34111.21379 VISR 71.85% 12/31/2008N/A8.5309 12/31/20098.53010.61046 12/31/201010.61011.56964 VISR 82.15% 12/31/2008N/A8.4360 12/31/20098.43610.4620 12/31/201010.46211.3740 VISR 92.00% 12/31/2008N/A8.4830 12/31/20098.48310.5362 12/31/201010.53611.47116 AZL Fusion Conservative Fund VISR 102.30% 12/31/2009N/A10.1360 12/31/201010.13610.9920 VISR 111.55% 12/31/2009N/A10.1510 12/31/201010.15111.0910 VISR 131.60% 12/31/2009N/A10.1500 12/31/201010.15011.0840 VISR 152.40% 12/31/2009N/A10.1340 12/31/201010.13410.9790 VISR 162.70% 12/31/2009N/A10.1290 12/31/201010.12910.9400 VISR 172.55% 12/31/2009N/A10.1310 12/31/201010.13110.9590 VISR 182.85% 12/31/2009N/A10.1260 12/31/201010.12610.9200 VISR 192.30% 12/31/2009N/A10.1360 12/31/201010.13610.9920 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 31 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2009N/A10.1530 12/31/201010.15311.1040 VISR 202.60% 12/31/2009N/A10.1300 12/31/201010.13010.9530 VISR 212.45% 12/31/2009N/A10.1330 12/31/201010.13310.9720 VISR 222.75% 12/31/2009N/A10.1280 12/31/201010.12810.9330 VISR 232.00% 12/31/2009N/A10.1420 12/31/201010.14211.0310 VISR 252.55% 12/31/2009N/A10.1310 12/31/201010.13110.9590 VISR 262.85% 12/31/2009N/A10.1260 12/31/201010.12610.9200 VISR 272.70% 12/31/2009N/A10.1290 12/31/201010.12910.9400 VISR 283.00% 12/31/2009N/A10.1230 12/31/201010.12310.9010 VISR 292.45% 12/31/2009N/A10.1330 12/31/201010.13310.9720 VISR 31.95% 12/31/2009N/A10.1430 12/31/201010.14311.0380 VISR 302.75% 12/31/2009N/A10.1280 12/31/201010.12810.9330 VISR 312.60% 12/31/2009N/A10.1300 12/31/201010.13010.9530 VISR 322.90% 12/31/2009N/A10.1250 12/31/201010.12510.9140 VISR 331.70% 12/31/2009N/A10.1480 12/31/201010.14811.0710 VISR 343.15% 12/31/2009N/A10.1200 12/31/201010.12010.8810 VISR 352.55% 12/31/2009N/A10.1310 12/31/201010.13110.9596 VISR 363.00% 12/31/2009N/A10.1230 12/31/201010.12310.9010 VISR 392.05% 12/31/2009N/A10.1410 12/31/201010.14111.0250 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 42.25% 12/31/2009N/A10.1370 12/31/201010.13710.9990 VISR 52.10% 12/31/2009N/A10.1400 12/31/201010.14011.01828 VISR 62.40% 12/31/2009N/A10.1340 12/31/201010.13410.9790 VISR 71.85% 12/31/2009N/A10.1450 12/31/201010.14511.0510 VISR 82.15% 12/31/2009N/A10.1390 12/31/201010.13911.0120 VISR 92.00% 12/31/2009N/A10.1420 12/31/201010.14211.0310 AZL Fusion Growth Fund VISR 102.30% 12/31/2008N/A7.4640 12/31/20097.4649.6420 12/31/20109.64210.6390 VISR 111.55% 12/31/2008N/A7.67216 12/31/20097.6729.98614 12/31/20109.98611.10114 VISR 131.60% 12/31/2008N/A7.6580 12/31/20097.6589.9630 12/31/20109.96311.0710 VISR 152.40% 12/31/2008N/A7.4360 12/31/20097.4369.5970 12/31/20109.59710.5790 VISR 162.70% 12/31/2008N/A7.3550 12/31/20097.3559.4640 12/31/20109.46410.4000 VISR 172.55% 12/31/2008N/A7.3950 12/31/20097.3959.5300 12/31/20109.53010.4890 VISR 182.85% 12/31/2008N/A7.3140 12/31/20097.3149.3980 12/31/20109.39810.3120 VISR 192.30% 12/31/2008N/A7.4640 12/31/20097.4649.6420 12/31/20109.64210.6390 VISR 21.45% 12/31/2007N/A12.7960 12/31/200812.7967.70146 12/31/20097.70110.03469 12/31/201010.03411.16541 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 32 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 202.60% 12/31/2008N/A7.3820 12/31/20097.3829.5080 12/31/20109.50810.4590 VISR 212.45% 12/31/2008N/A7.4230 12/31/20097.4239.5750 12/31/20109.57510.5490 VISR 222.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 12/31/20109.44210.3710 VISR 232.00% 12/31/2008N/A7.5470 12/31/20097.5479.7790 12/31/20109.77910.8220 VISR 252.55% 12/31/2008N/A7.3950 12/31/20097.3959.5300 12/31/20109.53010.4890 VISR 262.85% 12/31/2008N/A7.3140 12/31/20097.3149.3980 12/31/20109.39810.3120 VISR 272.70% 12/31/2008N/A7.3550 12/31/20097.3559.4640 12/31/20109.46410.4000 VISR 283.00% 12/31/2008N/A7.2750 12/31/20097.2759.3330 12/31/20109.33310.2260 VISR 292.45% 12/31/2008N/A7.4230 12/31/20097.4239.5750 12/31/20109.57510.5490 VISR 31.95% 12/31/2007N/A12.6260 12/31/200812.6267.560102 12/31/20097.5609.802114 12/31/20109.80210.853179 VISR 302.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 12/31/20109.44210.3710 VISR 312.60% 12/31/2008N/A7.3820 12/31/20097.3829.5080 12/31/20109.50810.4590 VISR 322.90% 12/31/2008N/A7.3010 12/31/20097.3019.3760 12/31/20109.37610.2830 VISR 331.70% 12/31/2009N/A9.91614 12/31/20109.91611.00712 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 343.15% 12/31/2009N/A9.2670 12/31/20109.26710.1380 VISR 352.55% 12/31/2009N/A9.5303 12/31/20109.53010.4890 VISR 363.00% 12/31/2009N/A9.3330 12/31/20109.33310.2260 VISR 392.05% 12/31/2009N/A9.7560 12/31/20109.75610.7920 VISR 42.25% 12/31/2007N/A12.5250 12/31/200812.5257.477117 12/31/20097.4779.665143 12/31/20109.66510.669108 VISR 52.10% 12/31/2007N/A12.5750 12/31/200812.5757.51985 12/31/20097.5199.733146 12/31/20109.73310.761276 VISR 62.40% 12/31/2007N/A12.4750 12/31/200812.4757.4362 12/31/20097.4369.59720 12/31/20109.59710.57949 VISR 71.85% 12/31/2008N/A7.5888 12/31/20097.5889.84826 12/31/20109.84810.91425 VISR 82.15% 12/31/2008N/A7.5050 12/31/20097.5059.7100 12/31/20109.71010.7302 VISR 92.00% 12/31/2008N/A7.5476 12/31/20097.5479.7799 12/31/20109.77910.82214 AZL Fusion Moderate Fund VISR 102.30% 12/31/2008N/A7.9520 12/31/20097.95210.0570 12/31/201010.05710.9830 VISR 111.55% 12/31/2008N/A8.1747 12/31/20098.17410.4167 12/31/201010.41611.4607 VISR 131.60% 12/31/2008N/A8.1590 12/31/20098.15910.3920 12/31/201010.39211.4280 VISR 152.40% 12/31/2008N/A7.9231 12/31/20097.92310.0111 12/31/201010.01110.9211 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 33 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 162.70% 12/31/2008N/A7.8360 12/31/20097.8369.8710 12/31/20109.87110.7360 VISR 172.55% 12/31/2008N/A7.8790 12/31/20097.8799.94152 12/31/20109.94110.82852 VISR 182.85% 12/31/2008N/A7.7930 12/31/20097.7939.8020 12/31/20109.80210.6450 VISR 192.30% 12/31/2008N/A7.9520 12/31/20097.95210.0570 12/31/201010.05710.9830 VISR 21.45% 12/31/2007N/A12.3790 12/31/200812.3798.2049 12/31/20098.20410.465108 12/31/201010.46511.526103 VISR 202.60% 12/31/2008N/A7.8650 12/31/20097.8659.9170 12/31/20109.91710.7980 VISR 212.45% 12/31/2008N/A7.9080 12/31/20097.9089.9870 12/31/20109.98710.8900 VISR 222.75% 12/31/2008N/A7.8210 12/31/20097.8219.8480 12/31/20109.84810.7060 VISR 232.00% 12/31/2008N/A8.0400 12/31/20098.04010.2000 12/31/201010.20011.1720 VISR 252.55% 12/31/2008N/A7.8790 12/31/20097.8799.9410 12/31/20109.94110.8280 VISR 262.85% 12/31/2008N/A7.7930 12/31/20097.7939.8020 12/31/20109.80210.6450 VISR 272.70% 12/31/2008N/A7.8360 12/31/20097.8369.8710 12/31/20109.87110.7362 VISR 283.00% 12/31/2008N/A7.7500 12/31/20097.7509.7340 12/31/20109.73410.5560 VISR 292.45% 12/31/2008N/A7.9080 12/31/20097.9089.9870 12/31/20109.98710.8900 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 31.95% 12/31/2007N/A12.2150 12/31/200812.2158.05573 12/31/20098.05510.22372 12/31/201010.22311.203119 VISR 302.75% 12/31/2008N/A7.8210 12/31/20097.8219.8480 12/31/20109.84810.7060 VISR 312.60% 12/31/2008N/A7.8650 12/31/20097.8659.9170 12/31/20109.91710.7980 VISR 322.90% 12/31/2008N/A7.7780 12/31/20097.7789.7790 12/31/20109.77910.6150 VISR 331.70% 12/31/2009N/A10.34323 12/31/201010.34311.36332 VISR 343.15% 12/31/2009N/A9.6660 12/31/20109.66610.4660 VISR 352.55% 12/31/2009N/A9.94117 12/31/20109.94110.82821 VISR 363.00% 12/31/2009N/A9.7340 12/31/20109.73410.5560 VISR 392.05% 12/31/2009N/A10.1760 12/31/201010.17611.1400 VISR 42.25% 12/31/2007N/A12.1170 12/31/200812.1177.9664 12/31/20097.96610.081369 12/31/201010.08111.014437 VISR 52.10% 12/31/2007N/A12.1660 12/31/200812.1668.011204 12/31/20098.01110.152561 12/31/201010.15211.108578 VISR 62.40% 12/31/2007N/A12.0690 12/31/200812.0697.9232 12/31/20097.92310.011203 12/31/201010.01110.921172 VISR 71.85% 12/31/2008N/A8.08549 12/31/20098.08510.27150 12/31/201010.27111.26758 VISR 82.15% 12/31/2008N/A7.9960 12/31/20097.99610.1280 12/31/201010.12811.07764 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 34 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 92.00% 12/31/2008N/A8.0400 12/31/20098.04010.20014 12/31/201010.20011.17242 AZL Gateway Fund VISR 102.30% 12/31/2010N/A10.0410 VISR 111.55% 12/31/2010N/A10.0920 VISR 131.60% 12/31/2010N/A10.0890 VISR 152.40% 12/31/2010N/A10.0340 VISR 162.70% 12/31/2010N/A10.0140 VISR 172.55% 12/31/2010N/A10.0240 VISR 182.85% 12/31/2010N/A10.0040 VISR 192.30% 12/31/2010N/A10.0410 VISR 21.45% 12/31/2010N/A10.0990 VISR 202.60% 12/31/2010N/A10.0210 VISR 212.45% 12/31/2010N/A10.0310 VISR 222.75% 12/31/2010N/A10.0110 VISR 232.00% 12/31/2010N/A10.0610 VISR 252.55% 12/31/2010N/A10.0240 VISR 262.85% 12/31/2010N/A10.0040 VISR 272.70% 12/31/2010N/A10.0140 VISR 283.00% 12/31/2010N/A9.9940 VISR 292.45% 12/31/2010N/A10.0310 VISR 31.95% 12/31/2010N/A10.0654 VISR 302.75% 12/31/2010N/A10.0110 VISR 312.60% 12/31/2010N/A10.0210 VISR 322.90% 12/31/2010N/A10.0010 VISR 331.70% 12/31/2010N/A10.0820 VISR 343.15% 12/31/2010N/A9.9840 VISR 352.55% 12/31/2010N/A10.0240 VISR 363.00% 12/31/2010N/A9.9940 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 392.05% 12/31/2010N/A10.0580 VISR 42.25% 12/31/2010N/A10.0440 VISR 52.10% 12/31/2010N/A10.0550 VISR 62.40% 12/31/2010N/A10.0340 VISR 71.85% 12/31/2010N/A10.0721 VISR 82.15% 12/31/2010N/A10.0510 VISR 92.00% 12/31/2010N/A10.0610 AZL Growth Index Strategy Fund VISR 102.30% 12/31/2009N/A10.0490 12/31/201010.04911.1390 VISR 111.55% 12/31/2009N/A10.06410 12/31/201010.06411.23914 VISR 131.60% 12/31/2009N/A10.0630 12/31/201010.06311.2320 VISR 152.40% 12/31/2009N/A10.0471 12/31/201010.04711.1251 VISR 162.70% 12/31/2009N/A10.0420 12/31/201010.04211.0860 VISR 172.55% 12/31/2009N/A10.0450 12/31/201010.04511.1050 VISR 182.85% 12/31/2009N/A10.0390 12/31/201010.03911.0660 VISR 192.30% 12/31/2009N/A10.0490 12/31/201010.04911.1390 VISR 21.45% 12/31/2009N/A10.06648 12/31/201010.06611.25214 VISR 202.60% 12/31/2009N/A10.0440 12/31/201010.04411.0990 VISR 212.45% 12/31/2009N/A10.0460 12/31/201010.04611.1190 VISR 222.75% 12/31/2009N/A10.0410 12/31/201010.04111.0790 VISR 232.00% 12/31/2009N/A10.0550 12/31/201010.05511.1790 VISR 252.55% 12/31/2009N/A10.0450 12/31/201010.04511.1050 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 35 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 262.85% 12/31/2009N/A10.0390 12/31/201010.03911.0660 VISR 272.70% 12/31/2009N/A10.0420 12/31/201010.04211.0860 VISR 283.00% 12/31/2009N/A10.0360 12/31/201010.03611.0460 VISR 292.45% 12/31/2009N/A10.0460 12/31/201010.04611.1190 VISR 31.95% 12/31/2009N/A10.05666 12/31/201010.05611.185101 VISR 302.75% 12/31/2009N/A10.0410 12/31/201010.04111.0790 VISR 312.60% 12/31/2009N/A10.0440 12/31/201010.04411.0990 VISR 322.90% 12/31/2009N/A10.0380 12/31/201010.03811.0590 VISR 331.70% 12/31/2009N/A10.0616 12/31/201010.06111.2195 VISR 343.15% 12/31/2009N/A10.0330 12/31/201010.03311.0260 VISR 352.55% 12/31/2009N/A10.0450 12/31/201010.04511.1050 VISR 363.00% 12/31/2009N/A10.0364 12/31/201010.03611.0464 VISR 392.05% 12/31/2009N/A10.0540 12/31/201010.05411.1720 VISR 42.25% 12/31/2009N/A10.0505 12/31/201010.05011.14576 VISR 52.10% 12/31/2009N/A10.05365 12/31/201010.05311.16590 VISR 62.40% 12/31/2009N/A10.0473 12/31/201010.04711.12534 VISR 71.85% 12/31/2009N/A10.05827 12/31/201010.05811.19929 VISR 82.15% 12/31/2009N/A10.0520 12/31/201010.05211.1590 VISR 92.00% 12/31/2009N/A10.05536 12/31/201010.05511.17944 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL International Index Fund VISR 102.30% 12/31/2009N/A9.7440 12/31/20109.74410.2000 VISR 111.55% 12/31/2009N/A9.7581 12/31/20109.75810.2911 VISR 131.60% 12/31/2009N/A9.7570 12/31/20109.75710.2850 VISR 152.40% 12/31/2009N/A9.7420 12/31/20109.74210.1880 VISR 162.70% 12/31/2009N/A9.7360 12/31/20109.73610.1510 VISR 172.55% 12/31/2009N/A9.7390 12/31/20109.73910.1700 VISR 182.85% 12/31/2009N/A9.7330 12/31/20109.73310.1330 VISR 192.30% 12/31/2009N/A9.7440 12/31/20109.74410.2000 VISR 21.45% 12/31/2009N/A9.7600 12/31/20109.76010.3040 VISR 202.60% 12/31/2009N/A9.7380 12/31/20109.73810.1630 VISR 212.45% 12/31/2009N/A9.7410 12/31/20109.74110.1820 VISR 222.75% 12/31/2009N/A9.7350 12/31/20109.73510.1450 VISR 232.00% 12/31/2009N/A9.7490 12/31/20109.74910.2360 VISR 252.55% 12/31/2009N/A9.7390 12/31/20109.73910.1700 VISR 262.85% 12/31/2009N/A9.7330 12/31/20109.73310.1330 VISR 272.70% 12/31/2009N/A9.7360 12/31/20109.73610.1510 VISR 283.00% 12/31/2009N/A9.7310 12/31/20109.73110.1150 VISR 292.45% 12/31/2009N/A9.7410 12/31/20109.74110.1820 VISR 31.95% 12/31/2009N/A9.75017 12/31/20109.75010.24338 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 36 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 302.75% 12/31/2009N/A9.7350 12/31/20109.73510.1450 VISR 312.60% 12/31/2009N/A9.7380 12/31/20109.73810.1630 VISR 322.90% 12/31/2009N/A9.7320 12/31/20109.73210.1270 VISR 331.70% 12/31/2009N/A9.7550 12/31/20109.75510.2730 VISR 343.15% 12/31/2009N/A9.7280 12/31/20109.72810.0970 VISR 352.55% 12/31/2009N/A9.7390 12/31/20109.73910.1700 VISR 363.00% 12/31/2009N/A9.7310 12/31/20109.73110.1150 VISR 392.05% 12/31/2009N/A9.7480 12/31/20109.74810.2300 VISR 42.25% 12/31/2009N/A9.7454 12/31/20109.74510.2064 VISR 52.10% 12/31/2009N/A9.7471 12/31/20109.74710.2244 VISR 62.40% 12/31/2009N/A9.7421 12/31/20109.74210.1881 VISR 71.85% 12/31/2009N/A9.7521 12/31/20109.75210.2553 VISR 82.15% 12/31/2009N/A9.7460 12/31/20109.74610.2180 VISR 92.00% 12/31/2009N/A9.7490 12/31/20109.74910.2362 AZL Invesco Equity and Income Fund VISR 102.30% 12/31/2008N/A9.2300 12/31/20099.23011.0810 12/31/201011.08112.1010 VISR 111.55% 12/31/2008N/A9.5590 12/31/20099.55911.5621 12/31/201011.56212.7211 VISR 131.60% 12/31/2008N/A9.5370 12/31/20099.53711.5300 12/31/201011.53012.6790 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 152.40% 12/31/2008N/A9.1870 12/31/20099.18711.0180 12/31/201011.01812.0200 VISR 162.70% 12/31/2008N/A9.0590 12/31/20099.05910.8320 12/31/201010.83211.7820 VISR 172.55% 12/31/2008N/A9.1230 12/31/20099.12310.9251 12/31/201010.92511.90016 VISR 182.85% 12/31/2008N/A8.9960 12/31/20098.99610.7400 12/31/201010.74011.6640 VISR 192.30% 12/31/2008N/A9.2300 12/31/20099.23011.0810 12/31/201011.08112.1010 VISR 21.45% 12/31/2007N/A12.8080 12/31/200812.8089.6049 12/31/20099.60411.6295 12/31/201011.62912.8070 VISR 202.60% 12/31/2008N/A9.1010 12/31/20099.10110.8940 12/31/201010.89411.8610 VISR 212.45% 12/31/2008N/A9.1650 12/31/20099.16510.9870 12/31/201010.98711.9800 VISR 222.75% 12/31/2008N/A9.0380 12/31/20099.03810.8020 12/31/201010.80211.7420 VISR 232.00% 12/31/2008N/A9.3602 12/31/20099.36011.2712 12/31/201011.27112.3450 VISR 252.55% 12/31/2008N/A9.1230 12/31/20099.12310.9250 12/31/201010.92511.9002 VISR 262.85% 12/31/2008N/A8.9960 12/31/20098.99610.7400 12/31/201010.74011.6640 VISR 272.70% 12/31/2008N/A9.0590 12/31/20099.05910.8320 12/31/201010.83211.7820 VISR 283.00% 12/31/2008N/A8.9340 12/31/20098.93410.6500 12/31/201010.65011.5490 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 37 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 292.45% 12/31/2008N/A9.1650 12/31/20099.16510.9870 12/31/201010.98711.9800 VISR 31.95% 12/31/2007N/A12.5750 12/31/200812.5759.3823 12/31/20099.38211.3034 12/31/201011.30312.38711 VISR 302.75% 12/31/2008N/A9.0380 12/31/20099.03810.8020 12/31/201010.80211.7420 VISR 312.60% 12/31/2008N/A9.1010 12/31/20099.10110.8940 12/31/201010.89411.8610 VISR 322.90% 12/31/2008N/A8.9750 12/31/20098.97510.7100 12/31/201010.71011.6250 VISR 331.70% 12/31/2009N/A11.4646 12/31/201011.46412.5944 VISR 343.15% 12/31/2009N/A10.5600 12/31/201010.56011.4340 VISR 352.55% 12/31/2009N/A10.92519 12/31/201010.92511.90016 VISR 363.00% 12/31/2009N/A10.6500 12/31/201010.65011.5490 VISR 392.05% 12/31/2009N/A11.2400 12/31/201011.24012.3050 VISR 42.25% 12/31/2007N/A12.4380 12/31/200812.4389.2521 12/31/20099.25211.11259 12/31/201011.11212.14180 VISR 52.10% 12/31/2007N/A12.5060 12/31/200812.5069.3171 12/31/20099.31711.20787 12/31/201011.20712.26395 VISR 62.40% 12/31/2007N/A12.3690 12/31/200812.3699.1870 12/31/20099.18711.0188 12/31/201011.01812.0204 VISR 71.85% 12/31/2008N/A9.4261 12/31/20099.42611.3681 12/31/201011.36812.4701 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 82.15% 12/31/2008N/A9.2950 12/31/20099.29511.1760 12/31/201011.17612.2225 VISR 92.00% 12/31/2008N/A9.3600 12/31/20099.36011.2712 12/31/201011.27112.3450 AZL Invesco Growth and Income Fund VISR 102.30% 12/31/2008N/A8.8300 12/31/20098.83010.6700 12/31/201010.67011.7170 VISR 111.55% 12/31/2008N/A9.3542 12/31/20099.35411.38711 12/31/201011.38712.59915 VISR 131.60% 12/31/2008N/A9.2260 12/31/20099.22611.2270 12/31/201011.22712.4150 VISR 152.40% 12/31/2008N/A8.7630 12/31/20098.76310.5780 12/31/201010.57811.6040 VISR 162.70% 12/31/2008N/A8.5630 12/31/20098.56310.3060 12/31/201010.30611.2720 VISR 172.55% 12/31/2008N/A8.6620 12/31/20098.66210.44115 12/31/201010.44111.4370 VISR 182.85% 12/31/2008N/A8.4650 12/31/20098.46510.1730 12/31/201010.17311.1100 VISR 192.30% 12/31/2008N/A8.8300 12/31/20098.83010.6700 12/31/201010.67011.7170 VISR 21.45% 12/31/2007N/A14.2440 12/31/200814.2449.4260 12/31/20099.42611.4871 12/31/201011.48712.7221 VISR 202.60% 12/31/2008N/A8.6290 12/31/20098.62910.3960 12/31/201010.39611.3820 VISR 212.45% 12/31/2008N/A8.7290 12/31/20098.72910.5320 12/31/201010.53211.5480 VISR 222.75% 12/31/2008N/A8.5300 12/31/20098.53010.2610 12/31/201010.26111.2180 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 38 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 232.00% 12/31/2008N/A9.0362 12/31/20099.03610.9513 12/31/201010.95112.0623 VISR 252.55% 12/31/2008N/A8.6620 12/31/20098.66210.4410 12/31/201010.44111.4373 VISR 262.85% 12/31/2008N/A8.4650 12/31/20098.46510.1730 12/31/201010.17311.1100 VISR 272.70% 12/31/2008N/A8.5630 12/31/20098.56310.3060 12/31/201010.30611.2720 VISR 283.00% 12/31/2008N/A8.3682 12/31/20098.36810.0412 12/31/201010.04110.9502 VISR 292.45% 12/31/2008N/A8.7290 12/31/20098.72910.5320 12/31/201010.53211.5480 VISR 31.95% 12/31/2007N/A13.7760 12/31/200813.7769.0711 12/31/20099.07110.9994 12/31/201010.99912.1218 VISR 302.75% 12/31/2008N/A8.5300 12/31/20098.53010.2610 12/31/201010.26111.2180 VISR 312.60% 12/31/2008N/A8.6290 12/31/20098.62910.3960 12/31/201010.39611.3820 VISR 322.90% 12/31/2008N/A8.4330 12/31/20098.43310.1280 12/31/201010.12811.0560 VISR 331.70% 12/31/2009N/A11.24013 12/31/201011.24012.41811 VISR 343.15% 12/31/2009N/A9.9110 12/31/20109.91110.7920 VISR 352.55% 12/31/2009N/A10.4410 12/31/201010.44111.4370 VISR 363.00% 12/31/2009N/A10.0410 12/31/201010.04110.9500 VISR 392.05% 12/31/2009N/A10.9040 12/31/201010.90412.0040 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 42.25% 12/31/2007N/A13.5030 12/31/200813.5038.8643 12/31/20098.86410.7163 12/31/201010.71611.7741 VISR 52.10% 12/31/2007N/A13.6390 12/31/200813.6398.9671 12/31/20098.96710.8572 12/31/201010.85711.9463 VISR 62.40% 12/31/2007N/A13.3680 12/31/200813.3688.7630 12/31/20098.76310.5780 12/31/201010.57811.6040 VISR 71.85% 12/31/2008N/A9.1412 12/31/20099.14111.0954 12/31/201011.09512.2394 VISR 82.15% 12/31/2008N/A8.9320 12/31/20098.93210.8101 12/31/201010.81011.8880 VISR 92.00% 12/31/2008N/A9.0363 12/31/20099.03610.9513 12/31/201010.95112.0623 AZL Invesco International Equity Fund VISR 102.30% 12/31/2008N/A10.7700 12/31/200910.77014.1380 12/31/201014.13815.5470 VISR 111.55% 12/31/2008N/A11.32420 12/31/200911.32414.97622 12/31/201014.97616.59323 VISR 131.60% 12/31/2008N/A11.2810 12/31/200911.28114.9130 12/31/201014.91316.5140 VISR 152.40% 12/31/2008N/A10.6990 12/31/200910.69914.0300 12/31/201014.03015.4130 VISR 162.70% 12/31/2008N/A10.4870 12/31/200910.48713.7110 12/31/201013.71115.0170 VISR 172.55% 12/31/2008N/A10.5920 12/31/200910.59213.8700 12/31/201013.87015.2130 VISR 182.85% 12/31/2008N/A10.3820 12/31/200910.38213.5540 12/31/201013.55414.8220 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 39 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 192.30% 12/31/2008N/A10.7700 12/31/200910.77014.1383 12/31/201014.13815.5470 VISR 21.45% 12/31/2007N/A19.7740 12/31/200819.77411.3991 12/31/200911.39915.0922 12/31/201015.09216.7372 VISR 202.60% 12/31/2008N/A10.5570 12/31/200910.55713.8170 12/31/201013.81715.1480 VISR 212.45% 12/31/2008N/A10.6630 12/31/200910.66313.9770 12/31/201013.97715.3460 VISR 222.75% 12/31/2008N/A10.4520 12/31/200910.45213.6580 12/31/201013.65814.9520 VISR 232.00% 12/31/2008N/A10.9880 12/31/200910.98814.4680 12/31/201014.46815.9570 VISR 252.55% 12/31/2008N/A10.5920 12/31/200910.59213.8700 12/31/201013.87015.2130 VISR 262.85% 12/31/2008N/A10.3820 12/31/200910.38213.5540 12/31/201013.55414.8220 VISR 272.70% 12/31/2008N/A10.4870 12/31/200910.48713.7110 12/31/201013.71115.0170 VISR 283.00% 12/31/2008N/A10.2790 12/31/200910.27913.3990 12/31/201013.39914.6310 VISR 292.45% 12/31/2008N/A10.6630 12/31/200910.66313.9770 12/31/201013.97715.3460 VISR 31.95% 12/31/2007N/A19.2210 12/31/200819.22111.0258 12/31/200911.02514.52427 12/31/201014.52416.02736 VISR 302.75% 12/31/2008N/A10.4520 12/31/200910.45213.6580 12/31/201013.65814.9520 VISR 312.60% 12/31/2008N/A10.5570 12/31/200910.55713.8170 12/31/201013.81715.1480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 322.90% 12/31/2008N/A10.3470 12/31/200910.34713.5020 12/31/201013.50214.7580 VISR 331.70% 12/31/2009N/A14.80516 12/31/201014.80516.37813 VISR 343.15% 12/31/2009N/A13.2450 12/31/201013.24514.4420 VISR 352.55% 12/31/2009N/A13.8700 12/31/201013.87015.2130 VISR 363.00% 12/31/2009N/A13.3990 12/31/201013.39914.6310 VISR 392.05% 12/31/2009N/A14.4120 12/31/201014.41215.8880 VISR 42.25% 12/31/2007N/A18.8970 12/31/200818.89710.80622 12/31/200910.80614.19328 12/31/201014.19315.6155 VISR 52.10% 12/31/2007N/A19.0580 12/31/200819.05810.9153 12/31/200910.91514.3577 12/31/201014.35715.81924 VISR 62.40% 12/31/2007N/A18.7360 12/31/200818.73610.6996 12/31/200910.69914.0306 12/31/201014.03015.4132 VISR 71.85% 12/31/2008N/A11.0991 12/31/200911.09914.6351 12/31/201014.63516.1661 VISR 82.15% 12/31/2008N/A10.8790 12/31/200910.87914.3021 12/31/201014.30215.7512 VISR 92.00% 12/31/2008N/A10.9880 12/31/200910.98814.4681 12/31/201014.46815.9571 AZL JPMorgan International Opportunities Fund VISR 102.30% 12/31/2008N/A12.9580 12/31/200912.95815.9960 12/31/201015.99616.5620 VISR 111.55% 12/31/2008N/A13.5211 12/31/200913.52116.8178 12/31/201016.81717.54411 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 40 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 131.60% 12/31/2008N/A13.4830 12/31/200913.48316.7610 12/31/201016.76117.4760 VISR 152.40% 12/31/2008N/A12.8840 12/31/200912.88415.8900 12/31/201015.89016.4350 VISR 162.70% 12/31/2008N/A12.6670 12/31/200912.66715.5740 12/31/201015.57416.0610 VISR 172.55% 12/31/2008N/A12.7750 12/31/200912.77515.7310 12/31/201015.73116.2470 VISR 182.85% 12/31/2008N/A12.5590 12/31/200912.55915.4190 12/31/201015.41915.8770 VISR 192.30% 12/31/2008N/A12.9580 12/31/200912.95815.9960 12/31/201015.99616.5620 VISR 21.45% 12/31/2007N/A19.3140 12/31/200819.31413.5987 12/31/200913.59816.9308 12/31/201016.93017.6790 VISR 202.60% 12/31/2008N/A12.7390 12/31/200912.73915.6790 12/31/201015.67916.1850 VISR 212.45% 12/31/2008N/A12.8480 12/31/200912.84815.8370 12/31/201015.83716.3720 VISR 222.75% 12/31/2008N/A12.6310 12/31/200912.63115.5220 12/31/201015.52216.0000 VISR 232.00% 12/31/2008N/A13.1801 12/31/200913.18016.3201 12/31/201016.32016.9481 VISR 252.55% 12/31/2008N/A12.7750 12/31/200912.77515.7310 12/31/201015.73116.2470 VISR 262.85% 12/31/2008N/A12.5590 12/31/200912.55915.4190 12/31/201015.41915.8770 VISR 272.70% 12/31/2008N/A12.6670 12/31/200912.66715.5740 12/31/201015.57416.0610 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 283.00% 12/31/2008N/A12.4530 12/31/200912.45315.2650 12/31/201015.26515.6950 VISR 292.45% 12/31/2008N/A12.8480 12/31/200912.84815.8370 12/31/201015.83716.3720 VISR 31.95% 12/31/2007N/A18.8680 12/31/200818.86813.2184 12/31/200913.21816.37415 12/31/201016.37417.01338 VISR 302.75% 12/31/2008N/A12.6310 12/31/200912.63115.5220 12/31/201015.52216.0000 VISR 312.60% 12/31/2008N/A12.7390 12/31/200912.73915.6790 12/31/201015.67916.1850 VISR 322.90% 12/31/2008N/A12.5240 12/31/200912.52415.3680 12/31/201015.36815.8160 VISR 331.70% 12/31/2009N/A16.6504 12/31/201016.65017.3434 VISR 343.15% 12/31/2009N/A15.1130 12/31/201015.11315.5160 VISR 352.55% 12/31/2009N/A15.7310 12/31/201015.73116.2470 VISR 363.00% 12/31/2009N/A15.2650 12/31/201015.26515.6950 VISR 392.05% 12/31/2009N/A16.2650 12/31/201016.26516.8830 VISR 42.25% 12/31/2007N/A18.6050 12/31/200818.60512.9940 12/31/200912.99416.04916 12/31/201016.04916.6261 VISR 52.10% 12/31/2007N/A18.7360 12/31/200818.73613.1053 12/31/200913.10516.2117 12/31/201016.21116.81815 VISR 62.40% 12/31/2007N/A18.4750 12/31/200818.47512.8840 12/31/200912.88415.8902 12/31/201015.89016.4353 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 41 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 71.85% 12/31/2008N/A13.2930 12/31/200913.29316.4841 12/31/201016.48417.1442 VISR 82.15% 12/31/2008N/A13.0680 12/31/200913.06816.1570 12/31/201016.15716.7546 VISR 92.00% 12/31/2008N/A13.1800 12/31/200913.18016.3206 12/31/201016.32016.9489 AZL JPMorgan U.S. Equity Fund VISR 102.30% 12/31/2008N/A7.5010 12/31/20097.5019.8020 12/31/20109.80210.8220 VISR 111.55% 12/31/2008N/A7.7692 12/31/20097.76910.2286 12/31/201010.22811.3776 VISR 131.60% 12/31/2008N/A7.7510 12/31/20097.75110.2000 12/31/201010.20011.3390 VISR 152.40% 12/31/2008N/A7.4671 12/31/20097.4679.7471 12/31/20109.74710.7501 VISR 162.70% 12/31/2008N/A7.3630 12/31/20097.3639.5820 12/31/20109.58210.5370 VISR 172.55% 12/31/2008N/A7.4140 12/31/20097.4149.6640 12/31/20109.66410.6430 VISR 182.85% 12/31/2008N/A7.3110 12/31/20097.3119.5010 12/31/20109.50110.4320 VISR 192.30% 12/31/2008N/A7.5010 12/31/20097.5019.8020 12/31/20109.80210.8225 VISR 21.45% 12/31/2007N/A12.9161 12/31/200812.9167.8064 12/31/20097.80610.2873 12/31/201010.28711.4533 VISR 202.60% 12/31/2008N/A7.3970 12/31/20097.3979.6370 12/31/20109.63710.6070 VISR 212.45% 12/31/2008N/A7.4490 12/31/20097.4499.7190 12/31/20109.71910.7140 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 222.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 12/31/20109.55510.5020 VISR 232.00% 12/31/2008N/A7.6070 12/31/20097.6079.9710 12/31/20109.97111.0410 VISR 252.55% 12/31/2008N/A7.4140 12/31/20097.4149.6641 12/31/20109.66410.6431 VISR 262.85% 12/31/2008N/A7.3110 12/31/20097.3119.5010 12/31/20109.50110.4320 VISR 272.70% 12/31/2008N/A7.3630 12/31/20097.3639.5820 12/31/20109.58210.5370 VISR 283.00% 12/31/2008N/A7.2610 12/31/20097.2619.4220 12/31/20109.42210.3290 VISR 292.45% 12/31/2008N/A7.4490 12/31/20097.4499.7190 12/31/20109.71910.7140 VISR 31.95% 12/31/2007N/A12.6810 12/31/200812.6817.6251 12/31/20097.6259.9998 12/31/20109.99911.07812 VISR 302.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 12/31/20109.55510.5020 VISR 312.60% 12/31/2008N/A7.3970 12/31/20097.3979.6370 12/31/20109.63710.6070 VISR 322.90% 12/31/2008N/A7.2940 12/31/20097.2949.4740 12/31/20109.47410.3970 VISR 331.70% 12/31/2009N/A10.1420 12/31/201010.14211.2630 VISR 343.15% 12/31/2009N/A9.3410 12/31/20109.34110.2250 VISR 352.55% 12/31/2009N/A9.6640 12/31/20109.66410.6430 VISR 363.00% 12/31/2009N/A9.4220 12/31/20109.42210.3290 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 42 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 392.05% 12/31/2009N/A9.9430 12/31/20109.94311.0040 VISR 42.25% 12/31/2007N/A12.5420 12/31/200812.5427.5190 12/31/20097.5199.83026 12/31/20109.83010.8580 VISR 52.10% 12/31/2007N/A12.6110 12/31/200812.6117.5722 12/31/20097.5729.9145 12/31/20109.91410.9677 VISR 62.40% 12/31/2007N/A12.4730 12/31/200812.4737.4670 12/31/20097.4679.74722 12/31/20109.74710.7501 VISR 71.85% 12/31/2008N/A7.6610 12/31/20097.66110.0560 12/31/201010.05611.1521 VISR 82.15% 12/31/2008N/A7.5540 12/31/20097.5549.8860 12/31/20109.88610.9310 VISR 92.00% 12/31/2008N/A7.6070 12/31/20097.6079.9710 12/31/20109.97111.0410 AZL MFS Investors Trust Fund VISR 102.30% 12/31/2008N/A8.4970 12/31/20098.49712.6050 12/31/201012.60513.6750 VISR 111.55% 12/31/2008N/A8.7344 12/31/20098.73413.0549 12/31/201013.05414.2698 VISR 131.60% 12/31/2008N/A8.7180 12/31/20098.71813.0240 12/31/201013.02414.2290 VISR 152.40% 12/31/2008N/A8.4651 12/31/20098.46512.5461 12/31/201012.54613.5971 VISR 162.70% 12/31/2008N/A8.3720 12/31/20098.37212.3710 12/31/201012.37113.3680 VISR 172.55% 12/31/2008N/A8.41910 12/31/20098.41912.4589 12/31/201012.45813.4829 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 182.85% 12/31/2008N/A8.3263 12/31/20098.32612.2852 12/31/201012.28513.2542 VISR 192.30% 12/31/2008N/A8.4976 12/31/20098.49712.6057 12/31/201012.60513.6750 VISR 21.45% 12/31/2007N/A14.8510 12/31/200814.8518.76613 12/31/20098.76613.1161 12/31/201013.11614.3510 VISR 202.60% 12/31/2008N/A8.4030 12/31/20098.40312.4290 12/31/201012.42913.4440 VISR 212.45% 12/31/2008N/A8.4500 12/31/20098.45012.5173 12/31/201012.51713.5593 VISR 222.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 12/31/201012.34213.3300 VISR 232.00% 12/31/2008N/A8.5912 12/31/20098.59112.7833 12/31/201012.78313.9093 VISR 252.55% 12/31/2008N/A8.4194 12/31/20098.41912.4580 12/31/201012.45813.4820 VISR 262.85% 12/31/2008N/A8.3260 12/31/20098.32612.2850 12/31/201012.28513.2540 VISR 272.70% 12/31/2008N/A8.3720 12/31/20098.37212.3710 12/31/201012.37113.3680 VISR 283.00% 12/31/2008N/A8.2810 12/31/20098.28112.2000 12/31/201012.20013.1430 VISR 292.45% 12/31/2008N/A8.4500 12/31/20098.45012.5170 12/31/201012.51713.5590 VISR 31.95% 12/31/2007N/A14.6540 12/31/200814.6548.60713 12/31/20098.60712.81322 12/31/201012.81313.94936 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 43 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 302.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 12/31/201012.34213.3300 VISR 312.60% 12/31/2008N/A8.4030 12/31/20098.40312.4290 12/31/201012.42913.4440 VISR 322.90% 12/31/2008N/A8.3110 12/31/20098.31112.2560 12/31/201012.25613.2170 VISR 331.70% 12/31/2009N/A12.9635 12/31/201012.96314.1484 VISR 343.15% 12/31/2009N/A12.1140 12/31/201012.11413.0310 VISR 352.55% 12/31/2009N/A12.4581 12/31/201012.45813.4820 VISR 363.00% 12/31/2009N/A12.2000 12/31/201012.20013.1430 VISR 392.05% 12/31/2009N/A12.7540 12/31/201012.75413.8710 VISR 42.25% 12/31/2007N/A14.5370 12/31/200814.5378.5123 12/31/20098.51212.6343 12/31/201012.63413.7132 VISR 52.10% 12/31/2007N/A14.5950 12/31/200814.5958.5596 12/31/20098.55912.7239 12/31/201012.72313.83131 VISR 62.40% 12/31/2007N/A14.4790 12/31/200814.4798.4654 12/31/20098.46512.5465 12/31/201012.54613.5975 VISR 71.85% 12/31/2008N/A8.6384 12/31/20098.63812.8733 12/31/201012.87314.0284 VISR 82.15% 12/31/2008N/A8.5440 12/31/20098.54412.6940 12/31/201012.69413.7921 VISR 92.00% 12/31/2008N/A8.5910 12/31/20098.59112.7830 12/31/201012.78313.9095 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Mid Cap Index Fund VISR 102.30% 12/31/2010N/A10.6060 VISR 111.55% 12/31/2010N/A10.6601 VISR 131.60% 12/31/2010N/A10.6560 VISR 152.40% 12/31/2010N/A10.5990 VISR 162.70% 12/31/2010N/A10.5770 VISR 172.55% 12/31/2010N/A10.5880 VISR 182.85% 12/31/2010N/A10.5670 VISR 192.30% 12/31/2010N/A10.6060 VISR 21.45% 12/31/2010N/A10.6672 VISR 202.60% 12/31/2010N/A10.5840 VISR 212.45% 12/31/2010N/A10.5950 VISR 222.75% 12/31/2010N/A10.5740 VISR 232.00% 12/31/2010N/A10.6270 VISR 252.55% 12/31/2010N/A10.5880 VISR 262.85% 12/31/2010N/A10.5670 VISR 272.70% 12/31/2010N/A10.5770 VISR 283.00% 12/31/2010N/A10.5560 VISR 292.45% 12/31/2010N/A10.5950 VISR 31.95% 12/31/2010N/A10.6317 VISR 302.75% 12/31/2010N/A10.5740 VISR 312.60% 12/31/2010N/A10.5840 VISR 322.90% 12/31/2010N/A10.5630 VISR 331.70% 12/31/2010N/A10.64917 VISR 343.15% 12/31/2010N/A10.5450 VISR 352.55% 12/31/2010N/A10.5880 VISR 363.00% 12/31/2010N/A10.5560 VISR 392.05% 12/31/2010N/A10.6240 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 44 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 42.25% 12/31/2010N/A10.6090 VISR 52.10% 12/31/2010N/A10.6202 VISR 62.40% 12/31/2010N/A10.5990 VISR 71.85% 12/31/2010N/A10.6380 VISR 82.15% 12/31/2010N/A10.6171 VISR 92.00% 12/31/2010N/A10.6273 AZL Money Market Fund VISR 102.30% 12/31/2008N/A10.3710 12/31/200910.37110.1570 12/31/201010.1579.9270 VISR 111.55% 12/31/2008N/A11.08956 12/31/200911.08910.94223 12/31/201010.94210.7741 VISR 131.60% 12/31/2008N/A11.0430 12/31/200911.04310.8910 12/31/201010.89110.7190 VISR 152.40% 12/31/2008N/A10.2790 12/31/200910.27910.0570 12/31/201010.0579.8191 VISR 162.70% 12/31/2008N/A10.0070 12/31/200910.0079.7620 12/31/20109.7629.5020 VISR 172.55% 12/31/2008N/A10.14211 12/31/200910.1429.9080 12/31/20109.9089.6590 VISR 182.85% 12/31/2008N/A9.8740 12/31/20099.8749.6170 12/31/20109.6179.3480 VISR 192.30% 12/31/2008N/A10.3710 12/31/200910.37110.1570 12/31/201010.1579.9270 VISR 21.45% 12/31/2007N/A11.0810 12/31/200811.08111.18821 12/31/200911.18811.05146 12/31/201011.05110.89331 VISR 202.60% 12/31/2008N/A10.0970 12/31/200910.0979.8590 12/31/20109.8599.6070 VISR 212.45% 12/31/2008N/A10.2330 12/31/200910.23310.0070 12/31/201010.0079.7650 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 222.75% 12/31/2008N/A9.9620 12/31/20099.9629.7130 12/31/20109.7139.4510 VISR 232.00% 12/31/2008N/A10.65219 12/31/200910.65210.46419 12/31/201010.46410.2580 VISR 252.55% 12/31/2008N/A10.1420 12/31/200910.1429.90840 12/31/20109.9089.65914 VISR 262.85% 12/31/2008N/A9.8740 12/31/20099.8749.617106 12/31/20109.6179.3480 VISR 272.70% 12/31/2008N/A10.0070 12/31/200910.0079.7621 12/31/20109.7629.5020 VISR 283.00% 12/31/2008N/A9.7430 12/31/20099.7439.4750 12/31/20109.4759.1960 VISR 292.45% 12/31/2008N/A10.2330 12/31/200910.23310.0070 12/31/201010.0079.7650 VISR 31.95% 12/31/2007N/A10.6510 12/31/200810.65110.700173 12/31/200910.70010.51644 12/31/201010.51610.31457 VISR 302.75% 12/31/2008N/A9.9620 12/31/20099.9629.7130 12/31/20109.7139.4510 VISR 312.60% 12/31/2008N/A10.0970 12/31/200910.0979.8590 12/31/20109.8599.6070 VISR 322.90% 12/31/2008N/A9.8300 12/31/20099.8309.5700 12/31/20109.5709.2970 VISR 331.70% 12/31/2009N/A10.78014 12/31/201010.78010.5993 VISR 343.15% 12/31/2009N/A9.3350 12/31/20109.3359.0460 VISR 352.55% 12/31/2009N/A9.9080 12/31/20109.9089.6590 VISR 363.00% 12/31/2009N/A9.4750 12/31/20109.4759.1960 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 45 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 392.05% 12/31/2009N/A10.4120 12/31/201010.41210.2020 VISR 42.25% 12/31/2007N/A10.4010 12/31/200810.40110.4174 12/31/200910.41710.20812 12/31/201010.2089.98132 VISR 52.10% 12/31/2007N/A10.5250 12/31/200810.52510.557132 12/31/200910.55710.36167 12/31/201010.36110.14645 VISR 62.40% 12/31/2007N/A10.2780 12/31/200810.27810.27919 12/31/200910.27910.05714 12/31/201010.0579.81938 VISR 71.85% 12/31/2008N/A10.7960 12/31/200910.79610.6214 12/31/201010.62110.42711 VISR 82.15% 12/31/2008N/A10.5100 12/31/200910.51010.3091 12/31/201010.30910.0911 VISR 92.00% 12/31/2008N/A10.6520 12/31/200910.65210.4641 12/31/201010.46410.2583 AZL Morgan Stanley Global Real Estate Fund VISR 102.30% 12/31/2008N/A5.6580 12/31/20095.6587.7520 12/31/20107.7529.1561 VISR 111.55% 12/31/2008N/A5.7732 12/31/20095.7737.9687 12/31/20107.9689.4836 VISR 131.60% 12/31/2008N/A5.7650 12/31/20095.7657.9540 12/31/20107.9549.4610 VISR 152.40% 12/31/2008N/A5.6430 12/31/20095.6437.7230 12/31/20107.7239.1130 VISR 162.70% 12/31/2008N/A5.5980 12/31/20095.5987.6390 12/31/20107.6398.9860 VISR 172.55% 12/31/2008N/A5.6203 12/31/20095.6207.6812 12/31/20107.6819.0492 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 182.85% 12/31/2008N/A5.5751 12/31/20095.5757.5971 12/31/20107.5978.9231 VISR 192.30% 12/31/2008N/A5.6580 12/31/20095.6587.7520 12/31/20107.7529.1560 VISR 21.45% 12/31/2007N/A10.8430 12/31/200810.8435.78914 12/31/20095.7897.99813 12/31/20107.9989.52811 VISR 202.60% 12/31/2008N/A5.6130 12/31/20095.6137.6670 12/31/20107.6679.0280 VISR 212.45% 12/31/2008N/A5.6350 12/31/20095.6357.7091 12/31/20107.7099.0921 VISR 222.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 12/31/20107.6258.9650 VISR 232.00% 12/31/2008N/A5.7040 12/31/20095.7047.8380 12/31/20107.8389.2851 VISR 252.55% 12/31/2008N/A5.6200 12/31/20095.6207.6810 12/31/20107.6819.0490 VISR 262.85% 12/31/2008N/A5.5750 12/31/20095.5757.5970 12/31/20107.5978.9230 VISR 272.70% 12/31/2008N/A5.5980 12/31/20095.5987.6390 12/31/20107.6398.9860 VISR 283.00% 12/31/2008N/A5.5540 12/31/20095.5547.5550 12/31/20107.5558.8620 VISR 292.45% 12/31/2008N/A5.6350 12/31/20095.6357.7090 12/31/20107.7099.0920 VISR 31.95% 12/31/2007N/A10.7520 12/31/200810.7525.7113 12/31/20095.7117.8528 12/31/20107.8529.30724 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 46 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 302.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 12/31/20107.6258.9650 VISR 312.60% 12/31/2008N/A5.6130 12/31/20095.6137.6670 12/31/20107.6679.0280 VISR 322.90% 12/31/2008N/A5.5680 12/31/20095.5687.5830 12/31/20107.5838.9020 VISR 331.70% 12/31/2009N/A7.92519 12/31/20107.9259.4169 VISR 343.15% 12/31/2009N/A7.5140 12/31/20107.5148.7990 VISR 352.55% 12/31/2009N/A7.6810 12/31/20107.6819.0490 VISR 363.00% 12/31/2009N/A7.5550 12/31/20107.5558.8620 VISR 392.05% 12/31/2009N/A7.8240 12/31/20107.8249.2640 VISR 42.25% 12/31/2007N/A10.6980 12/31/200810.6985.6664 12/31/20095.6667.76611 12/31/20107.7669.1774 VISR 52.10% 12/31/2007N/A10.7250 12/31/200810.7255.68910 12/31/20095.6897.80914 12/31/20107.8099.24221 VISR 62.40% 12/31/2007N/A10.6710 12/31/200810.6715.6436 12/31/20095.6437.7236 12/31/20107.7239.1137 VISR 71.85% 12/31/2008N/A5.7270 12/31/20095.7277.8810 12/31/20107.8819.3512 VISR 82.15% 12/31/2008N/A5.6810 12/31/20095.6817.7951 12/31/20107.7959.2202 VISR 92.00% 12/31/2008N/A5.7040 12/31/20095.7047.8381 12/31/20107.8389.2851 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Morgan Stanley Mid Cap Growth Fund VISR 102.30% 12/31/2008N/A7.6710 12/31/20097.67111.8200 12/31/201011.82015.3050 VISR 111.55% 12/31/2008N/A8.12615 12/31/20098.12612.61519 12/31/201012.61516.45720 VISR 131.60% 12/31/2008N/A7.8540 12/31/20097.85412.1862 12/31/201012.18615.8912 VISR 152.40% 12/31/2008N/A7.6130 12/31/20097.61311.7180 12/31/201011.71815.1580 VISR 162.70% 12/31/2008N/A7.4390 12/31/20097.43911.4160 12/31/201011.41614.7240 VISR 172.55% 12/31/2008N/A7.5250 12/31/20097.52511.5660 12/31/201011.56614.9390 VISR 182.85% 12/31/2008N/A7.3540 12/31/20097.35411.2690 12/31/201011.26914.5120 VISR 192.30% 12/31/2008N/A7.6710 12/31/20097.67111.8200 12/31/201011.82015.3050 VISR 21.45% 12/31/2007N/A16.1390 12/31/200816.1398.1894 12/31/20098.18912.7257 12/31/201012.72516.6174 VISR 202.60% 12/31/2008N/A7.4970 12/31/20097.49711.5160 12/31/201011.51614.8670 VISR 212.45% 12/31/2008N/A7.5830 12/31/20097.58311.6670 12/31/201011.66715.0840 VISR 222.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 12/31/201011.36714.6530 VISR 232.00% 12/31/2008N/A7.8500 12/31/20097.85012.1310 12/31/201012.13115.7560 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 47 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 252.55% 12/31/2008N/A7.5250 12/31/20097.52511.5660 12/31/201011.56614.9390 VISR 262.85% 12/31/2008N/A7.3540 12/31/20097.35411.2690 12/31/201011.26914.5120 VISR 272.70% 12/31/2008N/A7.4391 12/31/20097.43911.4161 12/31/201011.41614.7240 VISR 283.00% 12/31/2008N/A7.2703 12/31/20097.27011.1232 12/31/201011.12314.3032 VISR 292.45% 12/31/2008N/A7.5830 12/31/20097.58311.6670 12/31/201011.66715.0840 VISR 31.95% 12/31/2007N/A15.6090 12/31/200815.6097.88014 12/31/20097.88012.18418 12/31/201012.18415.83244 VISR 302.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 12/31/201011.36714.6530 VISR 312.60% 12/31/2008N/A7.4970 12/31/20097.49711.5160 12/31/201011.51614.8670 VISR 322.90% 12/31/2008N/A7.3260 12/31/20097.32611.2200 12/31/201011.22014.4420 VISR 331.70% 12/31/2009N/A12.45118 12/31/201012.45116.22020 VISR 343.15% 12/31/2009N/A10.9790 12/31/201010.97914.0960 VISR 352.55% 12/31/2009N/A11.5660 12/31/201011.56614.9390 VISR 363.00% 12/31/2009N/A11.1230 12/31/201011.12314.3030 VISR 392.05% 12/31/2009N/A12.0790 12/31/201012.07915.6800 VISR 42.25% 12/31/2007N/A15.3000 12/31/200815.3007.70127 12/31/20097.70111.87126 12/31/201011.87115.3791 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2007N/A15.4540 12/31/200815.4547.7904 12/31/20097.79012.02714 12/31/201012.02715.60419 VISR 62.40% 12/31/2007N/A15.1470 12/31/200815.1477.6139 12/31/20097.61311.71810 12/31/201011.71815.1587 VISR 71.85% 12/31/2008N/A7.9411 12/31/20097.94112.2901 12/31/201012.29015.9863 VISR 82.15% 12/31/2008N/A7.7600 12/31/20097.76011.9751 12/31/201011.97515.5291 VISR 92.00% 12/31/2008N/A7.8500 12/31/20097.85012.1313 12/31/201012.13115.7569 AZL S&P 500 Index Fund VISR 102.30% 12/31/2008N/A5.9880 12/31/20095.9887.3350 12/31/20107.3358.2130 VISR 111.55% 12/31/2008N/A6.0632 12/31/20096.0637.48443 12/31/20107.4848.44345 VISR 131.60% 12/31/2008N/A6.0580 12/31/20096.0587.4740 12/31/20107.4748.4270 VISR 152.40% 12/31/2008N/A5.9780 12/31/20095.9787.3160 12/31/20107.3168.1830 VISR 162.70% 12/31/2008N/A5.9480 12/31/20095.9487.2570 12/31/20107.2578.0930 VISR 172.55% 12/31/2008N/A5.9630 12/31/20095.9637.2860 12/31/20107.2868.1380 VISR 182.85% 12/31/2008N/A5.9330 12/31/20095.9337.2280 12/31/20107.2288.0490 VISR 192.30% 12/31/2008N/A5.9880 12/31/20095.9887.3350 12/31/20107.3358.2130 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 48 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2007N/A9.8791 12/31/20089.8796.0742 12/31/20096.0747.50419 12/31/20107.5048.4745 VISR 202.60% 12/31/2008N/A5.9580 12/31/20095.9587.2770 12/31/20107.2778.1230 VISR 212.45% 12/31/2008N/A5.9730 12/31/20095.9737.3060 12/31/20107.3068.1680 VISR 222.75% 12/31/2008N/A5.9430 12/31/20095.9437.2480 12/31/20107.2488.0790 VISR 232.00% 12/31/2008N/A6.0180 12/31/20096.0187.3944 12/31/20107.3948.3042 VISR 252.55% 12/31/2008N/A5.9630 12/31/20095.9637.2860 12/31/20107.2868.1382 VISR 262.85% 12/31/2008N/A5.9330 12/31/20095.9337.2280 12/31/20107.2288.0490 VISR 272.70% 12/31/2008N/A5.9480 12/31/20095.9487.2570 12/31/20107.2578.0930 VISR 283.00% 12/31/2008N/A5.9180 12/31/20095.9187.1990 12/31/20107.1998.0050 VISR 292.45% 12/31/2008N/A5.9730 12/31/20095.9737.3060 12/31/20107.3068.1680 VISR 31.95% 12/31/2007N/A9.8460 12/31/20089.8466.02350 12/31/20096.0237.40492 12/31/20107.4048.320104 VISR 302.75% 12/31/2008N/A5.9430 12/31/20095.9437.2480 12/31/20107.2488.0790 VISR 312.60% 12/31/2008N/A5.9580 12/31/20095.9587.2770 12/31/20107.2778.1230 VISR 322.90% 12/31/2008N/A5.9280 12/31/20095.9287.2190 12/31/20107.2198.0340 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 331.70% 12/31/2009N/A7.45443 12/31/20107.4548.39639 VISR 343.15% 12/31/2009N/A7.1700 12/31/20107.1707.9610 VISR 352.55% 12/31/2009N/A7.2864 12/31/20107.2868.1380 VISR 363.00% 12/31/2009N/A7.1990 12/31/20107.1998.0050 VISR 392.05% 12/31/2009N/A7.3850 12/31/20107.3858.2890 VISR 42.25% 12/31/2007N/A9.8260 12/31/20089.8265.9930 12/31/20095.9937.34530 12/31/20107.3458.22833 VISR 52.10% 12/31/2007N/A9.8360 12/31/20089.8366.0085 12/31/20096.0087.37578 12/31/20107.3758.27474 VISR 62.40% 12/31/2007N/A9.8160 12/31/20089.8165.9783 12/31/20095.9787.31617 12/31/20107.3168.18318 VISR 71.85% 12/31/2008N/A6.0330 12/31/20096.0337.42413 12/31/20107.4248.35015 VISR 82.15% 12/31/2008N/A6.0030 12/31/20096.0037.3650 12/31/20107.3658.2592 VISR 92.00% 12/31/2008N/A6.0183 12/31/20096.0187.39459 12/31/20107.3948.30464 AZL Schroder Emerging Markets Equity Fund VISR 102.30% 12/31/2008N/A6.2320 12/31/20096.23210.4610 12/31/201010.46111.4910 VISR 111.55% 12/31/2008N/A6.3583 12/31/20096.35810.75314 12/31/201010.75311.90113 VISR 131.60% 12/31/2008N/A6.3500 12/31/20096.35010.7340 12/31/201010.73411.8740 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 49 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 152.40% 12/31/2008N/A6.2150 12/31/20096.21510.4230 12/31/201010.42311.4370 VISR 162.70% 12/31/2008N/A6.1650 12/31/20096.16510.3080 12/31/201010.30811.2780 VISR 172.55% 12/31/2008N/A6.1900 12/31/20096.19010.3650 12/31/201010.36511.3570 VISR 182.85% 12/31/2008N/A6.1400 12/31/20096.14010.2510 12/31/201010.25111.1990 VISR 192.30% 12/31/2008N/A6.2320 12/31/20096.23210.4610 12/31/201010.46111.4912 VISR 21.45% 12/31/2007N/A13.4440 12/31/200813.4446.3753 12/31/20096.37510.7935 12/31/201010.79311.9574 VISR 202.60% 12/31/2008N/A6.1820 12/31/20096.18210.3460 12/31/201010.34611.3310 VISR 212.45% 12/31/2008N/A6.2070 12/31/20096.20710.4040 12/31/201010.40411.4110 VISR 222.75% 12/31/2008N/A6.1570 12/31/20096.15710.2890 12/31/201010.28911.2520 VISR 232.00% 12/31/2008N/A6.2820 12/31/20096.28210.5771 12/31/201010.57711.6541 VISR 252.55% 12/31/2008N/A6.1900 12/31/20096.19010.3650 12/31/201010.36511.3570 VISR 262.85% 12/31/2008N/A6.1400 12/31/20096.14010.2510 12/31/201010.25111.1990 VISR 272.70% 12/31/2008N/A6.1650 12/31/20096.16510.3080 12/31/201010.30811.2780 VISR 283.00% 12/31/2008N/A6.1162 12/31/20096.11610.1962 12/31/201010.19611.1222 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 292.45% 12/31/2008N/A6.2070 12/31/20096.20710.4040 12/31/201010.40411.4110 VISR 31.95% 12/31/2007N/A13.3320 12/31/200813.3326.29014 12/31/20096.29010.59714 12/31/201010.59711.68131 VISR 302.75% 12/31/2008N/A6.1570 12/31/20096.15710.2890 12/31/201010.28911.2520 VISR 312.60% 12/31/2008N/A6.1820 12/31/20096.18210.3460 12/31/201010.34611.3310 VISR 322.90% 12/31/2008N/A6.1320 12/31/20096.13210.2330 12/31/201010.23311.1730 VISR 331.70% 12/31/2009N/A10.69416 12/31/201010.69411.81814 VISR 343.15% 12/31/2009N/A10.1390 12/31/201010.13911.0430 VISR 352.55% 12/31/2009N/A10.3650 12/31/201010.36511.3570 VISR 363.00% 12/31/2009N/A10.1960 12/31/201010.19611.1220 VISR 392.05% 12/31/2009N/A10.5580 12/31/201010.55811.6270 VISR 42.25% 12/31/2007N/A13.2650 12/31/200813.2656.2400 12/31/20096.24010.4804 12/31/201010.48011.5181 VISR 52.10% 12/31/2007N/A13.2980 12/31/200813.2986.2653 12/31/20096.26510.53839 12/31/201010.53811.59946 VISR 62.40% 12/31/2007N/A13.2320 12/31/200813.2326.2152 12/31/20096.21510.4233 12/31/201010.42311.4375 VISR 71.85% 12/31/2008N/A6.3075 12/31/20096.30710.6365 12/31/201010.63611.7367 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 50 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 82.15% 12/31/2008N/A6.2570 12/31/20096.25710.5191 12/31/201010.51911.5720 VISR 92.00% 12/31/2008N/A6.2820 12/31/20096.28210.5771 12/31/201010.57711.6544 AZL Small Cap Stock Index Fund VISR 102.30% 12/31/2008N/A6.2580 12/31/20096.2587.6350 12/31/20107.6359.3630 VISR 111.55% 12/31/2008N/A6.3371 12/31/20096.3377.7893 12/31/20107.7899.6242 VISR 131.60% 12/31/2008N/A6.3310 12/31/20096.3317.7790 12/31/20107.7799.6070 VISR 152.40% 12/31/2008N/A6.2471 12/31/20096.2477.6141 12/31/20107.6149.3281 VISR 162.70% 12/31/2008N/A6.2160 12/31/20096.2167.5530 12/31/20107.5539.2260 VISR 172.55% 12/31/2008N/A6.2320 12/31/20096.2327.5840 12/31/20107.5849.2770 VISR 182.85% 12/31/2008N/A6.2000 12/31/20096.2007.5230 12/31/20107.5239.1750 VISR 192.30% 12/31/2008N/A6.2580 12/31/20096.2587.6350 12/31/20107.6359.3630 VISR 21.45% 12/31/2007N/A9.3260 12/31/20089.3266.3477 12/31/20096.3477.8107 12/31/20107.8109.6606 VISR 202.60% 12/31/2008N/A6.2260 12/31/20096.2267.5740 12/31/20107.5749.2600 VISR 212.45% 12/31/2008N/A6.2420 12/31/20096.2427.6040 12/31/20107.6049.3110 VISR 222.75% 12/31/2008N/A6.2110 12/31/20096.2117.5430 12/31/20107.5439.2090 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 232.00% 12/31/2008N/A6.2890 12/31/20096.2897.6960 12/31/20107.6969.4670 VISR 252.55% 12/31/2008N/A6.2320 12/31/20096.2327.5840 12/31/20107.5849.2770 VISR 262.85% 12/31/2008N/A6.2000 12/31/20096.2007.5230 12/31/20107.5239.1750 VISR 272.70% 12/31/2008N/A6.2160 12/31/20096.2167.5530 12/31/20107.5539.2260 VISR 283.00% 12/31/2008N/A6.1850 12/31/20096.1857.4930 12/31/20107.4939.1250 VISR 292.45% 12/31/2008N/A6.2420 12/31/20096.2427.6040 12/31/20107.6049.3110 VISR 31.95% 12/31/2007N/A9.2950 12/31/20089.2956.2944 12/31/20096.2947.70612 12/31/20107.7069.4849 VISR 302.75% 12/31/2008N/A6.2110 12/31/20096.2117.5430 12/31/20107.5439.2090 VISR 312.60% 12/31/2008N/A6.2260 12/31/20096.2267.5740 12/31/20107.5749.2600 VISR 322.90% 12/31/2008N/A6.1950 12/31/20096.1957.5130 12/31/20107.5139.1590 VISR 331.70% 12/31/2009N/A7.7583 12/31/20107.7589.5716 VISR 343.15% 12/31/2009N/A7.4630 12/31/20107.4639.0750 VISR 352.55% 12/31/2009N/A7.5840 12/31/20107.5849.2770 VISR 363.00% 12/31/2009N/A7.4930 12/31/20107.4939.1250 VISR 392.05% 12/31/2009N/A7.6860 12/31/20107.6869.4490 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 51 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 42.25% 12/31/2007N/A9.2760 12/31/20089.2766.2630 12/31/20096.2637.6454 12/31/20107.6459.3800 VISR 52.10% 12/31/2007N/A9.2850 12/31/20089.2856.2795 12/31/20096.2797.67613 12/31/20107.6769.43212 VISR 62.40% 12/31/2007N/A9.2670 12/31/20089.2676.2471 12/31/20096.2477.6141 12/31/20107.6149.3281 VISR 71.85% 12/31/2008N/A6.3050 12/31/20096.3057.7270 12/31/20107.7279.5190 VISR 82.15% 12/31/2008N/A6.2730 12/31/20096.2737.6650 12/31/20107.6659.4150 VISR 92.00% 12/31/2008N/A6.2891 12/31/20096.2897.6962 12/31/20107.6969.4672 AZL Turner Quantitative Small Cap Growth Fund VISR 102.30% 12/31/2008N/A6.9020 12/31/20096.9028.8630 12/31/20108.86311.1590 VISR 111.55% 12/31/2008N/A7.0950 12/31/20097.0959.1791 12/31/20109.17911.6443 VISR 131.60% 12/31/2008N/A7.0820 12/31/20097.0829.1580 12/31/20109.15811.6110 VISR 152.40% 12/31/2008N/A6.8770 12/31/20096.8778.8220 12/31/20108.82211.0960 VISR 162.70% 12/31/2008N/A6.8010 12/31/20096.8018.6990 12/31/20108.69910.9080 VISR 172.55% 12/31/2008N/A6.8390 12/31/20096.8398.7600 12/31/20108.76011.0020 VISR 182.85% 12/31/2008N/A6.7641 12/31/20096.7648.6381 12/31/20108.63810.8161 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 192.30% 12/31/2008N/A6.9024 12/31/20096.9028.8634 12/31/20108.86311.1592 VISR 21.45% 12/31/2007N/A12.7550 12/31/200812.7557.1210 12/31/20097.1219.2230 12/31/20109.22311.7110 VISR 202.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 12/31/20108.74010.9710 VISR 212.45% 12/31/2008N/A6.8640 12/31/20096.8648.8010 12/31/20108.80111.0640 VISR 222.75% 12/31/2008N/A6.7890 12/31/20096.7898.6790 12/31/20108.67910.8780 VISR 232.00% 12/31/2008N/A6.9791 12/31/20096.9798.9891 12/31/20108.98911.3511 VISR 252.55% 12/31/2008N/A6.8390 12/31/20096.8398.7600 12/31/20108.76011.0020 VISR 262.85% 12/31/2008N/A6.7640 12/31/20096.7648.6380 12/31/20108.63810.8160 VISR 272.70% 12/31/2008N/A6.8010 12/31/20096.8018.6990 12/31/20108.69910.9080 VISR 283.00% 12/31/2008N/A6.7270 12/31/20096.7278.5790 12/31/20108.57910.7250 VISR 292.45% 12/31/2008N/A6.8640 12/31/20096.8648.8010 12/31/20108.80111.0640 VISR 31.95% 12/31/2007N/A12.5850 12/31/200812.5856.9920 12/31/20096.9929.0103 12/31/20109.01011.3838 VISR 302.75% 12/31/2008N/A6.7890 12/31/20096.7898.6790 12/31/20108.67910.8780 VISR 312.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 12/31/20108.74010.9710 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 52 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 322.90% 12/31/2008N/A6.7520 12/31/20096.7528.6180 12/31/20108.61810.7850 VISR 331.70% 12/31/2009N/A9.1155 12/31/20109.11511.54515 VISR 343.15% 12/31/2009N/A8.5180 12/31/20108.51810.6340 VISR 352.55% 12/31/2009N/A8.7600 12/31/20108.76011.0020 VISR 363.00% 12/31/2009N/A8.5790 12/31/20108.57910.7250 VISR 392.05% 12/31/2009N/A8.9680 12/31/20108.96811.3190 VISR 42.25% 12/31/2007N/A12.4850 12/31/200812.4856.9150 12/31/20096.9158.8840 12/31/20108.88411.1910 VISR 52.10% 12/31/2007N/A12.5350 12/31/200812.5356.9530 12/31/20096.9538.9473 12/31/20108.94711.2862 VISR 62.40% 12/31/2007N/A12.4350 12/31/200812.4356.8772 12/31/20096.8778.8223 12/31/20108.82211.0963 VISR 71.85% 12/31/2008N/A7.0170 12/31/20097.0179.0520 12/31/20109.05211.4481 VISR 82.15% 12/31/2008N/A6.9400 12/31/20096.9408.9260 12/31/20108.92611.2541 VISR 92.00% 12/31/2008N/A6.9790 12/31/20096.9798.9890 12/31/20108.98911.3510 BlackRock Global Allocation V.I. Fund VISR 102.30% 12/31/2008N/A7.8720 12/31/20097.8729.3020 12/31/20109.3029.9780 VISR 111.55% 12/31/2008N/A13.66511 12/31/200913.66516.26911 12/31/201016.26917.58320 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 131.60% 12/31/2008N/A7.9090 12/31/20097.9099.4112 12/31/20109.41110.1662 VISR 152.40% 12/31/2008N/A7.8660 12/31/20097.8669.2860 12/31/20109.2869.9510 VISR 162.70% 12/31/2008N/A7.8510 12/31/20097.8519.2400 12/31/20109.2409.8710 VISR 172.55% 12/31/2008N/A7.8580 12/31/20097.8589.26337 12/31/20109.2639.91138 VISR 182.85% 12/31/2008N/A7.8430 12/31/20097.8439.2170 12/31/20109.2179.8320 VISR 192.30% 12/31/2008N/A7.8720 12/31/20097.8729.3020 12/31/20109.3029.9780 VISR 21.45% 12/31/2008N/A7.9176 12/31/20097.9179.43521 12/31/20109.43510.20721 VISR 202.60% 12/31/2008N/A7.8560 12/31/20097.8569.2550 12/31/20109.2559.8980 VISR 212.45% 12/31/2008N/A7.8640 12/31/20097.8649.2780 12/31/20109.2789.9380 VISR 222.75% 12/31/2008N/A7.8480 12/31/20097.8489.2320 12/31/20109.2329.8580 VISR 232.00% 12/31/2008N/A7.8883 12/31/20097.8889.34912 12/31/20109.34910.05825 VISR 252.55% 12/31/2008N/A7.8580 12/31/20097.8589.26324 12/31/20109.2639.91161 VISR 262.85% 12/31/2008N/A7.8430 12/31/20097.8439.2177 12/31/20109.2179.8327 VISR 272.70% 12/31/2008N/A7.8510 12/31/20097.8519.2400 12/31/20109.2409.8710 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 53 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 283.00% 12/31/2008N/A7.8350 12/31/20097.8359.1940 12/31/20109.1949.7930 VISR 292.45% 12/31/2008N/A7.8640 12/31/20097.8649.2780 12/31/20109.2789.9380 VISR 31.95% 12/31/2008N/A7.89049 12/31/20097.8909.356129 12/31/20109.35610.071138 VISR 302.75% 12/31/2008N/A7.8480 12/31/20097.8489.2320 12/31/20109.2329.8580 VISR 312.60% 12/31/2008N/A7.8560 12/31/20097.8569.2550 12/31/20109.2559.8980 VISR 322.90% 12/31/2008N/A7.8400 12/31/20097.8409.2090 12/31/20109.2099.8190 VISR 331.70% 12/31/2009N/A9.396224 12/31/20109.39610.139220 VISR 343.15% 12/31/2009N/A9.1710 12/31/20109.1719.7530 VISR 352.55% 12/31/2009N/A9.26346 12/31/20109.2639.91155 VISR 363.00% 12/31/2009N/A9.1940 12/31/20109.1949.7930 VISR 392.05% 12/31/2009N/A9.3410 12/31/20109.34110.0440 VISR 42.25% 12/31/2008N/A7.8743 12/31/20097.8749.310258 12/31/20109.3109.991259 VISR 52.10% 12/31/2008N/A7.882201 12/31/20097.8829.333425 12/31/20109.33310.031448 VISR 62.40% 12/31/2008N/A7.8664 12/31/20097.8669.28643 12/31/20109.2869.95151 VISR 71.85% 12/31/2008N/A7.8950 12/31/20097.8959.3728 12/31/20109.37210.09816 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 82.15% 12/31/2008N/A7.8800 12/31/20097.8809.3250 12/31/20109.32510.0180 VISR 92.00% 12/31/2008N/A7.8883 12/31/20097.8889.34926 12/31/20109.34910.05824 Davis VA Financial Portfolio VISR 102.30% 12/31/2008N/A7.7270 12/31/20097.72710.6610 12/31/201010.66111.5750 VISR 111.55% 12/31/2008N/A7.3780 12/31/20097.37810.2573 12/31/201010.25711.2202 VISR 131.60% 12/31/2008N/A8.1400 12/31/20098.14011.3090 12/31/201011.30912.3650 VISR 152.40% 12/31/2008N/A7.6590 12/31/20097.65910.5560 12/31/201010.55611.4490 VISR 162.70% 12/31/2008N/A7.4560 12/31/20097.45610.2460 12/31/201010.24611.0800 VISR 172.55% 12/31/2008N/A7.5570 12/31/20097.55710.4000 12/31/201010.40011.2630 VISR 182.85% 12/31/2008N/A7.3570 12/31/20097.35710.0950 12/31/201010.09510.9000 VISR 192.30% 12/31/2008N/A7.7273 12/31/20097.72710.6613 12/31/201010.66111.5750 VISR 21.45% 12/31/2007N/A15.7700 12/31/200815.7708.3360 12/31/20098.33611.6001 12/31/201011.60012.7021 VISR 202.60% 12/31/2008N/A7.5230 12/31/20097.52310.3490 12/31/201010.34911.2020 VISR 212.45% 12/31/2008N/A7.6240 12/31/20097.62410.5040 12/31/201010.50411.3870 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 54 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 222.75% 12/31/2008N/A7.4230 12/31/20097.42310.1960 12/31/201010.19611.0200 VISR 232.00% 12/31/2008N/A7.9370 12/31/20097.93710.9830 12/31/201010.98311.9610 VISR 252.55% 12/31/2008N/A7.5570 12/31/20097.55710.4000 12/31/201010.40011.2630 VISR 262.85% 12/31/2008N/A7.3570 12/31/20097.35710.0950 12/31/201010.09510.9000 VISR 272.70% 12/31/2008N/A7.4560 12/31/20097.45610.2460 12/31/201010.24611.0800 VISR 283.00% 12/31/2008N/A7.2590 12/31/20097.2599.9460 12/31/20109.94610.7230 VISR 292.45% 12/31/2008N/A7.6240 12/31/20097.62410.5040 12/31/201010.50411.3870 VISR 31.95% 12/31/2007N/A15.1570 12/31/200815.1577.9723 12/31/20097.97211.0386 12/31/201011.03812.02613 VISR 302.75% 12/31/2008N/A7.4230 12/31/20097.42310.1960 12/31/201010.19611.0200 VISR 312.60% 12/31/2008N/A7.5230 12/31/20097.52310.3490 12/31/201010.34911.2020 VISR 322.90% 12/31/2008N/A7.3240 12/31/20097.32410.0450 12/31/201010.04510.8410 VISR 331.70% 12/31/2009N/A11.3152 12/31/201011.31512.3592 VISR 343.15% 12/31/2009N/A9.7990 12/31/20109.79910.5490 VISR 352.55% 12/31/2009N/A10.4001 12/31/201010.40011.2630 VISR 363.00% 12/31/2009N/A9.9460 12/31/20109.94610.7230 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 392.05% 12/31/2009N/A10.9290 12/31/201010.92911.8960 VISR 42.25% 12/31/2007N/A14.8010 12/31/200814.8017.7621 12/31/20097.76210.7141 12/31/201010.71411.6391 VISR 52.10% 12/31/2007N/A14.9780 12/31/200814.9787.8663 12/31/20097.86610.8753 12/31/201010.87511.8315 VISR 62.40% 12/31/2007N/A14.6260 12/31/200814.6267.6592 12/31/20097.65910.5564 12/31/201010.55611.4494 VISR 71.85% 12/31/2008N/A8.0441 12/31/20098.04411.1481 12/31/201011.14812.1591 VISR 82.15% 12/31/2008N/A7.8310 12/31/20097.83110.8210 12/31/201010.82111.7670 VISR 92.00% 12/31/2008N/A7.9371 12/31/20097.93710.98312 12/31/201010.98311.9614 Franklin High Income Securities Fund VISR 102.30% 12/31/2008N/A15.6800 12/31/200915.68021.8660 12/31/201021.86624.2020 VISR 111.55% 12/31/2008N/A18.6159 12/31/200918.61526.15412 12/31/201026.15429.16612 VISR 131.60% 12/31/2008N/A18.8370 12/31/200918.83726.4520 12/31/201026.45229.4840 VISR 152.40% 12/31/2008N/A15.7110 12/31/200915.71121.8870 12/31/201021.88724.2010 VISR 162.70% 12/31/2008N/A14.7980 12/31/200914.79820.5540 12/31/201020.55422.6590 VISR 172.55% 12/31/2008N/A15.2480 12/31/200915.24821.2100 12/31/201021.21023.4170 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 55 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 182.85% 12/31/2008N/A14.3620 12/31/200914.36219.9180 12/31/201019.91821.9250 VISR 192.30% 12/31/2008N/A15.6800 12/31/200915.68021.8660 12/31/201021.86624.2021 VISR 21.45% 12/31/2007N/A24.5660 12/31/200824.56618.5520 12/31/200918.55226.0910 12/31/201026.09129.1250 VISR 202.60% 12/31/2008N/A15.0970 12/31/200915.09720.9890 12/31/201020.98923.1620 VISR 212.45% 12/31/2008N/A15.5550 12/31/200915.55521.6590 12/31/201021.65923.9370 VISR 222.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 12/31/201020.34022.4110 VISR 232.00% 12/31/2008N/A17.0160 12/31/200917.01623.8010 12/31/201023.80126.4230 VISR 252.55% 12/31/2008N/A15.2480 12/31/200915.24821.2100 12/31/201021.21023.4170 VISR 262.85% 12/31/2008N/A14.3620 12/31/200914.36219.9180 12/31/201019.91821.9250 VISR 272.70% 12/31/2008N/A14.7980 12/31/200914.79820.5540 12/31/201020.55422.6590 VISR 283.00% 12/31/2008N/A13.9380 12/31/200913.93819.3020 12/31/201019.30221.2150 VISR 292.45% 12/31/2008N/A15.5550 12/31/200915.55521.6590 12/31/201021.65923.9370 VISR 31.95% 12/31/2007N/A22.8740 12/31/200822.87417.1872 12/31/200917.18724.0523 12/31/201024.05226.71415 VISR 302.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 12/31/201020.34022.4110 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 312.60% 12/31/2008N/A15.0970 12/31/200915.09720.9890 12/31/201020.98923.1620 VISR 322.90% 12/31/2008N/A14.2190 12/31/200914.21919.7100 12/31/201019.71021.6850 VISR 331.70% 12/31/2009N/A25.3459 12/31/201025.34528.2215 VISR 343.15% 12/31/2009N/A18.7050 12/31/201018.70520.5270 VISR 352.55% 12/31/2009N/A21.2101 12/31/201021.21023.4171 VISR 363.00% 12/31/2009N/A19.3020 12/31/201019.30221.2150 VISR 392.05% 12/31/2009N/A23.5530 12/31/201023.55326.1340 VISR 42.25% 12/31/2007N/A21.6100 12/31/200821.61016.1880 12/31/200916.18822.58616 12/31/201022.58625.01215 VISR 52.10% 12/31/2007N/A22.2330 12/31/200822.23316.6801 12/31/200916.68023.30710 12/31/201023.30725.8499 VISR 62.40% 12/31/2007N/A21.0040 12/31/200821.00415.7110 12/31/200915.71121.8877 12/31/201021.88724.2017 VISR 71.85% 12/31/2008N/A17.5470 12/31/200917.54724.5800 12/31/201024.58027.3280 VISR 82.15% 12/31/2008N/A16.5360 12/31/200916.53623.0941 12/31/201023.09425.5990 VISR 92.00% 12/31/2008N/A17.0160 12/31/200917.01623.8013 12/31/201023.80126.4232 Franklin Income Securities Fund VISR 102.30% 12/31/2008N/A27.4970 12/31/200927.49736.4360 12/31/201036.43640.1200 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 56 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 111.55% 12/31/2008N/A32.6435 12/31/200932.64343.58113 12/31/201043.58148.34813 VISR 131.60% 12/31/2008N/A32.1730 12/31/200932.17342.9320 12/31/201042.93247.6050 VISR 152.40% 12/31/2008N/A27.5510 12/31/200927.55136.4710 12/31/201036.47140.1190 VISR 162.70% 12/31/2008N/A25.9500 12/31/200925.95034.2490 12/31/201034.24937.5620 VISR 172.55% 12/31/2008N/A26.7380 12/31/200926.73835.3430 12/31/201035.34338.8190 VISR 182.85% 12/31/2008N/A25.1850 12/31/200925.18533.1900 12/31/201033.19036.3450 VISR 192.30% 12/31/2008N/A27.4970 12/31/200927.49736.4360 12/31/201036.43640.1200 VISR 21.45% 12/31/2007N/A46.9240 12/31/200846.92432.5323 12/31/200932.53243.4768 12/31/201043.47648.2807 VISR 202.60% 12/31/2008N/A26.4730 12/31/200926.47334.9750 12/31/201034.97538.3950 VISR 212.45% 12/31/2008N/A27.2770 12/31/200927.27736.0910 12/31/201036.09139.6810 VISR 222.75% 12/31/2008N/A25.6920 12/31/200925.69233.8920 12/31/201033.89237.1510 VISR 232.00% 12/31/2008N/A29.8401 12/31/200929.84039.6603 12/31/201039.66043.8013 VISR 252.55% 12/31/2008N/A26.7384 12/31/200926.73835.3430 12/31/201035.34338.8190 VISR 262.85% 12/31/2008N/A25.1850 12/31/200925.18533.1900 12/31/201033.19036.3450 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 272.70% 12/31/2008N/A25.9500 12/31/200925.95034.2490 12/31/201034.24937.5620 VISR 283.00% 12/31/2008N/A24.4420 12/31/200924.44232.1630 12/31/201032.16335.1670 VISR 292.45% 12/31/2008N/A27.2770 12/31/200927.27736.0910 12/31/201036.09139.6810 VISR 31.95% 12/31/2007N/A43.6910 12/31/200843.69130.1398 12/31/200930.13940.07717 12/31/201040.07744.28427 VISR 302.75% 12/31/2008N/A25.6920 12/31/200925.69233.8920 12/31/201033.89237.1510 VISR 312.60% 12/31/2008N/A26.4730 12/31/200926.47334.9750 12/31/201034.97538.3950 VISR 322.90% 12/31/2008N/A24.9350 12/31/200924.93532.8440 12/31/201032.84435.9480 VISR 331.70% 12/31/2009N/A42.2330 12/31/201042.23346.7820 VISR 343.15% 12/31/2009N/A31.1680 12/31/201031.16834.0280 VISR 352.55% 12/31/2009N/A35.3430 12/31/201035.34338.8190 VISR 363.00% 12/31/2009N/A32.1630 12/31/201032.16335.1670 VISR 392.05% 12/31/2009N/A39.2460 12/31/201039.24643.3230 VISR 42.25% 12/31/2007N/A41.2760 12/31/200841.27628.3884 12/31/200928.38837.6366 12/31/201037.63641.4625 VISR 52.10% 12/31/2007N/A42.4670 12/31/200842.46729.2509 12/31/200929.25038.83713 12/31/201038.83742.85020 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 57 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 62.40% 12/31/2007N/A40.1200 12/31/200840.12027.5510 12/31/200927.55136.4711 12/31/201036.47140.1191 VISR 71.85% 12/31/2008N/A30.7700 12/31/200930.77040.9571 12/31/201040.95745.3022 VISR 82.15% 12/31/2008N/A28.9970 12/31/200928.99738.4820 12/31/201038.48242.4360 VISR 92.00% 12/31/2008N/A29.8400 12/31/200929.84039.6601 12/31/201039.66043.8012 Franklin Templeton VIP Founding Funds Allocation Fund VISR 102.30% 12/31/2008N/A5.7690 12/31/20095.7697.3430 12/31/20107.3437.9122 VISR 111.55% 12/31/2008N/A5.8341 12/31/20095.8347.4827 12/31/20107.4828.12213 VISR 131.60% 12/31/2008N/A5.8290 12/31/20095.8297.4720 12/31/20107.4728.1080 VISR 152.40% 12/31/2008N/A5.7600 12/31/20095.7607.3240 12/31/20107.3247.8840 VISR 162.70% 12/31/2008N/A5.7340 12/31/20095.7347.2700 12/31/20107.2707.8020 VISR 172.55% 12/31/2008N/A5.7476 12/31/20095.7477.2976 12/31/20107.2977.8436 VISR 182.85% 12/31/2008N/A5.7212 12/31/20095.7217.2432 12/31/20107.2437.7612 VISR 192.30% 12/31/2008N/A5.7690 12/31/20095.7697.3430 12/31/20107.3437.9120 VISR 21.45% 12/31/2007N/A9.2440 12/31/20089.2445.842123 12/31/20095.8427.500104 12/31/20107.5008.15046 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 202.60% 12/31/2008N/A5.7420 12/31/20095.7427.2880 12/31/20107.2887.8290 VISR 212.45% 12/31/2008N/A5.7550 12/31/20095.7557.3152 12/31/20107.3157.8702 VISR 222.75% 12/31/2008N/A5.7290 12/31/20095.7297.2600 12/31/20107.2607.7880 VISR 232.00% 12/31/2008N/A5.7950 12/31/20095.7957.3980 12/31/20107.3987.9950 VISR 252.55% 12/31/2008N/A5.7470 12/31/20095.7477.2970 12/31/20107.2977.8430 VISR 262.85% 12/31/2008N/A5.7210 12/31/20095.7217.2430 12/31/20107.2437.7610 VISR 272.70% 12/31/2008N/A5.7340 12/31/20095.7347.2700 12/31/20107.2707.8020 VISR 283.00% 12/31/2008N/A5.7080 12/31/20095.7087.2150 12/31/20107.2157.7200 VISR 292.45% 12/31/2008N/A5.7550 12/31/20095.7557.3150 12/31/20107.3157.8700 VISR 31.95% 12/31/2007N/A9.2210 12/31/20089.2215.79989 12/31/20095.7997.40795 12/31/20107.4078.009197 VISR 302.75% 12/31/2008N/A5.7290 12/31/20095.7297.2600 12/31/20107.2607.7880 VISR 312.60% 12/31/2008N/A5.7420 12/31/20095.7427.2880 12/31/20107.2887.8290 VISR 322.90% 12/31/2008N/A5.7170 12/31/20095.7177.2330 12/31/20107.2337.7470 VISR 331.70% 12/31/2009N/A7.4545 12/31/20107.4548.0795 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 58 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 343.15% 12/31/2009N/A7.1880 12/31/20107.1887.6790 VISR 352.55% 12/31/2009N/A7.2970 12/31/20107.2977.8430 VISR 363.00% 12/31/2009N/A7.2150 12/31/20107.2157.7200 VISR 392.05% 12/31/2009N/A7.3890 12/31/20107.3897.9810 VISR 42.25% 12/31/2007N/A9.2070 12/31/20089.2075.7733 12/31/20095.7737.35227 12/31/20107.3527.9255 VISR 52.10% 12/31/2007N/A9.2140 12/31/20089.2145.78659 12/31/20095.7867.37954 12/31/20107.3797.967167 VISR 62.40% 12/31/2007N/A9.2000 12/31/20089.2005.7605 12/31/20095.7607.3244 12/31/20107.3247.88432 VISR 71.85% 12/31/2008N/A5.8089 12/31/20095.8087.42612 12/31/20107.4268.03743 VISR 82.15% 12/31/2008N/A5.7820 12/31/20095.7827.3700 12/31/20107.3707.95325 VISR 92.00% 12/31/2008N/A5.79522 12/31/20095.7957.39819 12/31/20107.3987.99529 Franklin U.S. Government Fund VISR 102.30% 12/31/2008N/A22.6580 12/31/200922.65822.8280 12/31/201022.82823.4880 VISR 111.55% 12/31/2008N/A26.9860 12/31/200926.98627.3931 12/31/201027.39328.3971 VISR 131.60% 12/31/2008N/A26.5310 12/31/200926.53126.9180 12/31/201026.91827.8900 VISR 152.40% 12/31/2008N/A22.8030 12/31/200922.80322.9510 12/31/201022.95123.5900 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 162.70% 12/31/2008N/A21.4860 12/31/200921.48621.5615 12/31/201021.56122.09617 VISR 172.55% 12/31/2008N/A22.1350 12/31/200922.13522.2452 12/31/201022.24522.83121 VISR 182.85% 12/31/2008N/A20.8570 12/31/200920.85720.8980 12/31/201020.89821.3841 VISR 192.30% 12/31/2008N/A22.6580 12/31/200922.65822.8280 12/31/201022.82823.4880 VISR 21.45% 12/31/2007N/A25.2810 12/31/200825.28126.8071 12/31/200926.80727.2392 12/31/201027.23928.2651 VISR 202.60% 12/31/2008N/A21.9160 12/31/200921.91622.0150 12/31/201022.01522.5830 VISR 212.45% 12/31/2008N/A22.5780 12/31/200922.57822.7130 12/31/201022.71323.3340 VISR 222.75% 12/31/2008N/A21.2740 12/31/200921.27421.3380 12/31/201021.33821.8560 VISR 232.00% 12/31/2008N/A24.6840 12/31/200924.68424.9440 12/31/201024.94425.7420 VISR 252.55% 12/31/2008N/A22.1350 12/31/200922.13522.2450 12/31/201022.24522.8310 VISR 262.85% 12/31/2008N/A20.8570 12/31/200920.85720.8980 12/31/201020.89821.3840 VISR 272.70% 12/31/2008N/A21.4860 12/31/200921.48621.5610 12/31/201021.56122.0960 VISR 283.00% 12/31/2008N/A20.2460 12/31/200920.24620.2560 12/31/201020.25620.6960 VISR 292.45% 12/31/2008N/A22.5780 12/31/200922.57822.7130 12/31/201022.71323.3340 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 59 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 31.95% 12/31/2007N/A23.6290 12/31/200823.62924.9307 12/31/200924.93025.2054 12/31/201025.20526.0245 VISR 302.75% 12/31/2008N/A21.2740 12/31/200921.27421.3380 12/31/201021.33821.8560 VISR 312.60% 12/31/2008N/A21.9160 12/31/200921.91622.0150 12/31/201022.01522.5830 VISR 322.90% 12/31/2008N/A20.6510 12/31/200920.65120.6820 12/31/201020.68221.1520 VISR 331.70% 12/31/2009N/A26.5511 12/31/201026.55127.4831 VISR 343.15% 12/31/2009N/A19.6330 12/31/201019.63320.0290 VISR 352.55% 12/31/2009N/A22.2451 12/31/201022.24522.8311 VISR 363.00% 12/31/2009N/A20.2560 12/31/201020.25620.6960 VISR 392.05% 12/31/2009N/A24.6850 12/31/201024.68525.4620 VISR 42.25% 12/31/2007N/A22.3320 12/31/200822.33223.4912 12/31/200923.49123.67913 12/31/201023.67924.37510 VISR 52.10% 12/31/2007N/A22.9710 12/31/200822.97124.1995 12/31/200924.19924.4306 12/31/201024.43025.1868 VISR 62.40% 12/31/2007N/A21.7110 12/31/200821.71122.8030 12/31/200922.80322.9516 12/31/201022.95123.5902 VISR 71.85% 12/31/2008N/A25.3690 12/31/200925.36925.6750 12/31/201025.67526.5350 VISR 82.15% 12/31/2008N/A23.9070 12/31/200923.90724.1230 12/31/201024.12324.8570 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 92.00% 12/31/2008N/A24.6840 12/31/200924.68424.9440 12/31/201024.94425.7420 Mutual Global Discovery Securities Fund VISR 102.30% 12/31/2008N/A18.8460 12/31/200918.84622.7110 12/31/201022.71124.8491 VISR 111.55% 12/31/2008N/A20.6643 12/31/200920.66425.09011 12/31/201025.09027.65812 VISR 131.60% 12/31/2008N/A20.3480 12/31/200920.34824.6941 12/31/201024.69427.2081 VISR 152.40% 12/31/2008N/A18.6350 12/31/200918.63522.4350 12/31/201022.43524.5220 VISR 162.70% 12/31/2008N/A17.9680 12/31/200917.96821.5670 12/31/201021.56723.5030 VISR 172.55% 12/31/2008N/A18.2994 12/31/200918.29921.9974 12/31/201021.99724.0074 VISR 182.85% 12/31/2008N/A17.6431 12/31/200917.64321.1451 12/31/201021.14523.0091 VISR 192.30% 12/31/2008N/A18.8460 12/31/200918.84622.7110 12/31/201022.71124.8495 VISR 21.45% 12/31/2007N/A29.6640 12/31/200829.66420.91711 12/31/200920.91725.42213 12/31/201025.42228.0532 VISR 202.60% 12/31/2008N/A18.1880 12/31/200918.18821.8530 12/31/201021.85323.8380 VISR 212.45% 12/31/2008N/A18.5230 12/31/200918.52322.2881 12/31/201022.28824.3491 VISR 222.75% 12/31/2008N/A17.8590 12/31/200917.85921.4260 12/31/201021.42623.3370 VISR 232.00% 12/31/2008N/A19.5641 12/31/200919.56423.6481 12/31/201023.64825.9511 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 60 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 252.55% 12/31/2008N/A18.2990 12/31/200918.29921.9970 12/31/201021.99724.0070 VISR 262.85% 12/31/2008N/A17.6430 12/31/200917.64321.1450 12/31/201021.14523.0090 VISR 272.70% 12/31/2008N/A17.9680 12/31/200917.96821.5670 12/31/201021.56723.5030 VISR 283.00% 12/31/2008N/A17.3240 12/31/200917.32420.7320 12/31/201020.73222.5250 VISR 292.45% 12/31/2008N/A18.5230 12/31/200918.52322.2880 12/31/201022.28824.3490 VISR 31.95% 12/31/2007N/A28.0550 12/31/200828.05519.6836 12/31/200919.68323.80411 12/31/201023.80426.13623 VISR 302.75% 12/31/2008N/A17.8590 12/31/200917.85921.4260 12/31/201021.42623.3370 VISR 312.60% 12/31/2008N/A18.1880 12/31/200918.18821.8530 12/31/201021.85323.8380 VISR 322.90% 12/31/2008N/A17.5360 12/31/200917.53621.0070 12/31/201021.00722.8460 VISR 331.70% 12/31/2009N/A24.6002 12/31/201024.60027.0773 VISR 343.15% 12/31/2009N/A20.3270 12/31/201020.32722.0520 VISR 352.55% 12/31/2009N/A21.9970 12/31/201021.99724.0070 VISR 363.00% 12/31/2009N/A20.7320 12/31/201020.73222.5250 VISR 392.05% 12/31/2009N/A23.4930 12/31/201023.49325.7680 VISR 42.25% 12/31/2007N/A27.1320 12/31/200827.13218.9781 12/31/200918.97822.8832 12/31/201022.88325.0493 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2007N/A27.5900 12/31/200827.59019.3283 12/31/200919.32823.3394 12/31/201023.33925.58616 VISR 62.40% 12/31/2007N/A26.6820 12/31/200826.68218.6352 12/31/200918.63522.4353 12/31/201022.43524.5228 VISR 71.85% 12/31/2008N/A19.9420 12/31/200919.94224.1411 12/31/201024.14126.5324 VISR 82.15% 12/31/2008N/A19.2280 12/31/200919.22823.2060 12/31/201023.20625.4282 VISR 92.00% 12/31/2008N/A19.5640 12/31/200919.56423.6483 12/31/201023.64825.9512 Mutual Shares Securities Fund VISR 102.30% 12/31/2008N/A13.4230 12/31/200913.42316.5350 12/31/201016.53517.9681 VISR 111.55% 12/31/2008N/A14.7050 12/31/200914.70518.2504 12/31/201018.25019.9814 VISR 131.60% 12/31/2008N/A14.5200 12/31/200914.52018.0110 12/31/201018.01119.7090 VISR 152.40% 12/31/2008N/A13.2610 12/31/200913.26116.3190 12/31/201016.31917.7150 VISR 162.70% 12/31/2008N/A12.7860 12/31/200912.78615.6870 12/31/201015.68716.9790 VISR 172.55% 12/31/2008N/A13.0210 12/31/200913.02116.0000 12/31/201016.00017.3430 VISR 182.85% 12/31/2008N/A12.5550 12/31/200912.55515.3810 12/31/201015.38116.6220 VISR 192.30% 12/31/2008N/A13.4230 12/31/200913.42316.5350 12/31/201016.53517.9680 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 61 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2007N/A24.0130 12/31/200824.01314.8852 12/31/200914.88518.49212 12/31/201018.49220.2667 VISR 202.60% 12/31/2008N/A12.9420 12/31/200912.94215.8950 12/31/201015.89517.2210 VISR 212.45% 12/31/2008N/A13.1810 12/31/200913.18116.2120 12/31/201016.21217.5900 VISR 222.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 12/31/201015.58416.8590 VISR 232.00% 12/31/2008N/A13.9220 12/31/200913.92217.2011 12/31/201017.20118.7471 VISR 252.55% 12/31/2008N/A13.0210 12/31/200913.02116.0000 12/31/201016.00017.3430 VISR 262.85% 12/31/2008N/A12.5550 12/31/200912.55515.3810 12/31/201015.38116.6220 VISR 272.70% 12/31/2008N/A12.7860 12/31/200912.78615.6870 12/31/201015.68716.9790 VISR 283.00% 12/31/2008N/A12.3281 12/31/200912.32815.0801 12/31/201015.08016.2731 VISR 292.45% 12/31/2008N/A13.1810 12/31/200913.18116.2120 12/31/201016.21217.5900 VISR 31.95% 12/31/2007N/A22.7110 12/31/200822.71114.00712 12/31/200914.00717.31427 12/31/201017.31418.88139 VISR 302.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 12/31/201015.58416.8590 VISR 312.60% 12/31/2008N/A12.9420 12/31/200912.94215.8950 12/31/201015.89517.2210 VISR 322.90% 12/31/2008N/A12.4790 12/31/200912.47915.2800 12/31/201015.28016.5050 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 331.70% 12/31/2009N/A17.8939 12/31/201017.89319.5618 VISR 343.15% 12/31/2009N/A14.7850 12/31/201014.78515.9310 VISR 352.55% 12/31/2009N/A16.0000 12/31/201016.00017.3430 VISR 363.00% 12/31/2009N/A15.0800 12/31/201015.08016.2730 VISR 392.05% 12/31/2009N/A17.0880 12/31/201017.08818.6150 VISR 42.25% 12/31/2007N/A21.9630 12/31/200821.96313.5051 12/31/200913.50516.6443 12/31/201016.64418.0963 VISR 52.10% 12/31/2007N/A22.3340 12/31/200822.33413.75411 12/31/200913.75416.97612 12/31/201016.97618.48430 VISR 62.40% 12/31/2007N/A21.5990 12/31/200821.59913.2611 12/31/200913.26116.3192 12/31/201016.31917.7156 VISR 71.85% 12/31/2008N/A14.1910 12/31/200914.19117.5594 12/31/201017.55919.1674 VISR 82.15% 12/31/2008N/A13.6820 12/31/200913.68216.8800 12/31/201016.88018.3700 VISR 92.00% 12/31/2008N/A13.9220 12/31/200913.92217.2013 12/31/201017.20118.7473 PIMCO EqS Pathfinder World Portfolio VISR 102.30% 12/31/2010N/A10.2750 VISR 111.55% 12/31/2010N/A10.3270 VISR 131.60% 12/31/2010N/A10.3230 VISR 152.40% 12/31/2010N/A10.2680 VISR 162.70% 12/31/2010N/A10.2470 VISR 172.55% 12/31/2010N/A10.2570 VISR 182.85% 12/31/2010N/A10.2370 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 62 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 192.30% 12/31/2010N/A10.2750 VISR 21.45% 12/31/2010N/A10.3340 VISR 202.60% 12/31/2010N/A10.2540 VISR 212.45% 12/31/2010N/A10.2640 VISR 222.75% 12/31/2010N/A10.2440 VISR 232.00% 12/31/2010N/A10.2950 VISR 252.55% 12/31/2010N/A10.2570 VISR 262.85% 12/31/2010N/A10.2370 VISR 272.70% 12/31/2010N/A10.2470 VISR 283.00% 12/31/2010N/A10.2260 VISR 292.45% 12/31/2010N/A10.2640 VISR 31.95% 12/31/2010N/A10.2990 VISR 302.75% 12/31/2010N/A10.2440 VISR 312.60% 12/31/2010N/A10.2540 VISR 322.90% 12/31/2010N/A10.2330 VISR 331.70% 12/31/2010N/A10.3162 VISR 343.15% 12/31/2010N/AN/AN/A VISR 352.55% 12/31/2010N/AN/AN/A VISR 363.00% 12/31/2010N/AN/AN/A VISR 392.05% 12/31/2010N/A10.2920 VISR 42.25% 12/31/2010N/A10.2780 VISR 52.10% 12/31/2010N/A10.2890 VISR 62.40% 12/31/2010N/A10.2680 VISR 71.85% 12/31/2010N/A10.3060 VISR 82.15% 12/31/2010N/A10.2850 VISR 92.00% 12/31/2010N/A10.2950 PIMCO VIT All Asset Portfolio VISR 102.30% 12/31/2008N/A10.9140 12/31/200910.91412.9670 12/31/201012.96714.3310 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 111.55% 12/31/2008N/A11.46413 12/31/200911.46413.72315 12/31/201013.72315.28113 VISR 131.60% 12/31/2008N/A11.2770 12/31/200911.27713.4921 12/31/201013.49215.0161 VISR 152.40% 12/31/2008N/A10.2582 12/31/200910.25812.1753 12/31/201012.17513.4423 VISR 162.70% 12/31/2008N/A10.1150 12/31/200910.11511.9700 12/31/201011.97013.1760 VISR 172.55% 12/31/2008N/A10.1861 12/31/200910.18612.0722 12/31/201012.07213.3083 VISR 182.85% 12/31/2008N/A10.0440 12/31/200910.04411.8680 12/31/201011.86813.0450 VISR 192.30% 12/31/2008N/A10.9140 12/31/200910.91412.9670 12/31/201012.96714.3310 VISR 21.45% 12/31/2007N/A13.6920 12/31/200813.69211.3562 12/31/200911.35613.6076 12/31/201013.60715.1671 VISR 202.60% 12/31/2008N/A10.1620 12/31/200910.16212.0380 12/31/201012.03813.2640 VISR 212.45% 12/31/2008N/A10.2340 12/31/200910.23412.1410 12/31/201012.14113.3980 VISR 222.75% 12/31/2008N/A10.0910 12/31/200910.09111.9360 12/31/201011.93613.1320 VISR 232.00% 12/31/2008N/A10.4511 12/31/200910.45112.4551 12/31/201012.45513.8061 VISR 252.55% 12/31/2008N/A10.1860 12/31/200910.18612.0720 12/31/201012.07213.3081 VISR 262.85% 12/31/2008N/A10.0440 12/31/200910.04411.8682 12/31/201011.86813.0452 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 63 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 272.70% 12/31/2008N/A10.1151 12/31/200910.11511.9701 12/31/201011.97013.1761 VISR 283.00% 12/31/2008N/A9.9740 12/31/20099.97411.7670 12/31/201011.76712.9150 VISR 292.45% 12/31/2008N/A10.2340 12/31/200910.23412.1410 12/31/201012.14113.3980 VISR 31.95% 12/31/2007N/A12.6940 12/31/200812.69410.4765 12/31/200910.47612.4907 12/31/201012.49013.85213 VISR 302.75% 12/31/2008N/A10.0910 12/31/200910.09111.9360 12/31/201011.93613.1320 VISR 312.60% 12/31/2008N/A10.1620 12/31/200910.16212.0380 12/31/201012.03813.2640 VISR 322.90% 12/31/2008N/A10.0210 12/31/200910.02111.8340 12/31/201011.83413.0010 VISR 331.70% 12/31/2009N/A12.66815 12/31/201012.66814.08516 VISR 343.15% 12/31/2009N/A11.6680 12/31/201011.66812.7860 VISR 352.55% 12/31/2009N/A12.0722 12/31/201012.07213.3083 VISR 363.00% 12/31/2009N/A11.7670 12/31/201011.76712.9150 VISR 392.05% 12/31/2009N/A12.4190 12/31/201012.41913.7600 VISR 42.25% 12/31/2007N/A12.5550 12/31/200812.55510.3304 12/31/200910.33012.27931 12/31/201012.27913.57830 VISR 52.10% 12/31/2007N/A12.6240 12/31/200812.62410.40320 12/31/200910.40312.38465 12/31/201012.38413.71480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 62.40% 12/31/2007N/A12.4860 12/31/200812.48610.2580 12/31/200910.25812.17516 12/31/201012.17513.44214 VISR 71.85% 12/31/2008N/A11.1461 12/31/200911.14613.3021 12/31/201013.30214.7681 VISR 82.15% 12/31/2008N/A10.9910 12/31/200910.99113.0781 12/31/201013.07814.4752 VISR 92.00% 12/31/2008N/A10.4510 12/31/200910.45112.4552 12/31/201012.45513.8065 PIMCO VIT CommodityRealReturn Strategy Portfolio VISR 102.30% 12/31/2008N/A6.8720 12/31/20096.8729.5050 12/31/20109.50511.5660 VISR 111.55% 12/31/2008N/A7.9403 12/31/20097.94011.06517 12/31/201011.06513.56718 VISR 131.60% 12/31/2008N/A7.0510 12/31/20097.0519.8210 12/31/20109.82112.0350 VISR 152.40% 12/31/2008N/A6.8470 12/31/20096.8479.4600 12/31/20109.46011.5010 VISR 162.70% 12/31/2008N/A6.7720 12/31/20096.7729.3290 12/31/20109.32911.3070 VISR 172.55% 12/31/2008N/A6.8092 12/31/20096.8099.3941 12/31/20109.39411.4031 VISR 182.85% 12/31/2008N/A6.7340 12/31/20096.7349.2630 12/31/20109.26311.2110 VISR 192.30% 12/31/2008N/A6.8720 12/31/20096.8729.5050 12/31/20109.50511.5662 VISR 21.45% 12/31/2007N/A12.7990 12/31/200812.7997.09012 12/31/20097.0909.89017 12/31/20109.89012.1389 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 64 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 202.60% 12/31/2008N/A6.7970 12/31/20096.7979.3720 12/31/20109.37211.3710 VISR 212.45% 12/31/2008N/A6.8340 12/31/20096.8349.4381 12/31/20109.43811.4680 VISR 222.75% 12/31/2008N/A6.7590 12/31/20096.7599.3070 12/31/20109.30711.2750 VISR 232.00% 12/31/2008N/A6.9481 12/31/20096.9489.6391 12/31/20109.63911.7651 VISR 252.55% 12/31/2008N/A6.8094 12/31/20096.8099.3940 12/31/20109.39411.4030 VISR 262.85% 12/31/2008N/A6.7340 12/31/20096.7349.2630 12/31/20109.26311.2110 VISR 272.70% 12/31/2008N/A6.7720 12/31/20096.7729.3290 12/31/20109.32911.3070 VISR 283.00% 12/31/2008N/A6.6970 12/31/20096.6979.1990 12/31/20109.19911.1160 VISR 292.45% 12/31/2008N/A6.8340 12/31/20096.8349.4380 12/31/20109.43811.4680 VISR 31.95% 12/31/2007N/A12.6290 12/31/200812.6296.96121 12/31/20096.9619.66240 12/31/20109.66211.79965 VISR 302.75% 12/31/2008N/A6.7590 12/31/20096.7599.3070 12/31/20109.30711.2750 VISR 312.60% 12/31/2008N/A6.7970 12/31/20096.7979.3720 12/31/20109.37211.3710 VISR 322.90% 12/31/2008N/A6.7220 12/31/20096.7229.2420 12/31/20109.24211.1790 VISR 331.70% 12/31/2009N/A9.7755 12/31/20109.77511.9675 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 343.15% 12/31/2009N/A9.1340 12/31/20109.13411.0220 VISR 352.55% 12/31/2009N/A9.3941 12/31/20109.39411.4030 VISR 363.00% 12/31/2009N/A9.1990 12/31/20109.19911.1160 VISR 392.05% 12/31/2009N/A9.6170 12/31/20109.61711.7320 VISR 42.25% 12/31/2007N/A12.5280 12/31/200812.5286.88511 12/31/20096.8859.52726 12/31/20109.52711.59911 VISR 52.10% 12/31/2007N/A12.5780 12/31/200812.5786.92313 12/31/20096.9239.59426 12/31/20109.59411.69921 VISR 62.40% 12/31/2007N/A12.4780 12/31/200812.4786.8475 12/31/20096.8479.4608 12/31/20109.46011.5018 VISR 71.85% 12/31/2008N/A6.9870 12/31/20096.9879.7071 12/31/20109.70711.8664 VISR 82.15% 12/31/2008N/A6.9100 12/31/20096.9109.5720 12/31/20109.57211.6653 VISR 92.00% 12/31/2008N/A6.9482 12/31/20096.9489.6394 12/31/20109.63911.76511 PIMCO VIT Emerging Markets Bond Portfolio VISR 102.30% 12/31/2008N/A10.0100 12/31/200910.01012.7750 12/31/201012.77514.0040 VISR 111.55% 12/31/2008N/A17.1100 12/31/200917.11022.0002 12/31/201022.00024.2973 VISR 131.60% 12/31/2008N/A10.2720 12/31/200910.27213.2000 12/31/201013.20014.5720 VISR 152.40% 12/31/2008N/A9.9740 12/31/20099.97412.7160 12/31/201012.71613.9250 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 65 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 162.70% 12/31/2008N/A9.8640 12/31/20099.86412.5380 12/31/201012.53813.6900 VISR 172.55% 12/31/2008N/A9.9190 12/31/20099.91912.6272 12/31/201012.62713.8072 VISR 182.85% 12/31/2008N/A9.8100 12/31/20099.81012.4510 12/31/201012.45113.5730 VISR 192.30% 12/31/2008N/A10.0100 12/31/200910.01012.7750 12/31/201012.77514.0040 VISR 21.45% 12/31/2007N/A12.2700 12/31/200812.27010.3281 12/31/200910.32813.2931 12/31/201013.29314.6961 VISR 202.60% 12/31/2008N/A9.9010 12/31/20099.90112.5970 12/31/201012.59713.7670 VISR 212.45% 12/31/2008N/A9.9550 12/31/20099.95512.6860 12/31/201012.68613.8850 VISR 222.75% 12/31/2008N/A9.8460 12/31/20099.84612.5090 12/31/201012.50913.6510 VISR 232.00% 12/31/2008N/A10.1221 12/31/200910.12212.9561 12/31/201012.95614.2451 VISR 252.55% 12/31/2008N/A9.9190 12/31/20099.91912.6270 12/31/201012.62713.8070 VISR 262.85% 12/31/2008N/A9.8100 12/31/20099.81012.4510 12/31/201012.45113.5730 VISR 272.70% 12/31/2008N/A9.8640 12/31/20099.86412.5380 12/31/201012.53813.6900 VISR 283.00% 12/31/2008N/A9.7560 12/31/20099.75612.3640 12/31/201012.36413.4580 VISR 292.45% 12/31/2008N/A9.9550 12/31/20099.95512.6860 12/31/201012.68613.8850 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 31.95% 12/31/2007N/A12.1080 12/31/200812.10810.1401 12/31/200910.14012.9864 12/31/201012.98614.28523 VISR 302.75% 12/31/2008N/A9.8460 12/31/20099.84612.5090 12/31/201012.50913.6510 VISR 312.60% 12/31/2008N/A9.9010 12/31/20099.90112.5970 12/31/201012.59713.7670 VISR 322.90% 12/31/2008N/A9.7920 12/31/20099.79212.4220 12/31/201012.42213.5350 VISR 331.70% 12/31/2009N/A13.1391 12/31/201013.13914.48910 VISR 343.15% 12/31/2009N/A12.2770 12/31/201012.27713.3440 VISR 352.55% 12/31/2009N/A12.6270 12/31/201012.62713.8070 VISR 363.00% 12/31/2009N/A12.3640 12/31/201012.36413.4580 VISR 392.05% 12/31/2009N/A12.9250 12/31/201012.92514.2040 VISR 42.25% 12/31/2007N/A12.0110 12/31/200812.01110.0292 12/31/200910.02912.80516 12/31/201012.80514.04422 VISR 52.10% 12/31/2007N/A12.0590 12/31/200812.05910.0841 12/31/200910.08412.89511 12/31/201012.89514.16416 VISR 62.40% 12/31/2007N/A11.9630 12/31/200811.9639.9744 12/31/20099.97412.7164 12/31/201012.71613.9254 VISR 71.85% 12/31/2008N/A10.1780 12/31/200910.17813.0470 12/31/201013.04714.3660 VISR 82.15% 12/31/2008N/A10.0660 12/31/200910.06612.8650 12/31/201012.86514.1240 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 66 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 92.00% 12/31/2008N/A10.1220 12/31/200910.12212.9561 12/31/201012.95614.2451 PIMCO VIT Global Bond Portfolio (Unhedged) VISR 102.30% 12/31/2008N/A9.8750 12/31/20099.87511.2790 12/31/201011.27912.3070 VISR 111.55% 12/31/2008N/A14.5390 12/31/200914.53916.7292 12/31/201016.72918.3922 VISR 131.60% 12/31/2008N/A10.1330 12/31/200910.13311.6540 12/31/201011.65412.8060 VISR 152.40% 12/31/2008N/A9.8390 12/31/20099.83911.2260 12/31/201011.22612.2370 VISR 162.70% 12/31/2008N/A9.7310 12/31/20099.73111.0691 12/31/201011.06912.0310 VISR 172.55% 12/31/2008N/A9.7850 12/31/20099.78511.1475 12/31/201011.14712.1342 VISR 182.85% 12/31/2008N/A9.6780 12/31/20099.67810.9920 12/31/201010.99211.9290 VISR 192.30% 12/31/2008N/A9.8750 12/31/20099.87511.2790 12/31/201011.27912.3070 VISR 21.45% 12/31/2007N/A10.4260 12/31/200810.42610.1891 12/31/200910.18911.7366 12/31/201011.73612.9161 VISR 202.60% 12/31/2008N/A9.7670 12/31/20099.76711.1210 12/31/201011.12112.0990 VISR 212.45% 12/31/2008N/A9.8210 12/31/20099.82111.2000 12/31/201011.20012.2030 VISR 222.75% 12/31/2008N/A9.7130 12/31/20099.71311.0440 12/31/201011.04411.9970 VISR 232.00% 12/31/2008N/A9.9850 12/31/20099.98511.4380 12/31/201011.43812.5190 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 252.55% 12/31/2008N/A9.7850 12/31/20099.78511.1470 12/31/201011.14712.1340 VISR 262.85% 12/31/2008N/A9.6780 12/31/20099.67810.9920 12/31/201010.99211.9290 VISR 272.70% 12/31/2008N/A9.7310 12/31/20099.73111.0690 12/31/201011.06912.0310 VISR 283.00% 12/31/2008N/A9.6240 12/31/20099.62410.9150 12/31/201010.91511.8280 VISR 292.45% 12/31/2008N/A9.8210 12/31/20099.82111.2000 12/31/201011.20012.2030 VISR 31.95% 12/31/2007N/A10.2880 12/31/200810.28810.00311 12/31/200910.00311.46516 12/31/201011.46512.55427 VISR 302.75% 12/31/2008N/A9.7130 12/31/20099.71311.0440 12/31/201011.04411.9970 VISR 312.60% 12/31/2008N/A9.7670 12/31/20099.76711.1210 12/31/201011.12112.0990 VISR 322.90% 12/31/2008N/A9.6600 12/31/20099.66010.9660 12/31/201010.96611.8950 VISR 331.70% 12/31/2009N/A11.60011 12/31/201011.60012.7345 VISR 343.15% 12/31/2009N/A10.8390 12/31/201010.83911.7270 VISR 352.55% 12/31/2009N/A11.1471 12/31/201011.14712.1340 VISR 363.00% 12/31/2009N/A10.9150 12/31/201010.91511.8280 VISR 392.05% 12/31/2009N/A11.4110 12/31/201011.41112.4830 VISR 42.25% 12/31/2007N/A10.2060 12/31/200810.2069.8942 12/31/20099.89411.30513 12/31/201011.30512.34214 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 67 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2007N/A10.2470 12/31/200810.2479.9483 12/31/20099.94811.38512 12/31/201011.38512.44811 VISR 62.40% 12/31/2007N/A10.1650 12/31/200810.1659.8390 12/31/20099.83911.2260 12/31/201011.22612.2370 VISR 71.85% 12/31/2008N/A10.0400 12/31/200910.04011.5184 12/31/201011.51812.6264 VISR 82.15% 12/31/2008N/A9.9300 12/31/20099.93011.3581 12/31/201011.35812.4121 VISR 92.00% 12/31/2008N/A9.9850 12/31/20099.98511.4381 12/31/201011.43812.5194 PIMCO VIT Global Multi-Asset Portfolio VISR 102.30% 12/31/2009N/A9.9930 12/31/20109.99310.8750 VISR 111.55% 12/31/2009N/A10.0080 12/31/201010.00810.9730 VISR 131.60% 12/31/2009N/A10.0070 12/31/201010.00710.9660 VISR 152.40% 12/31/2009N/A9.9910 12/31/20109.99110.8620 VISR 162.70% 12/31/2009N/A9.9862 12/31/20109.98610.8230 VISR 172.55% 12/31/2009N/A9.9899 12/31/20109.98910.8430 VISR 182.85% 12/31/2009N/A9.9830 12/31/20109.98310.8040 VISR 192.30% 12/31/2009N/A9.9930 12/31/20109.99310.8750 VISR 21.45% 12/31/2009N/A10.0100 12/31/201010.01010.9860 VISR 202.60% 12/31/2009N/A9.9880 12/31/20109.98810.8360 VISR 212.45% 12/31/2009N/A9.9900 12/31/20109.99010.8560 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 222.75% 12/31/2009N/A9.9850 12/31/20109.98510.8170 VISR 232.00% 12/31/2009N/A9.9990 12/31/20109.99910.9140 VISR 252.55% 12/31/2009N/A9.9890 12/31/20109.98910.8430 VISR 262.85% 12/31/2009N/A9.9830 12/31/20109.98310.8040 VISR 272.70% 12/31/2009N/A9.9860 12/31/20109.98610.8230 VISR 283.00% 12/31/2009N/A9.9800 12/31/20109.98010.7850 VISR 292.45% 12/31/2009N/A9.9900 12/31/20109.99010.8560 VISR 31.95% 12/31/2009N/A10.0000 12/31/201010.00010.9212 VISR 302.75% 12/31/2009N/A9.9850 12/31/20109.98510.8170 VISR 312.60% 12/31/2009N/A9.9880 12/31/20109.98810.8360 VISR 322.90% 12/31/2009N/A9.9820 12/31/20109.98210.7980 VISR 331.70% 12/31/2009N/A10.0050 12/31/201010.00510.9530 VISR 343.15% 12/31/2009N/A9.9770 12/31/20109.97710.7650 VISR 352.55% 12/31/2009N/A9.9890 12/31/20109.98910.8430 VISR 363.00% 12/31/2009N/A9.9800 12/31/20109.98010.7850 VISR 392.05% 12/31/2009N/A9.9980 12/31/20109.99810.9080 VISR 42.25% 12/31/2009N/A9.9940 12/31/20109.99410.8825 VISR 52.10% 12/31/2009N/A9.9971 12/31/20109.99710.9017 VISR 62.40% 12/31/2009N/A9.9910 12/31/20109.99110.8620 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 68 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 71.85% 12/31/2009N/A10.0020 12/31/201010.00210.9340 VISR 82.15% 12/31/2009N/A9.9960 12/31/20109.99610.8951 VISR 92.00% 12/31/2009N/A9.9990 12/31/20109.99910.9140 PIMCO VIT High Yield Portfolio VISR 102.30% 12/31/2008N/A9.5870 12/31/20099.58713.1570 12/31/201013.15714.7230 VISR 111.55% 12/31/2008N/A10.7841 12/31/200910.78414.9123 12/31/201014.91216.8123 VISR 131.60% 12/31/2008N/A10.5970 12/31/200910.59714.6460 12/31/201014.64616.5040 VISR 152.40% 12/31/2008N/A9.8590 12/31/20099.85913.5170 12/31/201013.51715.1100 VISR 162.70% 12/31/2008N/A9.5990 12/31/20099.59913.1200 12/31/201013.12014.6230 VISR 172.55% 12/31/2008N/A9.7280 12/31/20099.72813.3171 12/31/201013.31714.8651 VISR 182.85% 12/31/2008N/A9.4710 12/31/20099.47112.9270 12/31/201012.92714.3850 VISR 192.30% 12/31/2008N/A9.5873 12/31/20099.58713.1575 12/31/201013.15714.7230 VISR 21.45% 12/31/2007N/A13.7250 12/31/200813.72510.3424 12/31/200910.34214.31515 12/31/201014.31516.1556 VISR 202.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 12/31/201013.25114.7840 VISR 212.45% 12/31/2008N/A9.8150 12/31/20099.81513.4500 12/31/201013.45015.0280 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 222.75% 12/31/2008N/A9.5560 12/31/20099.55613.0550 12/31/201013.05514.5430 VISR 232.00% 12/31/2008N/A10.2170 12/31/200910.21714.0640 12/31/201014.06415.7850 VISR 252.55% 12/31/2008N/A9.7280 12/31/20099.72813.3170 12/31/201013.31714.8650 VISR 262.85% 12/31/2008N/A9.4710 12/31/20099.47112.9271 12/31/201012.92714.3851 VISR 272.70% 12/31/2008N/A9.5990 12/31/20099.59913.1200 12/31/201013.12014.6230 VISR 283.00% 12/31/2008N/A9.3450 12/31/20099.34512.7360 12/31/201012.73614.1520 VISR 292.45% 12/31/2008N/A9.8150 12/31/20099.81513.4500 12/31/201013.45015.0280 VISR 31.95% 12/31/2007N/A13.6880 12/31/200813.68810.2631 12/31/200910.26314.1344 12/31/201014.13415.8729 VISR 302.75% 12/31/2008N/A9.5560 12/31/20099.55613.0550 12/31/201013.05514.5430 VISR 312.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 12/31/201013.25114.7840 VISR 322.90% 12/31/2008N/A9.4290 12/31/20099.42912.8630 12/31/201012.86314.3070 VISR 331.70% 12/31/2009N/A14.4893 12/31/201014.48916.3115 VISR 343.15% 12/31/2009N/A12.5470 12/31/201012.54713.9220 VISR 352.55% 12/31/2009N/A13.3173 12/31/201013.31714.8651 VISR 363.00% 12/31/2009N/A12.7360 12/31/201012.73614.1520 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 69 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 392.05% 12/31/2009N/A13.9950 12/31/201013.99515.6990 VISR 42.25% 12/31/2007N/A13.3660 12/31/200813.3669.9922 12/31/20099.99213.72028 12/31/201013.72015.36027 VISR 52.10% 12/31/2007N/A13.5260 12/31/200813.52610.1260 12/31/200910.12613.92535 12/31/201013.92515.61436 VISR 62.40% 12/31/2007N/A13.2090 12/31/200813.2099.8590 12/31/20099.85913.5172 12/31/201013.51715.1102 VISR 71.85% 12/31/2008N/A9.9801 12/31/20099.98013.7581 12/31/201013.75815.4652 VISR 82.15% 12/31/2008N/A9.7160 12/31/20099.71613.3540 12/31/201013.35414.9660 VISR 92.00% 12/31/2008N/A10.2170 12/31/200910.21714.0640 12/31/201014.06415.7850 PIMCO VIT Real Return Portfolio VISR 102.30% 12/31/2008N/A10.7320 12/31/200910.73212.4180 12/31/201012.41813.1190 VISR 111.55% 12/31/2008N/A16.0141 12/31/200916.01418.6681 12/31/201018.66819.8711 VISR 131.60% 12/31/2008N/A11.1680 12/31/200911.16813.0120 12/31/201013.01213.8440 VISR 152.40% 12/31/2008N/A10.6720 12/31/200910.67212.3350 12/31/201012.33513.0190 VISR 162.70% 12/31/2008N/A10.4910 12/31/200910.49112.0900 12/31/201012.09012.7230 VISR 172.55% 12/31/2008N/A10.5812 12/31/200910.58112.2124 12/31/201012.21212.8704 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 182.85% 12/31/2008N/A10.4031 12/31/200910.40311.9701 12/31/201011.97012.5771 VISR 192.30% 12/31/2008N/A10.7320 12/31/200910.73212.4180 12/31/201012.41813.1190 VISR 21.45% 12/31/2007N/A12.2950 12/31/200812.29511.26310 12/31/200911.26313.14310 12/31/201013.14314.0047 VISR 202.60% 12/31/2008N/A10.5510 12/31/200910.55112.1710 12/31/201012.17112.8210 VISR 212.45% 12/31/2008N/A10.6410 12/31/200910.64112.2941 12/31/201012.29412.9691 VISR 222.75% 12/31/2008N/A10.4620 12/31/200910.46212.0500 12/31/201012.05012.6740 VISR 232.00% 12/31/2008N/A10.9171 12/31/200910.91712.6691 12/31/201012.66913.4251 VISR 252.55% 12/31/2008N/A10.5810 12/31/200910.58112.2120 12/31/201012.21212.8700 VISR 262.85% 12/31/2008N/A10.4030 12/31/200910.40311.9700 12/31/201011.97012.5770 VISR 272.70% 12/31/2008N/A10.4910 12/31/200910.49112.0900 12/31/201012.09012.7230 VISR 283.00% 12/31/2008N/A10.3140 12/31/200910.31411.8510 12/31/201011.85112.4330 VISR 292.45% 12/31/2008N/A10.6410 12/31/200910.64112.2940 12/31/201012.29412.9690 VISR 31.95% 12/31/2007N/A12.0110 12/31/200812.01110.94814 12/31/200910.94812.71123 12/31/201012.71113.47754 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 70 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 302.75% 12/31/2008N/A10.4620 12/31/200910.46212.0500 12/31/201012.05012.6740 VISR 312.60% 12/31/2008N/A10.5510 12/31/200910.55112.1710 12/31/201012.17112.8210 VISR 322.90% 12/31/2008N/A10.3730 12/31/200910.37311.9300 12/31/201011.93012.5290 VISR 331.70% 12/31/2009N/A12.9258 12/31/201012.92513.73813 VISR 343.15% 12/31/2009N/A11.7320 12/31/201011.73212.2910 VISR 352.55% 12/31/2009N/A12.2124 12/31/201012.21212.8703 VISR 363.00% 12/31/2009N/A11.8510 12/31/201011.85112.4330 VISR 392.05% 12/31/2009N/A12.6270 12/31/201012.62713.3740 VISR 42.25% 12/31/2007N/A11.8440 12/31/200811.84410.7633 12/31/200910.76312.45927 12/31/201012.45913.17024 VISR 52.10% 12/31/2007N/A11.9270 12/31/200811.92710.85522 12/31/200910.85512.58541 12/31/201012.58513.32254 VISR 62.40% 12/31/2007N/A11.7610 12/31/200811.76110.6721 12/31/200910.67212.33510 12/31/201012.33513.01911 VISR 71.85% 12/31/2008N/A11.0100 12/31/200911.01012.79610 12/31/201012.79613.58113 VISR 82.15% 12/31/2008N/A10.8240 12/31/200910.82412.5431 12/31/201012.54313.2711 VISR 92.00% 12/31/2008N/A10.9170 12/31/200910.91712.6691 12/31/201012.66913.4259 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Total Return Portfolio VISR 102.30% 12/31/2008N/A13.9160 12/31/200913.91615.5130 12/31/201015.51316.3910 VISR 111.55% 12/31/2008N/A15.8494 12/31/200915.84917.80117 12/31/201017.80118.95019 VISR 131.60% 12/31/2008N/A15.1330 12/31/200915.13316.9891 12/31/201016.98918.0761 VISR 152.40% 12/31/2008N/A14.1642 12/31/200914.16415.7742 12/31/201015.77416.6502 VISR 162.70% 12/31/2008N/A13.7900 12/31/200913.79015.3116 12/31/201015.31116.11349 VISR 172.55% 12/31/2008N/A13.9760 12/31/200913.97615.54120 12/31/201015.54116.37988 VISR 182.85% 12/31/2008N/A13.6060 12/31/200913.60615.0851 12/31/201015.08515.8515 VISR 192.30% 12/31/2008N/A13.9162 12/31/200913.91615.5134 12/31/201015.51316.3914 VISR 21.45% 12/31/2007N/A14.5350 12/31/200814.53515.0132 12/31/200915.01316.87926 12/31/201016.87917.98625 VISR 202.60% 12/31/2008N/A13.9130 12/31/200913.91315.4640 12/31/201015.46416.2900 VISR 212.45% 12/31/2008N/A14.1010 12/31/200914.10115.6960 12/31/201015.69616.5590 VISR 222.75% 12/31/2008N/A13.7280 12/31/200913.72815.2350 12/31/201015.23516.0250 VISR 232.00% 12/31/2008N/A14.6790 12/31/200914.67916.4130 12/31/201016.41317.3932 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 71 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 252.55% 12/31/2008N/A13.9761 12/31/200913.97615.5411 12/31/201015.54116.3791 VISR 262.85% 12/31/2008N/A13.6060 12/31/200913.60615.0854 12/31/201015.08515.8514 VISR 272.70% 12/31/2008N/A13.7901 12/31/200913.79015.3111 12/31/201015.31116.1131 VISR 283.00% 12/31/2008N/A13.4257 12/31/200913.42514.8627 12/31/201014.86215.5938 VISR 292.45% 12/31/2008N/A14.1010 12/31/200914.10115.6960 12/31/201015.69616.5590 VISR 31.95% 12/31/2007N/A14.3470 12/31/200814.34714.7449 12/31/200914.74416.49434 12/31/201016.49417.48966 VISR 302.75% 12/31/2008N/A13.7280 12/31/200913.72815.2350 12/31/201015.23516.0250 VISR 312.60% 12/31/2008N/A13.9130 12/31/200913.91315.4640 12/31/201015.46416.2900 VISR 322.90% 12/31/2008N/A13.5460 12/31/200913.54615.0100 12/31/201015.01015.7650 VISR 331.70% 12/31/2009N/A16.90914 12/31/201016.90917.97318 VISR 343.15% 12/31/2009N/A14.6420 12/31/201014.64215.3400 VISR 352.55% 12/31/2009N/A15.5415 12/31/201015.54116.3797 VISR 363.00% 12/31/2009N/A14.8620 12/31/201014.86215.5930 VISR 392.05% 12/31/2009N/A16.3310 12/31/201016.33117.2990 VISR 42.25% 12/31/2007N/A14.0100 12/31/200814.01014.3551 12/31/200914.35516.01061 12/31/201016.01016.925144 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 52.10% 12/31/2007N/A14.1770 12/31/200814.17714.5482 12/31/200914.54816.25186 12/31/201016.25117.20490 VISR 62.40% 12/31/2007N/A13.8440 12/31/200813.84414.1643 12/31/200914.16415.77447 12/31/201015.77416.65091 VISR 71.85% 12/31/2008N/A14.4861 12/31/200914.48616.22210 12/31/201016.22217.21710 VISR 82.15% 12/31/2008N/A14.1040 12/31/200914.10415.7461 12/31/201015.74616.6621 VISR 92.00% 12/31/2008N/A14.6791 12/31/200914.67916.4134 12/31/201016.41317.3937 Templeton Global Bond Securities Fund VISR 102.30% 12/31/2008N/A28.5080 12/31/200928.50833.0650 12/31/201033.06536.9810 VISR 111.55% 12/31/2008N/A32.9071 12/31/200932.90738.4543 12/31/201038.45443.3323 VISR 131.60% 12/31/2008N/A32.6250 12/31/200932.62538.1050 12/31/201038.10542.9180 VISR 152.40% 12/31/2008N/A27.7740 12/31/200927.77432.1810 12/31/201032.18135.9570 VISR 162.70% 12/31/2008N/A26.3940 12/31/200926.39430.4904 12/31/201030.49033.9652 VISR 172.55% 12/31/2008N/A27.1681 12/31/200927.16831.4318 12/31/201031.43135.0664 VISR 182.85% 12/31/2008N/A25.6420 12/31/200925.64229.5771 12/31/201029.57732.8990 VISR 192.30% 12/31/2008N/A28.5080 12/31/200928.50833.0650 12/31/201033.06536.9813 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 72 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 21.45% 12/31/2007N/A32.0820 12/31/200832.08233.5812 12/31/200933.58139.2812 12/31/201039.28144.3090 VISR 202.60% 12/31/2008N/A26.6880 12/31/200926.68830.8610 12/31/201030.86134.4130 VISR 212.45% 12/31/2008N/A27.4980 12/31/200927.49831.8461 12/31/201031.84635.5650 VISR 222.75% 12/31/2008N/A25.9010 12/31/200925.90129.9060 12/31/201029.90633.2980 VISR 232.00% 12/31/2008N/A30.2050 12/31/200930.20535.1380 12/31/201035.13839.4180 VISR 252.55% 12/31/2008N/A27.1680 12/31/200927.16831.4310 12/31/201031.43135.0660 VISR 262.85% 12/31/2008N/A25.6420 12/31/200925.64229.5770 12/31/201029.57732.8990 VISR 272.70% 12/31/2008N/A26.3940 12/31/200926.39430.4900 12/31/201030.49033.9650 VISR 283.00% 12/31/2008N/A24.6410 12/31/200924.64128.3800 12/31/201028.38031.5200 VISR 292.45% 12/31/2008N/A27.4980 12/31/200927.49831.8460 12/31/201031.84635.5650 VISR 31.95% 12/31/2007N/A29.1720 12/31/200829.17230.3833 12/31/200930.38335.3638 12/31/201035.36339.69015 VISR 302.75% 12/31/2008N/A25.9010 12/31/200925.90129.9060 12/31/201029.90633.2980 VISR 312.60% 12/31/2008N/A26.6880 12/31/200926.68830.8610 12/31/201030.86134.4130 VISR 322.90% 12/31/2008N/A25.1370 12/31/200925.13728.9810 12/31/201028.98132.2190 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 331.70% 12/31/2009N/A37.2641 12/31/201037.26441.9294 VISR 343.15% 12/31/2009N/A27.5020 12/31/201027.50230.4990 VISR 352.55% 12/31/2009N/A31.4310 12/31/201031.43135.0660 VISR 363.00% 12/31/2009N/A28.3800 12/31/201028.38031.5200 VISR 392.05% 12/31/2009N/A34.6300 12/31/201034.63038.8280 VISR 42.25% 12/31/2007N/A27.5600 12/31/200827.56028.6188 12/31/200928.61833.20817 12/31/201033.20837.1617 VISR 52.10% 12/31/2007N/A28.3550 12/31/200828.35529.4871 12/31/200929.48734.26916 12/31/201034.26938.40521 VISR 62.40% 12/31/2007N/A26.7880 12/31/200826.78827.7743 12/31/200927.77432.1817 12/31/201032.18135.9577 VISR 71.85% 12/31/2008N/A31.0900 12/31/200931.09036.2220 12/31/201036.22240.6961 VISR 82.15% 12/31/2008N/A29.3440 12/31/200929.34434.0860 12/31/201034.08638.1800 VISR 92.00% 12/31/2008N/A30.2050 12/31/200930.20535.1382 12/31/201035.13839.4183 Templeton Growth Securities Fund VISR 102.30% 12/31/2008N/A14.7030 12/31/200914.70318.8380 12/31/201018.83819.7700 VISR 111.55% 12/31/2008N/A16.4301 12/31/200916.43021.2091 12/31/201021.20922.4271 VISR 131.60% 12/31/2008N/A16.3550 12/31/200916.35521.1020 12/31/201021.10222.3020 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 73 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 152.40% 12/31/2008N/A14.4870 12/31/200914.48718.5420 12/31/201018.54219.4410 VISR 162.70% 12/31/2008N/A13.8570 12/31/200913.85717.6830 12/31/201017.68318.4840 VISR 172.55% 12/31/2008N/A14.1680 12/31/200914.16818.1070 12/31/201018.10718.9570 VISR 182.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 12/31/201017.26818.0240 VISR 192.30% 12/31/2008N/A14.7030 12/31/200914.70318.8380 12/31/201018.83819.7700 VISR 21.45% 12/31/2007N/A29.3350 12/31/200829.33516.6765 12/31/200916.67621.5475 12/31/201021.54722.8075 VISR 202.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 12/31/201017.96518.7980 VISR 212.45% 12/31/2008N/A14.3800 12/31/200914.38018.3960 12/31/201018.39619.2780 VISR 222.75% 12/31/2008N/A13.7550 12/31/200913.75517.5440 12/31/201017.54418.3300 VISR 232.00% 12/31/2008N/A15.3711 12/31/200915.37119.7531 12/31/201019.75320.7931 VISR 252.55% 12/31/2008N/A14.1680 12/31/200914.16818.1070 12/31/201018.10718.9570 VISR 262.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 12/31/201017.26818.0240 VISR 272.70% 12/31/2008N/A13.8570 12/31/200913.85717.6830 12/31/201017.68318.4840 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 283.00% 12/31/2008N/A13.2550 12/31/200913.25516.8640 12/31/201016.86417.5750 VISR 292.45% 12/31/2008N/A14.3800 12/31/200914.38018.3960 12/31/201018.39619.2780 VISR 31.95% 12/31/2007N/A27.3780 12/31/200827.37815.48510 12/31/200915.48519.90920 12/31/201019.90920.96925 VISR 302.75% 12/31/2008N/A13.7550 12/31/200913.75517.5440 12/31/201017.54418.3300 VISR 312.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 12/31/201017.96518.7980 VISR 322.90% 12/31/2008N/A13.4520 12/31/200913.45217.1320 12/31/201017.13217.8730 VISR 331.70% 12/31/2009N/A20.7121 12/31/201020.71221.8691 VISR 343.15% 12/31/2009N/A16.4680 12/31/201016.46817.1370 VISR 352.55% 12/31/2009N/A18.1070 12/31/201018.10718.9570 VISR 363.00% 12/31/2009N/A16.8640 12/31/201016.86417.5750 VISR 392.05% 12/31/2009N/A19.5970 12/31/201019.59720.6190 VISR 42.25% 12/31/2007N/A26.2670 12/31/200826.26714.8120 12/31/200914.81218.9874 12/31/201018.98719.9371 VISR 52.10% 12/31/2007N/A26.8170 12/31/200826.81715.1454 12/31/200915.14519.4436 12/31/201019.44320.44612 VISR 62.40% 12/31/2007N/A25.7290 12/31/200825.72914.4871 12/31/200914.48718.5424 12/31/201018.54219.4411 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 74 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 71.85% 12/31/2008N/A15.7300 12/31/200915.73020.2441 12/31/201020.24421.3423 VISR 82.15% 12/31/2008N/A15.0460 12/31/200915.04619.3060 12/31/201019.30620.2920 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISR 92.00% 12/31/2008N/A15.3710 12/31/200915.37119.7532 12/31/201019.75320.7934 The Allianz ConnectionsSM Variable Annuity Contract SAI – May 1, 2011 Appendix B 75
